



Exhibit 10.29


 






























SCI 401(k) RETIREMENT SAVINGS PLAN


(January 1, 2009 Restatement)
 






 
 









--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
PREAMBLE
1


ARTICLE I DEFINITIONS AND INTERPRETATION
2


1.1
Plan Definitions
2


1.2
Interpretation
8


ARTICLE II SERVICE
9


2.1
Special Definitions
9


2.2
Crediting of Hours of Service
9


2.3
Limitations on Crediting of Hours of Service
11


2.4
Department of Labor Rules
11


2.5
Crediting of "Continuous Service"
11


2.6
Crediting Eligibility Service
11


2.7
Years of Vesting Service
12


2.8
Crediting of Hours of Service with Respect to Short "Computation Periods"
12


2.9
Crediting of Service on Transfer or Amendment
13


ARTICLE III ELIGIBILITY
14


3.1
Eligibility
14


3.2
Transfers of Employment
14


3.3
Reemployment
14


3.4
Notification Concerning New Eligible Employees
14


3.5
Effect and Duration
14


ARTICLE IV 401(k) CONTRIBUTIONS
16


4.1
401(k) Contributions
16


4.2
Amount of 401(k) Contributions
16


4.3
Catch-Up 401(k) Contributions
16


4.4
Automatic Enrollment
16


4.5
Notice of Automatic Enrollment
17


4.6
Contributions Limited to Effectively Available Compensation
17


4.7
Amendments to Reduction Authorization
17


4.8
Suspension of 401(k) Contributions
18


4.9
Resumption of 401(k) Contributions
18


4.10
Delivery of 401(k) Contributions
18


4.11
Vesting of 401(k) Contributions
18


ARTICLE V AFTER-TAX AND ROLLOVER CONTRIBUTIONS
19


5.1
No After-Tax Contributions
19


5.2
Rollover Contributions
19


5.3
Direct Rollovers to Plan
19


5.4
Participant Rollovers to Plan
19


5.5
Restrictions on Rollover Contributions
20


5.6
Vesting of Rollover Contributions
20


ARTICLE VI EMPLOYER CONTRIBUTIONS
21


6.1
Contribution Period
21



6.2
Nonelective Contributions
21


6.3
Allocation of Nonelective Contributions
21


6.4
Amount and Allocation of Matching Contributions
21


6.5
Limits on Matching Contributions
22


6.6
Verification of Amount of Employer Contributions by the Sponsor
22


6.7
Payment of Employer Contributions
22


6.8
Allocation Requirements for Employer Contributions
22


6.9
Vesting of Employer Contributions
23


6.10
100% Vesting Events
23


6.11
Election of Former Vesting Schedule
23


6.12
Forfeitures to Reduce Employer Contributions
23


ARTICLE VII LIMITATIONS ON CONTRIBUTIONS
24


7.1
Definitions
24


7.2
Code Section 402(g) Limit
29


7.3
Distribution of "Excess Deferrals"
30


7.4
Limitation on 401(k) Contributions of Highly Compensated Employees – ADP Test
30


7.5
Determination and Allocation of "Excess Contributions" Among Highly Compensated
Employees
32


7.6
Treatment of "Excess Contributions"
33


7.7
Limitation on Contributions of Highly Compensated Employees – ACP Test
33


7.8
Determination and Allocation of Excess Aggregate Contributions Among Highly
Compensated Employees
34


7.9
Treatment of "Excess Aggregate Contributions"
35


7.10
Treatment of Forfeited Matching Contributions
35


7.11
Determination of Income or Loss
36


7.12
Code Section 415 Limitations on Crediting of Contributions and Forfeitures
36


7.13
Application of Code Section 415 Limitations Where Participant is Covered Under
Other Qualified Defined Contribution Plan
37


7.14
Scope of Limitations
37


ARTICLE VIII TRUST FUNDS AND ACCOUNTS
38


8.1
General Fund
38


8.2
Investment Funds
38


8.3
Loan Investment Fund
38


8.4
Income on Trust
38


8.5
Accounts
38


8.6
Sub-Accounts
39


ARTICLE IX LIFE INSURANCE CONTRACTS
40


9.1
No Life Insurance Contracts
40


ARTICLE X DEPOSIT AND INVESTMENT OF CONTRIBUTIONS
41


10.1
Future Contribution Investment Elections
41


10.2
Deposit of Participant Directed Contributions
41


10.3
Investment and Deposit of Certain Contributions
41


10.4
Election to Transfer Between Funds
41


10.5
404(c) Protection
42


10.6
Voting and Tendering Employer Stock
42




Plan#002                     i                     Contract#51344

--------------------------------------------------------------------------------



ARTICLE XI CREDITING AND VALUING ACCOUNTS
43


11.1
Crediting Accounts
43


11.2
Valuing Accounts
43


11.3
Plan Valuation Procedures
43


11.4
Unit Accounting Permitted
44


11.5
Finality of Determinations
44


11.6
Notification
44


ARTICLE XII LOANS
45


12.1
Application for Loan
45


12.2
Collateral for Loan
45


12.3
Reduction of Account Upon Distribution
45


12.4
Legal Requirements Applicable to Plan Loans
45


12.5
Administration of Loan Investment Fund
47


12.6
Default
47


12.7
Deemed Distribution Under Code Section 72(p)
47


12.8
Treatment of Outstanding Balance of Loan Deemed Distributed Under Code Section
72(p)
48


12.9
Special Rules Applicable to Loans
48


12.10
Prior Loans
48


ARTICLE XIII WITHDRAWALS WHILE EMPLOYED
49


13.1
Non-Hardship Withdrawals of Rollover Contributions
49


13.2
Non-Hardship Withdrawals of Restricted Contributions
49


13.3
Non-Hardship Withdrawals of Nonelective Contributions
49


13.4
Non-Hardship Withdrawals of Matching Contributions
49


13.5
He has attained age 59 1/2.Overall Limitations on Non-Hardship Withdrawals
49


13.6
Hardship Withdrawals
49


13.7
Hardship Determination
50


13.8
Satisfaction of Necessity Requirement for Hardship Withdrawals
50


13.9
Conditions and Limitations on Hardship Withdrawals
51


13.10
Order of Withdrawal from a Participant's Sub-Accounts
51


ARTICLE XIV TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE
52


14.1
Termination of Employment and Settlement Date
52


14.2
Disposition of Non-Vested Amounts
52


14.3
Treatment of Forfeited Amounts
52


14.4
Recrediting of Forfeited Amounts
53


ARTICLE XV DISTRIBUTIONS
54


15.1
Distributions to Participants
54


15.2
Distributions to Beneficiaries
54


15.3
Code Section 401(a)(9) Requirements
54


15.4
Cash Outs and Participant Consent
55


15.5
Automatic Rollover of Mandatory Distributions
55


15.6
Required Commencement of Distribution
55


15.7
Reemployment of a Participant
56


15.8
Restrictions on Alienation
56




Plan#002                     ii                     Contract#51344

--------------------------------------------------------------------------------



15.9
Facility of Payment
56


15.10
Inability to Locate Payee and Non-Negotiated Checks
56


15.11
Distribution Pursuant to Qualified Domestic Relations Orders
57


ARTICLE XVI FORM OF PAYMENT
58


16.1
Form of Payment
58


16.2
Direct Rollover
58


16.3
Notice Regarding Form of Payment
58


16.4
Distribution in the Form of Employer Stock
59


ARTICLE XVII BENEFICIARIES
60


17.1
Designation of Beneficiary
60


17.2
Spousal Consent Requirements
60


17.3
Revocation of Beneficiary Designation Upon Divorce
60


ARTICLE XVIII ADMINISTRATION
61


18.1
Authority of the Sponsor
61


18.2
Discretionary Authority
61


18.3
Action of the Sponsor
62


18.4
Claims Review Procedure
62


18.5
Special Rules Applicable to Claims Related to Investment Errors
63


18.6
Exhaustion of Remedies
63


18.7
Qualified Domestic Relations Orders
63


18.8
Indemnification
63


18.9
Prudent Man Standard of Care
64


18.10
Actions Binding
64


ARTICLE XIX AMENDMENT AND TERMINATION
65


19.1
Amendment by Plan Sponsor
65


19.2
Amendment by Volume Submitter Practitioner
65


19.3
Limitation on Amendment
66


19.4
Termination
66


19.5
Inability to Locate Payee on Plan Termination
67


19.6
Reorganization
67


19.7
Withdrawal of an Employer
67


ARTICLE XX ADOPTION BY OTHER ENTITIES
68


20.1
Adoption by Related Companies
68


20.2
Effective Plan Provisions
68


ARTICLE XXI MISCELLANEOUS PROVISIONS
69


21.1
No Commitment as to Employment
69


21.2
Benefits
69


21.3
No Guarantees
69


21.4
Expenses
69


21.5
Precedent
69


21.6
Duty to Furnish Information
69


21.7
Merger, Consolidation, or Transfer of Plan Assets
69


21.8
Condition on Employer Contributions
70




Plan#002                     iii                     Contract#51344

--------------------------------------------------------------------------------



21.9
Return of Contributions to an Employer
70


21.10
Validity of Plan
70


21.11
Trust Agreement
70


21.12
Parties Bound
70


21.13
Application of Certain Plan Provisions
70


21.14
Merged Plans
71


21.15
Transferred Funds
71


21.16
Veterans Reemployment Rights
71


21.17
Delivery of Cash Amounts
71


21.18
Written Communications
71


21.19
Trust to Trust Transfer
72


21.20
Plan Correction Procedures
72


ARTICLE XXII TOP-HEAVY PROVISIONS
73


22.1
Definitions
73


22.2
Applicability
74


22.3
Minimum Employer Contribution
74


22.4
Exclusion of Collectively-Bargained Employees
75


ADDENDUM A
76


ADDENDUM B
77


Final 411(a) regulations Compliance Appendix
78


415 COMPLIANCE APPENDIX
79


PPA, HEART, and WRERA COMPLIANCE APPENDIX
84












Plan#002                     iv                     Contract#51344

--------------------------------------------------------------------------------







PREAMBLE




The SCI 401(k) Retirement Savings Plan, originally effective as of July 1, 2000,
is hereby amended and restated in its entirety. This amendment and restatement
shall be effective as of January 1, 2009, but with respect only to Employees who
retire, die, or otherwise terminate their employment on or after said date. The
Plan, as amended and restated hereby, is intended to qualify as a profit-sharing
plan under Code Section 401(a), and includes a cash or deferred arrangement that
is intended to qualify under Code Section 401(k). The Plan is maintained for the
exclusive benefit of eligible Employees and their Beneficiaries.


Notwithstanding any other provision of the Plan to the contrary, a Participant's
vested interest in his Account under the Plan on and after the effective date of
this amendment and restatement shall be not less than his vested interest in his
account on the day immediately preceding the effective date. In addition to the
provisions otherwise set forth in this amendment and restatement of the Plan,
the provisions in effect under the Plan prior to this amendment and restatement,
as set forth in an Addendum to the Plan, shall continue in effect as if
otherwise set forth in the Plan in the manner and for the periods set forth in
the Addendum. Any provision of the Plan that restricted or limited withdrawals,
loans, or other distributions, or otherwise required separate accounting with
respect to any portion of a Participant's Account immediately prior to the later
of the effective date of this amendment and restatement or the date this
amendment and restatement is adopted and the elimination of which would
adversely affect the qualification of the Plan under Code Section 401(a) shall
continue in effect with respect to such portion of the Participant's Account as
if fully set forth in this amendment and restatement.



Plan#002                     1                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE I
DEFINITIONS AND INTERPRETATION




1.1
Plan Definitions

As used herein, the following words and phrases have the meanings hereinafter
set forth, unless a different meaning is plainly required by the context:


An "Account" means the account maintained by the Trustee in the name of a
Participant that reflects his interest in the Trust and any Sub-Accounts
maintained thereunder, as provided in Article VIII.


An "Administrative Delegate" means one or more persons or institutions to which
the Administrator has delegated certain administrative functions pursuant to a
written agreement.


The "Administrator" means the Sponsor unless the Sponsor designates another
person or persons to act as such.


An "After-Tax Contribution" means any after-tax employee contribution made by a
Participant to the Plan as may be permitted under Article V or as may have been
permitted under the terms of the Plan prior to this amendment and restatement or
any after-tax employee contribution made by a Participant to another plan that
is transferred directly to the Plan.


The "Beneficiary" of a Participant means the person or persons entitled under
the provisions of the Plan to receive distribution hereunder in the event the
Participant dies before receiving distribution of his entire interest under the
Plan.


A Participant's "Benefit Payment Date" means the first day on which all events
have occurred which entitle the Participant to receive payment of his benefit.


A "Break in Service" means any "computation period" (as defined in Section 2.1
for purposes of determining years of Vesting Service) during which an Employee
completes no more than 500 Hours of Service except that no Employee shall incur
a Break in Service solely by reason of temporary absence from work not exceeding
12 months resulting from illness, layoff, or other cause if authorized in
advance by an Employer or a Related Company pursuant to its uniform leave
policy, if his employment shall not otherwise be terminated during the period of
such absence.


A "Catch-Up 401(k) Contribution" means any 401(k) Contribution made on behalf of
a Participant that is in excess of an applicable Plan limit and is made pursuant
to, and is intended to comply with, Code Section 414(v).


The "Code" means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section includes such section and any comparable
section or sections of any future legislation that amends, supplements, or
supersedes such section.


The "Compensation" of a Participant for any period means (i) his wages,
salaries, fees for professional service, and all other amounts received (without
regard to whether such amounts are paid in cash) for personal services actually
rendered in the course of employment with an Employer paid to him for such
period for services as a Covered Employee, to the extent the amounts would have
been received and

Plan#002                     2                     Contract#51344

--------------------------------------------------------------------------------



includible in gross income, including, but not limited to, commissions paid to
salesperson, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan described
in Treasury Regulations Section 1.62-2(c), (ii) in case of a Participant who is
an employee within the meaning of Code Section 401(c)(1), the Participant's
earned income, as described in Code Section 401(c)(2) and regulations issued
thereunder, (iii) amounts described in Code Section 104(a)(3), 105(a), or
105(h), but only to the extent such amounts are includible in the gross income
of the Participant, (iv) amounts paid or reimbursed by the Employer for moving
expenses incurred by the Participant, but only to the extent it is reasonable to
believe the amounts are not deductible by the Participant under Code Section
217, (v) the value of a non-statutory option (an option other than a statutory
option, as defined in Treasury Regulations Section 1.421-1(b)) granted to the
Participant by the Employer, but only to the extent that the value of the option
is includible in the gross income of the Participant for the taxable year in
which granted, (vi) amounts includible in the gross income of the Participant
upon making an election described in Code Section 83(b), and (vii) amounts that
are includible in the gross income of the Participant under the rules of Code
Section 409A or 457(f)(1)(A) or because the amounts are constructively received
by the Participant. Compensation excludes (A) contributions (other than elective
contributions described in Code Section 402(e)(3), 408(k)(6), 408(p)(2)(A)(i),
or 457(b)) made by the Participant's Employer to a plan of deferred compensation
(including a simplified employee pension described in Code Section 408(k) or a
simple retirement account described in Code Section 408(p)), whether or not
qualified, to the extent that, before application of the limitations of Code
Section 415 to such plan, the contributions are not includible in the gross
income of the Participant for the taxable year in which contributed, (B) any
distributions from a plan of deferred compensation, whether or not qualified,
(except amounts received pursuant to an unfunded non-qualified plan in the year
such amounts are includible in the gross income of the Participant), (C) amounts
realized from the exercise of a non-qualified option or when restricted stock or
other property held by the Participant either becomes freely transferable or is
no longer subject to substantial risk of forfeiture, (D) amounts received from
the sale, exchange or other disposition of stock acquired under a qualified
stock option, (E) any other amounts that receive special tax benefits, such as
premiums for group term life insurance (but only to the extent that the premiums
are not includible in the gross income of the Participant and are not salary
reduction amounts that are described in Code Section 125), and (F) other items
that are similar to the items listed in (A) through (E) above.


Notwithstanding the foregoing, Compensation shall not include the following:


•
reimbursements and other expense allowances, fringe benefits, moving expenses,
deferred compensation, and welfare benefits.

Compensation includes (i) any elective deferral, as defined in Code Section
402(g)(3), (ii) any amount contributed or deferred by the Employer at the
Participant's election which is not includable in the Participant's gross income
by reason of Code Section 125, 132(f)(4), or 457, and (iii) certain
contributions described in Code Section 414(h)(2) that are picked up by the
employing unit and treated as employer contributions. Such amounts shall be
included in Compensation only to the extent that they would otherwise have been
included in Compensation as defined above.


If a Participant's employment terminates, Compensation does not include amounts
received by the Participant following such termination except amounts paid
within 2 ½ months after severance from employment if such amounts (1) would
otherwise have been paid to the Participant in the course of his employment and
are regular compensation for services during the Participant's regular working
hours, compensation for services outside the Participant's regular working hours
(such as overtime or shift differential pay), commissions, bonuses, or other
similar compensation or (2) are payments for accrued

Plan#002                     3                     Contract#51344

--------------------------------------------------------------------------------



bona fide sick, vacation or other leave, but only if the Participant would have
been able to use such leave if his employment had continued.


For any Self-Employed Individual, Compensation for any period means his Earned
Income for such period for services as a Covered Employee adjusted so that it is
equivalent under regulations issued under Code Section 414(s) to Compensation
for Participants who are not Self-Employed Individuals.


In no event, however, shall the Compensation of a Participant taken into account
under the Plan for any Plan Year exceed the limit in effect under Code Section
401(a)(17) ($200,000 for Plan Years beginning in 2002, subject to adjustment
annually as provided in Code Sections 401(a)(17)(B) and 415(d); provided,
however, that the dollar increase in effect on January 1 of any calendar year,
if any, is effective for Plan Years beginning in such calendar year). If the
Compensation of a Participant is determined over a period of time that contains
fewer than 12 calendar months, then the annual compensation limitation described
above shall be adjusted with respect to that Participant by multiplying the
annual compensation limitation in effect for the Plan Year by a fraction the
numerator of which is the number of full months in the period and the
denominator of which is 12; provided, however, that no proration is required for
a Participant who is covered under the Plan for less than one full Plan Year if
the formula for allocations is based on Compensation for a period of at least 12
months.


A "Contribution Period" means the period specified in Article VI for which
Employer Contributions shall be made.


A "Covered Employee" means any Employee of an Employer. Notwithstanding the
foregoing, the term "Covered Employee" shall not include the following:


•
any individual with respect to whom an Employer does not withhold income or
employment taxes and file Form W-2 (or any replacement Form) with the Internal
Revenue Service because such individual has executed a contract, letter of
agreement, or other document acknowledging his status as an independent
contractor who is not entitled to benefits under the Plan or is otherwise not
classified by his Employer as a common law employee, even if such individual is
later adjudicated to be a common law employee of his Employer, unless and until
the Employer extends coverage to such individual.

The term "Covered Employee" shall include any Employee who is covered by a
collective bargaining agreement with the Employer only if and to the extent such
collective bargaining agreement provides for coverage under the Plan.


"Disabled" means a Participant can no longer continue in the service of his
employer because of a mental or physical condition that is likely to result in
death or is expected to be of long-continued or indefinite duration. A
Participant shall be considered Disabled only if:


•
The Administrator determines he is Disabled based on a written certificate of a
physician acceptable to it.

The "Earned Income" of an individual means the net earnings from self employment
in the trade or business with respect to which the Plan is established, for
which personal services of the individual are a material income producing
factor. Net earnings will be determined without regard to items not included in
gross income and the deductions allocable to such items. Net earnings are
reduced by contributions by the individual's Employer to a qualified plan to the
extent the contributions are deductible under Code

Plan#002                     4                     Contract#51344

--------------------------------------------------------------------------------



Section 404. Net earnings shall be determined with regard to the deduction
allowed to the taxpayer by Code Section 164(f).


An "Eligible Employee" means any Covered Employee who has met the eligibility
requirements of Article III to participate in the Plan.


The "Eligibility Service" of an Employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his eligibility to participate in the Plan as may be required under Article III.


An "Employee" means any common law employee of an Employer or a Related Company,
any Self-Employed Individual, and any Leased Employee.


An "Employer" means the Sponsor and any entity indicated in Addendum A.


An "Employer Contribution" means the amount, if any, that an Employer
contributes to the Plan on behalf of its Eligible Employees in accordance with
the provisions of Article VI or Article XXII and that an Eligible Employee may
not elect instead to receive in cash.


An "Enrollment Date" means the first day of the month coinciding with or
immediately following the date the Covered Employee first satisfies the
requirements of Section 3.1.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA includes such section and any
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.


A "401(k) Contribution" means any amount contributed to the Plan on behalf of a
Participant that the Participant could elect to receive in cash, but that the
Participant elects, either affirmatively or pursuant to an automatic enrollment
or passive increase provision, to have contributed to the Plan in accordance
with the provisions of Article IV.


The "General Fund" means a Trust Fund maintained by the Trustee as required to
hold and administer any assets of the Trust that are not allocated among any
separate Investment Funds as may be provided in the Plan or the Trust Agreement.
No General Fund shall be maintained if all assets of the Trust are allocated
among separate Investment Funds.


A "Highly Compensated Employee" means any Covered Employee who is a "highly
compensated active employee" as defined hereunder.


A "highly compensated active employee" includes any Covered Employee who
performs services for an Employer or any Related Company during the Plan Year
and who (i) was a five percent owner at any time during the Plan Year or the
"look back year" or (ii) received "compensation" from the Employers and Related
Companies during the "look back year" in excess of the dollar amount in effect
under Code Section 414(q)(1)(B)(i) adjusted pursuant to Code Section 415(d)
(e.g., $80,000 for "look back years" beginning in 1997, adjusted using as the
base period the calendar quarter ending September 30, 1996).


The determination of who is a Highly Compensated Employee hereunder shall be
made in accordance with the provisions of Code Section 414(q) and regulations
issued thereunder.


For purposes of this definition, the following terms have the following
meanings:



Plan#002                     5                     Contract#51344

--------------------------------------------------------------------------------



•
An Employee's "compensation" means his "415 compensation" as defined in Section
7.1.

•
The "look back year" means the 12-month period immediately preceding the Plan
Year.

An "Hour of Service" with respect to an Employee means each hour, if any, that
may be credited to him in accordance with the provisions of Article II.


An "Investment Fund" means any separate investment Trust Fund maintained by the
Trustee as may be provided in the Plan or the Trust Agreement or any separate
investment fund maintained by the Trustee, to the extent that there are
Participant Sub-Accounts under such funds, to which assets of the Trust may be
allocated and separately invested.


A "Leased Employee" means any person (other than an "excludable leased
employee") who performs services for an Employer or a Related Company (the
"recipient") (other than an employee of the "recipient") pursuant to an
agreement between the "recipient" and any other person (the "leasing
organization") on a substantially full-time basis for a period of at least one
year, provided that such services are performed under primary direction of or
control by the "recipient". An "excludable leased employee" means any Leased
Employee of the "recipient" who is (a) covered by a money purchase pension plan
maintained by the "leasing organization" which provides for (i) a nonintegrated
employer contribution on behalf of each participant in the plan equal to at
least ten percent of 415 compensation (as defined in Section 7.1), (ii) full and
immediate vesting, and (iii) immediate participation by employees of the
"leasing organization" or (b) performs substantially all of his services for the
"leasing organization" or (c) whose compensation from the "leasing organization"
in each Plan Year during the four-year period ending with the Plan Year is less
than $1,000. Notwithstanding the foregoing, a person shall not be treated as an
"excludable leased employee" if Leased Employees (including any individual who
would otherwise be considered an "excludable leased employee") constitute more
than 20 percent of the "recipient's" nonhighly compensated work force. For
purposes of this Section, contributions or benefits provided to a Leased
Employee by the "leasing organization" that are attributable to services
performed for the "recipient" shall be treated as provided by the "recipient".


Notwithstanding the foregoing, if any person who performed services for a
"recipient" pursuant to an agreement between the "recipient" and the "leasing
organization" becomes a Covered Employee, all service performed by such person
for the "recipient" shall be treated as employment with an Employer as an
Employee, even if performed on less than a full-time basis, for less than a full
year, or while an "excludable leased employee."


A "Matching Contribution" means any Employer Contribution made to the Plan on
account of a Participant's 401(k) Contributions as provided in Article VI.


A "Nonelective Contribution" means any Employer Contribution made to the Plan as
provided in Article VI that is not contingent upon a Participant's "elective
contributions" or "employee contributions" as those terms are defined in Section
7.1.


Nonelective Contributions do not include the following:


•
Matching Contributions.

The "Normal Retirement Date" of an Employee means the later of the date he
attains age 65 or the 3rd anniversary of the first day of the Plan Year in which
he commenced participation in the Plan.



Plan#002                     6                     Contract#51344

--------------------------------------------------------------------------------



A "Participant" means any person who has satisfied the requirements of Article
III to become an Eligible Employee and who has an Account in the Trust.


The "Plan" means the SCI 401(k) Retirement Savings Plan, as from time to time in
effect.


A "Plan Year" means the 12-consecutive-month period ending each December 31.


A "Predecessor Employer" means any company that is a predecessor organization to
an Employer under the Code, provided that the Employer maintains a plan of such
predecessor organization. In addition, the following shall be treated as
Predecessor Employer(s) for purposes of crediting Eligibility and Vesting
Service under the Plan: OPI, with respect to the Employees identified in
Addendum B.


A "Related Company" means any corporation or business, other than an Employer,
that would be aggregated with an Employer for a relevant purpose under Code
Section 414, including members of an affiliated service group under Code Section
414(m), a controlled group of corporations under Code Section 414(b), or a group
of trades of businesses under common control under Code Section 414(c) of which
the adopting Employer is a member, and any other entity required to be
aggregated with the Employer pursuant to Code Section 414(o).


A Participant's "Required Beginning Date" means the following:


•
for a Participant who is not a "five percent owner", April 1 of the calendar
year following the calendar year in which occurs the later of the Participant's
(i) attainment of age 70 1/2 or (ii) retirement.

•
for a Participant who is a "five percent owner", April 1 of the calendar year
following the calendar year in which the Participant attains age 70 1/2.

A Participant is a "five percent owner" if he is a five percent owner, as
defined in Code Section 416(i) and determined in accordance with Code Section
416, but without regard to whether the Plan is top-heavy, for the Plan Year
ending with or within the calendar year in which the Participant attains age 70
1/2. The Required Beginning Date of a Participant who is a "five percent owner"
hereunder shall not be redetermined if the Participant ceases to be a five
percent owner as defined in Code Section 416(i) with respect to any subsequent
Plan Year.


A "Rollover Contribution" means any rollover contribution to the Plan made by a
Participant as may be permitted under Article V.


A "Self-Employed Individual" means any individual who has Earned Income for the
taxable year from the trade or business with respect to which the Plan is
established or who would have had Earned Income but for the fact that the trade
or business had no net profits for the taxable year.


The "Settlement Date" of a Participant means the date on which a Participant's
interest under the Plan becomes distributable in accordance with Article XV.


The "Sponsor" means Service Corporation International
c/o Julie Douglas, and any successor thereto.


A Participant's "Spouse" means the person of the opposite sex to whom the
Participant is married in a legal union between one man and one woman as husband
and wife.



Plan#002                     7                     Contract#51344

--------------------------------------------------------------------------------



A "Sub-Account" means any of the individual sub-accounts of a Participant's
Account that is maintained as provided in Article VIII.


A "Transfer Contribution" means any amount transferred to the Plan on an
Employee's behalf directly from another qualified plan pursuant to a trust to
trust transfer as provided in Section 21.19.


The "Trust" means the trust, custodial accounts, annuity contracts, or insurance
contracts maintained by the Trustee under the Trust Agreement.


The "Trust Agreement" means any agreement or agreements entered into between the
Sponsor and the Trustee relating to the holding, investment, and reinvestment of
the assets of the Plan, together with all amendments thereto and shall include
any agreement establishing a custodial account, an annuity contract, or an
insurance contract (other than a life, health or accident, property, casualty,
or liability insurance contract) for the investment of assets if the custodial
account or contract would, except for the fact that it is not a trust,
constitute a qualified trust under Code Section 401.


The "Trustee" means the trustee or any successor trustee which at the time shall
be designated, qualified, and acting under the Trust Agreement and shall include
any insurance company that issues an annuity or insurance contract pursuant to
the Trust Agreement or any person holding assets in a custodial account pursuant
to the Trust Agreement. The Sponsor may designate a person or persons other than
the Trustee to perform any responsibility of the Trustee under the Plan, other
than trustee responsibilities as defined in ERISA Section 405(c)(3), and the
Trustee shall not be liable for the performance of such person in carrying out
such responsibility except as otherwise provided by ERISA. The term Trustee
shall include any delegate of the Trustee as may be provided in the Trust
Agreement.


A "Trust Fund" means any fund maintained under the Trust by the Trustee.


A "Valuation Date" means the date or dates designated by the Sponsor and
communicated in writing to the Trustee for the purpose of valuing the General
Fund and each Investment Fund and adjusting Accounts and Sub-Accounts hereunder,
which dates need not be uniform with respect to the General Fund, each
Investment Fund, Account, or Sub-Account; provided, however, that the General
Fund and each Investment Fund shall be valued and each Account and Sub-Account
shall be adjusted no less often than once annually.


The "Vesting Service" of an Employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his vested interest in his Employer Contributions Sub-Account, if Employer
Contributions are provided for under either Article VI or Article XXII.


1.2
Interpretation

Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.


 

Plan#002                     8                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE II
SERVICE
2.1
Special Definitions

For purposes of this Article, the following terms have the following meanings:


A "computation period" for purposes of determining an Employee's years of
Vesting Service means each Plan Year; provided, however, that if an Employee
first completed an Hour of Service prior to the effective date of the Plan, a
Plan Year shall not mean any short Plan Year beginning on the effective date of
the Plan, if any, but shall mean any 12-consecutive-month period beginning
before the effective date of the Plan that would have been a Plan Year if the
Plan had been in effect.


The "continuous service" of an Employee means the continuous service credited to
him in accordance with the provisions of this Article.


The "employment commencement date" of an employee means the date he first
completes an Hour of Service, as described in Section 2.2(a).


A "maternity/paternity absence" means an Employee's absence from employment with
an Employer or a Related Company because of the Employee's pregnancy, the birth
of the Employee's child, the placement of a child with the Employee in
connection with the Employee's adoption of the child, or the caring for the
Employee's child immediately following the child's birth or adoption. An
Employee's absence from employment will not be considered a maternity/paternity
absence unless the Employee furnishes the Administrator such timely information
as may reasonably be required to establish that the absence was for one of the
purposes enumerated in this paragraph and to establish the number of days of
absence attributable to such purpose.


The "reemployment commencement date" of an Employee means the first date
following a "service break" on which he again completes an Hour of Service, as
described in Section 2.2(a).


A "service break" with respect to an Employee means any 12-consecutive-month
period beginning on the Employee's "severance date" and anniversaries of his
"severance date" in which he does not complete an Hour of Service, as described
in Section 2.2(a).


The "severance date" of an Employee means the earlier of (i) the date on which
he retires, dies, or his employment with all Employers and Related Companies is
otherwise terminated, or (ii) the first anniversary of the first date of a
period during which he is absent from work with all Employers and Related
Companies for any other reason; provided, however, that if he terminates
employment with or is absent from work with all Employers and Related Companies
on account of service with the armed forces of the United States, he shall not
incur a "severance date" if he is eligible for reemployment rights under the
Uniformed Services Employment and Reemployment Rights Act of 1994 and he returns
to work with an Employer or a Related Company within the period during which he
retains such reemployment rights, but, if he does not return to work within such
period, his "severance date" shall be the earlier of the date which is one year
after his absence commenced or the last day of the period during which he
retains such reemployment rights.


2.2
Crediting of Hours of Service

An Employee shall be credited with an Hour of Service for:

Plan#002                     9                     Contract#51344

--------------------------------------------------------------------------------





(a)
Each hour for which he is paid, or entitled to payment, for the performance of
duties for an Employer, a Predecessor Employer, or a Related Company during the
applicable period; provided, however, that hours compensated at a premium rate
shall be treated as straight-time hours.

(b)
Subject to the provisions of Section 2.3, each hour for which he is paid, or
entitled to payment, by an Employer, a Predecessor Employer, or a Related
Company on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), lay-off, jury
duty, military duty, or leave of absence.

(c)
Each hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Company during the period that he is absent
from work because of service with the armed forces of the United States provided
he is eligible for reemployment rights under the Uniformed Services Employment
and Reemployment Rights Act of 1994 and returns to work with an Employer or a
Related Company within the period during which he retains such reemployment
rights; provided, however, that the same Hour of Service shall not be credited
under paragraph (b) of this Section and under this paragraph (c).

(d)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer, a Predecessor Employer, or a Related
Company; provided, however, that the same Hour of Service shall not be credited
both under paragraph (a) or (b) or (c) of this Section, as the case may be, and
under this paragraph (d); and provided, further, that the crediting of Hours of
Service for back pay awarded or agreed to with respect to periods described in
such paragraph (b) shall be subject to the limitations set forth therein and in
Section 2.3.

(e)
Solely for purposes of determining whether an Employee who is on a
"maternity/paternity absence" has incurred a Break in Service for a "computation
period", Hours of Service shall include those hours with which such Employee
would otherwise have been credited but for such "maternity/paternity absence",
or shall include eight Hours of Service for each day of "maternity/paternity
absence" if the actual hours to be credited cannot be determined; except that
not more than the minimum number of hours required to prevent a Break in Service
shall be credited by reason of any "maternity/paternity absence"; provided,
however, that any hours included as Hours of Service pursuant to this paragraph
shall be credited to the "computation period" in which the absence from
employment begins, if such Employee otherwise would incur a Break in Service in
such "computation period", or, in any other case, to the immediately following
"computation period".

(f)
Solely for purposes of determining whether he has incurred a Break in Service,
each hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Company during the period of time that he is
absent from work on an approved leave of absence pursuant to the Family and
Medical Leave Act of 1993; provided, however, that Hours of Service shall not be
credited to an Employee under this paragraph if the Employee fails to return to
employment with an Employer or a Related Company following such leave.

For purposes of determining an Employee's Eligibility and Vesting Service, Hours
of Service shall be credited for employment with a corporation or business prior
to the date such corporation or business becomes a Related Company as if such
employment were employment with a Related Company.



Plan#002                     10                     Contract#51344

--------------------------------------------------------------------------------



2.3
Limitations on Crediting of Hours of Service

In the application of the provisions of Section 2.2(b), the following shall
apply:


(a)
An hour for which an Employee is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed shall not
be credited to him if such payment is made or due under a plan maintained solely
for the purpose of complying with applicable workers' compensation, unemployment
compensation, or disability insurance laws.

(b)
Hours of Service shall not be credited with respect to a payment which solely
reimburses an Employee for medical or medically-related expenses incurred by
him.

(c)
A payment shall be deemed to be made by or due from an Employer, a Predecessor
Employer, or a Related Company (i) regardless of whether such payment is made by
or due from such employer directly or indirectly, through (among others) a trust
fund or insurer to which any such employer contributes or pays premiums, and
(ii) regardless of whether contributions made or due to such trust fund,
insurer, or other entity are for the benefit of particular Employees or are on
behalf of a group of Employees in the aggregate.

(d)
No more than 501 Hours of Service shall be credited to an Employee on account of
any single continuous period during which he performs no duties (whether or not
such period occurs in a single "computation period"), unless no duties are
performed due to service with the armed forces of the United States for which
the Emlpoyee retains reemployment rights as provided in Section 2.2(c).

2.4
Department of Labor Rules

The rules set forth in paragraphs (b) and (c) of Department of Labor Regulations
Section 2530.200b-2, which relate to determining Hours of Service attributable
to reasons other than the performance of duties and crediting Hours of Service
to particular periods, are hereby incorporated into the Plan by reference.


2.5
Crediting of "Continuous Service"

An Employee shall be credited with "continuous service" for the aggregate of the
periods of time between his "employment commencement date" or any "reemployment
commencement date" and the "severance date" that next follows such "employment
commencement date" or "reemployment commencement date"; provided, however, that
an Employee who has a "reemployment commencement date" within the
12-consecutive-month period following the earlier of the first date of his
absence or his "severance date" shall be credited with "continuous service" for
the period between his "severance date" and "reemployment commencement date".


2.6
Crediting Eligibility Service

Eligibility Service shall be determined in accordance with the following
provisions:


(a)
An Employee shall be credited with Eligibility Service equal to his "continuous
service".

(b)
Notwithstanding the provisions of paragraph (a), "continuous service" completed
by an Employee prior to a "severance date" shall not be included in determining
the Employee's Eligibility Service unless either (i) the Employee had a
nonforfeitable right to any portion of his Account, excluding that portion of
his Account that is attributable to Rollover Contributions, as of his "severance


Plan#002                     11                     Contract#51344

--------------------------------------------------------------------------------



date", or (ii) the Employee's "service break" is less than the greater of 5
years or the Employee's period of "continuous service" determined as of his
"severance date"; provided, however, that solely for purposes of applying this
paragraph, if an Employee is on a "maternity/paternity absence" beyond the first
anniversary of the first day of such absence, his "severance date" shall be the
second anniversary of the first day of such "maternity/paternity absence".
Eligibility Service shall be credited in days.


2.7
Years of Vesting Service

Years of Vesting Service shall be determined in accordance with the following
provisions:


(a)
An Employee shall be credited with a year of Vesting Service for each
"computation period" during which he completes at least 1,000 Hours of Service.

(b)
Notwithstanding the provisions of paragraph (a), service completed by an
Employee prior to a Break in Service shall not be included in determining the
Employee's years of Vesting Service unless either:

(i)
the Employee had a nonforfeitable right to any portion of his Account, excluding
that portion of his Account that is attributable to Rollover Contributions,
before his Break in Service commenced, or

(ii)
the number of his consecutive Breaks in Service is fewer than the greater of
five or the aggregate number of his years of Vesting Service before his Break in
Service commenced.

(c)
Notwithstanding the foregoing or any other provision of the Plan to the
contrary, an Employee shall be credited with all years of Vesting Service
completed prior to a Break in Service, if such Employee had a nonforfeitable
accrued benefit under the SCI Cash Balance Plan or the SCI Pension Plan at the
time the Employee first incurred a one-year Break in Service.

2.8
Crediting of Hours of Service with Respect to Short "Computation Periods"

The following provisions shall apply with respect to crediting Hours of Service
with respect to any short "computation period":


(a)
For purposes of this Article, the following terms have the following meanings:

(i)
An "old computation period" means any "computation period" that ends immediately
prior to a change in the "computation period".

(ii)
A "short computation period" means any "computation period" of fewer than
12-consecutive months.

(b)
Notwithstanding any other provision of the Plan to the contrary, no Employee
shall incur a Break in Service for a short "computation period" solely because
of such short "computation period".

(c)
For purposes of determining the years of Vesting Service to be credited to an
Employee, a "computation period" shall not include the "short computation
period", but if an Employee completes at least 1,000 Hours of Service in the
12-consecutive-month period beginning on the


Plan#002                     12                     Contract#51344

--------------------------------------------------------------------------------



first day of the "short computation period", such Employee shall be credited
with a year of Vesting Service for such 12-consecutive-month period.
2.9
Crediting of Service on Transfer or Amendment

Notwithstanding any other provision of the Plan to the contrary, if as a result
of a Plan amendment or a transfer from employment covered under another
qualified plan maintained by an Employer or a Related Company, the service
crediting method applicable to an Employee changes between the elapsed time
method described in Treasury Regulations Section 1.410(a)-7 and the Hours of
Service method described in Department of Labor Regulations Sections 2530.200
through 2530.203, an affected Employee shall be credited with Eligibility and
Vesting Service hereunder as provided in Treasury Regulations Section
1.410(a)-7(f)(1).

Plan#002                     13                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE III
ELIGIBILITY




3.1
Eligibility

Each Covered Employee who was an Eligible Employee immediately prior to January
1, 2009 shall continue to be an Eligible Employee on January 1, 2009.


Each other Employee shall become an Eligible Employee as of the applicable
Enrollment Date upon satisfying all of the following requirements:


(a)
he is a Covered Employee;

(b)
he has attained age 21; and

(c)
he has completed 90 days of Eligibility Service.

3.2
Transfers of Employment

If an Employee is transferred directly from employment with an Employer or with
a Related Company in a capacity other than as a Covered Employee to employment
as a Covered Employee, he shall become an Eligible Employee as of the later of
the date he is so transferred or the date he would have become an Eligible
Employee in accordance with the provisions of Section 3.1 if he had been a
Covered Employee for his entire period of employment with the Employer or
Related Company.


3.3
Reemployment

If a person who terminated employment with an Employer and all Related Companies
is reemployed as a Covered Employee and if he had been an Eligible Employee
prior to his termination of employment, he shall again become an Eligible
Employee on the date he is reemployed. If such person was not an Eligible
Employee prior to his termination of employment, but had satisfied the
requirements of Section 3.1 prior to such termination, he shall become an
Eligible Employee as of the later of the date he is reemployed or the date he
would have become an Eligible Employee in accordance with the provisions of
Section 3.1 if he had continued employment as a Covered Employee. Otherwise, the
eligibility of a person who terminated employment with an Employer and all
Related Companies and who is reemployed by an Employer or a Related Company to
participate in the Plan shall be determined in accordance with Section 3.1 or
3.2.


3.4
Notification Concerning New Eligible Employees

Each Employer shall notify the Administrator as soon as practicable of Employees
becoming Eligible Employees as of any date.


3.5
Effect and Duration

Upon becoming an Eligible Employee, a Covered Employee shall be entitled to make
401(k) Contributions to the Plan in accordance with the provisions of Article IV
and receive allocations of Employer Contributions in accordance with the
provisions of Article VI (provided he meets any

Plan#002                     14                     Contract#51344

--------------------------------------------------------------------------------



applicable requirements thereunder) and shall be bound by all the terms and
conditions of the Plan and the Trust Agreement. A person shall continue as an
Eligible Employee eligible to make 401(k) Contributions to the Plan and to
participate in allocations of Employer Contributions only so long as he
continues employment as a Covered Employee.

Plan#002                     15                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE IV
401(k) CONTRIBUTIONS




4.1
401(k) Contributions

Effective as of the date he becomes an Eligible Employee, each Eligible Employee
may elect, in accordance with rules prescribed by the Administrator, to have
401(k) Contributions made to the Plan on his behalf by his Employer as
hereinafter provided. An Eligible Employee's election shall include his
authorization for his Employer to reduce his Compensation and to make 401(k)
Contributions on his behalf.


401(k) Contributions on behalf of an Eligible Employee shall commence as of the
first payroll period immediately following his Enrollment Date.


4.2
Amount of 401(k) Contributions

The amount of 401(k) Contributions to be made each payroll period on behalf of
an Eligible Employee by his Employer shall be a percentage, expressed in the
increments prescribed by the Administrator, of the Eligible Employee's
Compensation of not less than 1 percent nor more than 50 percent. In the event
an Eligible Employee elects to have his Employer make 401(k) Contributions on
his behalf, his Compensation shall be reduced for each payroll period by the
percentage he elects to have contributed on his behalf to the Plan in accordance
with the terms of his currently effective reduction authorization.


4.3
Catch-Up 401(k) Contributions

An Eligible Employee who is or will be age 50 or older by the end of the taxable
year may make Catch-Up 401(k) Contributions to the Plan in excess of the limits
otherwise applicable to 401(k) Contributions under the Plan, but not in excess
of the dollar limit in effect under Code Section 414(v)(2)(B)(i) for the taxable
year ($5,500 for 2009); provided that the Eligible Employees combined 401(k)
Contributions and Catch-Up 401(k) Contributions do not exceed 90% of
Compensation for any payroll period. Otherwise applicable limits that do not
apply to Catch-Up 401(k) Contributions include, but are not limited to, the
percentage of Compensation limit specified in Section 4.2, the Code Section
402(g) limit described in Article VII, the limit on 401(k) Contributions made on
behalf of Highly Compensated Employees, and the Code Section 415 limit on annual
additions described in Article VII.


If the percentage of Compensation limit specified in Section 4.2 changes during
the Plan Year, the applicable limit under Section 4.2 for purposes of
determining Catch-Up 401(k) Contributions for an Eligible Employee for such Plan
Year shall be the sum of the dollar amounts of the limits applicable to the
Eligible Employee for each portion of the Plan Year.


4.4
Automatic Enrollment

Except as otherwise specifically provided in this Section, an Employer shall
commence 401(k) Contributions on behalf of each of its Covered Employees at the
time he becomes an Eligible Employee in an amount equal to 3 percent of the
Eligible Employee's Compensation. The provisions of this Section shall not apply
to any Eligible Employee who makes an affirmative election as provided below.



Plan#002                     16                     Contract#51344

--------------------------------------------------------------------------------



The Compensation otherwise payable to an Eligible Employee to whom this Section
applies shall be reduced by the amount of the 401(k) Contributions to be made on
his behalf hereunder.


An Eligible Employee to whom this Section would otherwise apply may
affirmatively elect, in accordance with rules prescribed by the Administrator,
either (i) not to have 401(k) Contributions made on his behalf or (ii) to have
401(k) Contributions made on his behalf in a different amount.


Such affirmative election must be recorded with the Administrator either prior
to the date the Employee becomes an Eligible Employee or within a reasonable
period of time following such date, but not later than the first date
Compensation subject to reduction hereunder becomes available to the Eligible
Employee.


If an Eligible Employee does not make the affirmative election described herein
within the prescribed time period, 401(k) Contributions shall commence as of the
date prescribed in Section 4.1 and shall continue to be made on his behalf in
accordance with the provisions of this Section until the Eligible Employee
elects either to change the amount of his Compensation that his Employer
contributes as 401(k) Contributions or to have 401(k) Contributions suspended,
as provided in this Article.


4.5
Notice of Automatic Enrollment

Within a reasonable period of the date an Employee becomes an Eligible Employee,
the Administrator shall provide the Employee with a notice explaining the
automatic reduction in his Compensation for purposes of making 401(k)
Contributions in accordance with the preceding Section and the Employee's right
to affirmatively elect either a different reduction amount or no reduction.


The notice shall describe the procedures for making an election hereunder and
the period in which such an election may be made. In addition, the Administrator
shall provide annual notice to Eligible Employees of the amount by which their
Compensation is being reduced for purposes of making 401(k) Contributions, if
any, and their right to change such amount as provided in the Plan.


4.6
Contributions Limited to Effectively Available Compensation

Notwithstanding any other provision of the Plan or of an Eligible Employee's
salary reduction authorization, in no event will 401(k) Contributions, including
Catch-Up 401(k) Contributions, be made for a payroll period in excess of an
Eligible Employee's "effectively available" Compensation. Effectively available
Compensation means the Compensation remaining after all other required amounts
have been withheld, e.g., tax withholding, withholding for contributions to a
cafeteria plan under Code Section 125, etc.


4.7
Amendments to Reduction Authorization

An Eligible Employee may elect, in the manner prescribed by the Administrator,
to change the amount of his future Compensation that his Employer contributes on
his behalf as 401(k) Contributions. An Eligible Employee may amend his reduction
authorization at such time or times during the Plan Year as the Administrator
may prescribe by giving such number of days advance notice of his election as
the Administrator may prescribe. An Eligible Employee who amends his reduction
authorization shall be limited to selecting an amount of his Compensation that
is otherwise permitted under this Article IV. 401(k) Contributions shall be made
on behalf of such Eligible Employee by his Employer pursuant to his properly
amended reduction authorization commencing with Compensation paid to the
Eligible Employee on or after the date such amendment is effective, until
otherwise altered or terminated in accordance with the Plan.

Plan#002                     17                     Contract#51344

--------------------------------------------------------------------------------





4.8
Suspension of 401(k) Contributions

An Eligible Employee on whose behalf 401(k) Contributions are being made may
elect, in the manner prescribed by the Administrator, to have such contributions
suspended at any time by giving such number of days advance notice of his
election as the Administrator may prescribe. Any such voluntary suspension shall
take effect commencing with Compensation paid to such Eligible Employee on or
after the expiration of the required notice period and shall remain in effect
until 401(k) Contributions are resumed as hereinafter set forth.


4.9
Resumption of 401(k) Contributions

An Eligible Employee who has voluntarily suspended his 401(k) Contributions may
elect, in the manner prescribed by the Administrator, to have such contributions
resumed. An Eligible Employee may make such election at such time or times
during the Plan Year as the Administrator may prescribe, by giving such number
of days advance notice of his election as the Administrator may prescribe.


4.10
Delivery of 401(k) Contributions

As soon after the date an amount would otherwise be paid to an Eligible Employee
as it can reasonably be separated from Employer assets, each Employer shall
cause to be delivered to the Trustee in cash all 401(k) Contributions
attributable to such amounts. In no event shall an Employer deliver 401(k)
Contributions to the Trustee on behalf of an Eligible Employee prior to the date
the Eligible Employee performs the services with respect to which the 401(k)
Contribution is being made, unless such pre-funding is to accommodate a bona
fide administrative concern and is not for the principal purpose of accelerating
deductions.


4.11
Vesting of 401(k) Contributions

A Participant's vested interest in his 401(k) Contributions Sub-Account shall be
at all times 100 percent.

Plan#002                     18                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE V
AFTER-TAX AND ROLLOVER CONTRIBUTIONS




5.1
No After-Tax Contributions

There shall be no After-Tax Contributions made to the Plan and no After-Tax
Contributions may be transferred to the Plan.


5.2
Rollover Contributions

Subject to any restrictions contained in this Article, a Covered Employee who is
eligible to receive or receives an "eligible rollover distribution," within the
meaning of Code Section 402(c)(4), or a distribution from an individual
retirement account or annuity that is eligible for rollover to the Plan in
accordance with the provisions of Code Section 408(d)(3)(B) may elect to make a
Rollover Contribution to the Plan. The Administrator may require a Covered
Employee to provide it with such information as it deems necessary or desirable
to show that he is entitled to roll over such distribution to a qualified
retirement plan. A Covered Employee shall make a Rollover Contribution to the
Plan by delivering or causing to be delivered to the Trustee the cash that
constitutes the Rollover Contribution amount.


A Covered Employee who makes a Rollover Contribution to the Plan before becoming
an Eligible Employee in accordance with the provisions of Article III shall be
treated as a Participant for purposes of his Rollover Contributions.


5.3
Direct Rollovers to Plan

The Plan will accept "eligible rollover distributions" that are rolled over
directly to the Plan ("direct rollovers") from the following:


•
a qualified plan described in Code Section 401(a) or 403(a), excluding amounts
attributable to designated Roth contributions, as described in Code Section
402A, and after-tax employee contributions;

•
an annuity contract described in Code Section 403(b), excluding amounts
attributable to designated Roth contributions, as described in Code Section
402A, and after-tax employee contributions;

•
an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state; and

•
an individual retirement account or annuity described in Code Section 408(a) or
408(b), excluding amounts attributable to designated Roth contributions, as
described in Code Section 402A, and after-tax employee contributions.

5.4
Participant Rollovers to Plan

The Plan will accept "eligible rollover distributions" that are first
distributed to a Covered Employee ("participant rollovers") from the following:



Plan#002                     19                     Contract#51344

--------------------------------------------------------------------------------



•
a qualified plan described in Code Section 401(a) or 403(a), excluding amounts
attributable to designated Roth contributions, as described in Code Section
402A, or after-tax employee contributions;

•
an annuity contract described in Code Section 403(b), excluding amounts
attributable to designated Roth contributions, as described in Code Section
402A, or after-tax employee contributions;

•
an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state; and

•
an individual retirement account or annuity described in Code Section 408(a) or
408(b), excluding amounts attributable to designated Roth contributions, as
described in Code Section 402A, and after-tax employee contributions.

A Covered Employee who received a distribution that he is rolling over to the
Plan, must deliver the cash constituting his Rollover Contribution to the
Trustee within 60 days of receipt of the eligible rollover distribution. Such
delivery must be made in the manner prescribed by the Administrator.


5.5
Restrictions on Rollover Contributions

Rollover Contributions to the Plan are subject to the following:


•
the Plan shall not accept a Rollover Contribution of any promissory note
attributable to a plan loan; and

•
a participant rollover may not include designated Roth contributions, as
described in Code Section 402A, or after-tax employee contributions.

5.6
Vesting of Rollover Contributions

A Participant's vested interest in his Rollover Contributions Sub-Account shall
be at all times 100 percent.

Plan#002                     20                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE VI
EMPLOYER CONTRIBUTIONS




6.1
Contribution Period

The Contribution Periods for Employer Contributions shall be as follows:


(a)
The Contribution Period for Matching Contributions under the Plan is each Plan
Year.

(b)
The Contribution Period for Nonelective Contributions under the Plan is each
Plan Year.

6.2
Nonelective Contributions

Each Employer may, in its discretion, make a Nonelective Contribution to the
Plan for the Contribution Period in an amount determined by the Employer.


6.3
Allocation of Nonelective Contributions

Any Nonelective Contribution made by an Employer for a Contribution Period shall
be allocated among its Eligible Employees during the Contribution Period who
have met the allocation requirements for Nonelective Contributions described in
this Article. The allocable share of each such Eligible Employee shall be in the
ratio which his Compensation from the Employer for the Contribution Period bears
to the aggregate of such Compensation for all such Eligible Employees.


Notwithstanding any other provision of the Plan to the contrary, Compensation
earned by an Eligible Employee during a Contribution Period, but prior to the
date on which the Employee first became an Eligible Employee shall be excluded
in determining the Eligible Employee's allocable share of any Nonelective
Contribution made for the Contribution Period.


6.4
Amount and Allocation of Matching Contributions

Each Employer shall make a Matching Contribution to the Plan for each
Contribution Period on behalf of each of its Eligible Employees during the
Contribution Period who has met the allocation requirements for Matching
Contributions described in this Article.


The amount of such Matching Contribution shall be equal to a percentage of the
401(k) Contributions made on the Eligible Employee's behalf for the Contribution
Period, based on the Eligible Employee's years of Vesting Service as of the last
day of the immediately preceding Plan Year, as follows:




Years of Vesting Service
Percentage of 401(k) Contributions Matched
Fewer than 6 years
75%
At least 6 years, but fewer than 11 years
100%
11 or more years
125%



Availability of a particular match rate is a benefit, right or feature that is
subject to the discrimination rules under Code Section 401(a)(4).



Plan#002                     21                     Contract#51344

--------------------------------------------------------------------------------



6.5
Limits on Matching Contributions

Notwithstanding any other provision of this Article to the contrary, the
following limits apply in determining the amount and allocation of Matching
Contributions with respect to an Eligible Employee for a Contribution Period:


(a)
401(k) Contributions that exceed 6 percent of the Eligible Employee's
Compensation for the Contribution Period are excluded from the match; and

(b)
Catch-Up 401(k) Contributions are excluded from the match.

Notwithstanding the foregoing, any Compensation earned by an Eligible Employee
during the Contribution Period, but prior to the date on which the Eligible
Employee first commenced 401(k) Contributions, shall be excluded in determining
the amount of his Matching Contributions.


6.6
Verification of Amount of Employer Contributions by the Sponsor

The Sponsor shall verify the amount of Employer Contributions to be made by each
Employer in accordance with the provisions of the Plan. Notwithstanding any
other provision of the Plan to the contrary, the Sponsor shall determine the
portion of the Employer Contribution to be made by each Employer with respect to
a Covered Employee who transfers from employment with one Employer as a Covered
Employee to employment with another Employer as a Covered Employee.


6.7
Payment of Employer Contributions

Employer Contributions made for a Contribution Period shall be paid in cash or
in qualifying employer securities, as defined in ERISA Section 407(d)(5), to the
Trustee within the period of time required under the Code in order for the
contribution to be deductible by the Employer in determining its Federal income
taxes for the Plan Year.


Any in kind contribution made under the terms of the Plan shall be discretionary
and unencumbered.


In no event shall an Employer deliver Matching Contributions to the Trustee on
behalf of an Eligible Employee prior to the date the Eligible Employee performs
the services with respect to which the Matching Contribution is being made,
unless such pre-funding is to accommodate a bona fide administrative concern and
is not for the principal purpose of accelerating deductions.


6.8
Allocation Requirements for Employer Contributions

An Eligible Employee shall be eligible to receive an allocation of Employer
Contributions under this Article only if he satisfies any requirements specified
in the applicable contribution Section and also meets the requirements of this
Section.


(a)
A person who was an Eligible Employee during a Contribution Period shall be
eligible to receive an allocation of Nonelective Contributions for such
Contribution Period only if he is employed as a Covered Employee on the last day
of the Contribution Period.

(b)
A person who was an Eligible Employee at any time during a Contribution Period
shall be eligible to receive an allocation of Matching Contributions for such
Contribution Period.


Plan#002                     22                     Contract#51344

--------------------------------------------------------------------------------



6.9
Vesting of Employer Contributions

A Participant's vested interest in his Nonelective and Matching Contributions
Sub-Accounts shall be zero percent until the Participant has completed 3 years
of Vesting Service at which time his vested interest in his Nonelective and
Matching Contributions Sub-Accounts shall be 100 percent.


6.10
100% Vesting Events

Notwithstanding any other provision of the Plan to the contrary, if a
Participant is employed by an Employer or a Related Company on his Normal
Retirement Date, the date he becomes Disabled, or the date he dies, his vested
interest in his full Employer Contributions Sub-Account shall be 100 percent,
without regard to the number of his years of Vesting Service.


6.11
Election of Former Vesting Schedule

If the Sponsor adopts an amendment to the Plan that directly or indirectly
affects the computation of a Participant's vested interest in his Employer
Contributions Sub-Account, any Participant with three or more years of Vesting
Service shall have a right to have his vested interest in his Employer
Contributions Sub-Account continue to be determined under the vesting provisions
in effect prior to the amendment rather than under the new vesting provisions,
unless the vested interest of the Participant in his Employer Contributions
Sub-Account under the Plan as amended is not at any time less than such vested
interest determined without regard to the amendment. A Participant shall
exercise his right under this Section by giving written notice of his exercise
thereof to the Administrator within 60 days after the latest of (i) the date he
receives notice of the amendment from the Administrator, (ii) the effective date
of the amendment, or (iii) the date the amendment is adopted. Notwithstanding
the foregoing, a Participant's vested interest in his Employer Contributions
Sub-Account on the effective date of such an amendment shall not be less than
his vested interest in his Employer Contributions Sub-Account immediately prior
to the effective date of the amendment.


6.12
Forfeitures to Reduce Employer Contributions

Notwithstanding any other provision of the Plan to the contrary, the amount of
the Employer Contribution required under this Article for a Plan Year shall be
reduced by the amount of any forfeitures occurring during the Plan Year or any
prior Plan Year that are not used to pay Plan expenses and that are applied
against Employer Contributions as provided in Article VII or XIV, as applicable.

Plan#002                     23                     Contract#51344

--------------------------------------------------------------------------------





 
ARTICLE VII
LIMITATIONS ON CONTRIBUTIONS




7.1
Definitions

For purposes of this Article, the following terms have the following meanings:


The "annual addition" with respect to a Participant for a "limitation year"
means the sum of the following amounts allocated to the Participant for the
"limitation year":


(a)
all employer contributions allocated to the Participant's account under any
qualified defined contribution plan maintained by an Employer or a Related
Company, including "elective contributions" and amounts attributable to
forfeitures applied to reduce the employer's contribution obligation, but
excluding "catch-up contributions";

(b)
all "employee contributions" allocated to the Participant's account under any
qualified defined contribution plan maintained by an Employer or a Related
Company or any qualified defined benefit plan maintained by an Employer or a
Related Company if separate accounts are maintained under the defined benefit
plan with respect to such employee contributions;

(c)
all forfeitures allocated to the Participant's account under any qualified
defined contribution plan maintained by the Employer or a Related Company;

(d)
all amounts allocated to an individual medical benefit account, as described in
Code Section 415(l)(2), established for the Participant as part of a pension or
annuity plan maintained by the Employer or a Related Company;

(e)
if the Participant is a key employee, as defined in Code Section 419A(d)(3), all
amounts derived from contributions paid or accrued after December 31, 1985, in
taxable years ending after that date, that are attributable to post-retirement
medical benefits allocated to the Participant's separate account under a welfare
benefit fund, as defined in Code Section 419(e), maintained by the Employer or a
Related Company; and

(f)
all allocations to the Participant under a simplified employee pension.

A "catch-up contribution" means any elective deferral, as defined in Code
Section 414(v)(2)(C), that is treated as a catch-up contribution in accordance
with the provisions of Code Section 414(v).


The "contribution percentage" with respect to an "eligible participant" for a
particular Plan Year means the ratio of the sum of the included contributions,
described below, to the "eligible participant's" "test compensation" for such
Plan Year. Contributions made on behalf of an "eligible participant" for the
Plan Year that are used in computing the "eligible participant's" "contribution
percentage" include the following:


•
Matching Contributions, except as specifically provided below; and


Plan#002                     24                     Contract#51344

--------------------------------------------------------------------------------



•
if elected by the Sponsor, 401(k) Contributions, including Catch-Up 401(k)
Contributions, to the extent such 401(k) Contributions are not included in
determining the "eligible participant's" "deferral percentage" for such Plan
Year.

Notwithstanding the foregoing, the following Matching Contributions are not
included in computing an "eligible participant's" "contribution percentage" for
a Plan Year:


•
Matching Contributions that are forfeited because they relate to 401(k)
Contributions that are distributed as "excess contributions", "excess
deferrals", or because they exceed the Code Section 402(g) limit;

•
contributions to the Plan made pursuant to Code Section 414(u) that are treated
as Matching Contributions; and

•
Matching Contributions that are forfeited because they relate to 401(k)
Contributions that are re-characterized as Catch-Up 401(k) Contributions.

Matching Contributions in excess of 100% of the 401(k) Contributions of an
"eligible participant" who is not a Highly Compensated Employee for a Plan Year
shall not be used in computing such "eligible participant's" "contribution
percentage" for the Plan Year to the extent that such Matching Contributions
exceed the greater of (i) 5% of the "eligible participant's" "test compensation"
for the Plan Year or (ii) the product of 2 times the Plan's "representative
match rate" multiplied by the "eligible participant's" 401(k) Contributions for
the Plan Year. The Plan's "representative match rate" is the lowest "match rate"
of any "eligible participant" who is not a Highly Compensated Employee for the
Plan Year in either (i) the group consisting of half of all "eligible
participants" who are not Highly Compensated Employees for the Plan Year or (ii)
the group of all "eligible participants" who are not Highly Compensated
Employees for the Plan Year and who are employed by the Employer or a Related
Company on the last day of the Plan Year and who make 401(k) Contributions for
the Plan Year, whichever results in the greater amount. An "eligible
participant's "match rate" means the Matching Contributions made on behalf of
the "eligible participant" for the Plan Year divided by the "eligible
participant's" 401(k) Contributions for the Plan Year; provided, however, that
if Matching Contributions are made at different rates for different levels of
Compensation, the "match rate" shall be determined assuming 401(k) Contributions
equal to 6% of "test compensation".


To be included in computing an "eligible participant's" "contribution
percentage" for a Plan Year, contributions must be allocated to the "eligible
participant's" Account as of a date within such Plan Year and must be made to
the Plan before the end of the 12-month period immediately following the Plan
Year to which the contributions relate. For Plan Years in which the prior year
testing method is used in applying the nondiscrimination requirements applicable
to Matching Contributions, contributions used in computing the "contribution
percentage" for the "testing year" of a non-Highly Compensated Employee must be
made before the last day of the Plan Year for which the test is being applied.


If an Employer elects to change from the current year testing method to the
prior year testing method, the following shall not be included in computing a
non-Highly Compensated Employee's "contribution percentage" for the Plan Year
immediately preceding the Plan Year in which the prior year testing method is
first effective:


•
401(k) Contributions that were included in computing the "eligible
participant's" "contribution percentage" under the current year method for such
immediately preceding Plan Year.


Plan#002                     25                     Contract#51344

--------------------------------------------------------------------------------



The determination of an "eligible participant's" "contribution percentage" shall
be made after any reduction required to satisfy the Code Section 415 limitations
is made as provided in this Article VII and shall satisfy such other
requirements as may be prescribed by the Secretary of the Treasury.


The "deferral percentage" with respect to an Eligible Employee for a particular
Plan Year means the ratio of the sum of the included contributions, described
below, to the Eligible Employee's "test compensation" for such Plan Year.
Contributions made on behalf of an Eligible Employee for the Plan Year that are
used in computing the Eligible Employee's "deferral percentage" include the
following:


•
401(k) Contributions, except as specifically provided below.

Notwithstanding the foregoing, the following 401(k) Contributions are not
included in computing an Eligible Employee's "deferral percentage" for a Plan
Year:


•
401(k) Contributions that are distributed to a non-Highly Compensated Employee
in accordance with the provisions of Section 7.2 because they exceed the Code
Section 402(g) limit;

•
contributions made to the Plan pursuant to Code Section 414(u) that are treated
as 401(k) Contributions;

•
Catch-Up 401(k) Contributions, except to the extent the Eligible Employee's
401(k) Contributions are re-characterized as Catch-Up 401(k) Contributions as a
result of a failure to satisfy the nondiscrimination requirements applicable to
401(k) Contributions; and

•
401(k) Contributions that are included in determining an Eligible Employee's
"contribution percentage" for the Plan Year.

To be included in computing an Eligible Employee's "deferral percentage" for a
Plan Year, contributions must be allocated to the Eligible Employee's Account as
of a date within such Plan Year and be made to the Plan before the end of the
12-month period immediately following the Plan Year to which the contributions
relate. For Plan Years in which the prior year testing method is used in
applying the nondiscrimination requirements applicable to 401(k) Contributions,
contributions used in computing the "deferral percentage" for the "testing year"
of a non-Highly Compensated Employee must be made before the last day of the
Plan Year for which the test is being applied.


If an Employer elects to change from the current year testing method to the
prior year testing method, the following shall not be included in computing a
non-Highly Compensated Employee's "deferral percentage" for the Plan Year
immediately preceding the Plan Year in which the prior year testing method is
first effective:


•
401(k) Contributions that were included in computing the Eligible Employee's
"contribution percentage" under the current year method for such immediately
preceding Plan Year.

The determination of an Eligible Employee's "deferral percentage" shall be made
after any reduction required to satisfy the Code Section 415 limitations is made
as provided in this Article VII and shall satisfy such other requirements as may
be prescribed by the Secretary of the Treasury.


An "elective contribution" means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his election (whether such election is an
active election or a passive election) to defer under any qualified CODA as
described in Code Section 401(k), any simplified employee pension cash or
deferred arrangement as

Plan#002                     26                     Contract#51344

--------------------------------------------------------------------------------



described in Code Section 402(h)(1)(B), or any plan as described in Code Section
501(c)(18), and any contribution made on behalf of the Participant by an
Employer or a Related Company for the purchase of an annuity contract under Code
Section 403(b) pursuant to a salary reduction agreement. For purposes of
applying the limitations described in this Article VII, the term "elective
contribution" includes designated Roth contributions and excludes "catch-up
contributions".


An "elective 401(k) contribution" means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his election (whether such election is an
active election or a passive election) to defer under any qualified CODA as
described in Code Section 401(k) including a designated Roth contribution. For
purposes of applying the limitations described in this Article VII, the term
"elective 401(k) contribution" excludes "catch-up contributions".


An "eligible participant" means any Eligible Employee who is eligible to have
401(k) Contributions made on his behalf (if 401(k) Contributions are taken into
account in determining "contribution percentages"), or to participate in the
allocation of Matching Contributions.


Notwithstanding the foregoing, the following Employees shall not be included as
"eligible participants":


•
Eligible Employees who are covered by a collective bargaining agreement between
their Employer and employee representatives if retirement benefits were the
subject of good faith bargaining.

An "employee contribution" means any employee after-tax contribution allocated
to an Eligible Employee's account under any qualified plan of an Employer or a
Related Company.


An "excess aggregate contribution" means any contribution made to the Plan on
behalf of a Participant that exceeds the limitations described in Section 7.7.


An "excess contribution" means any contribution made to the Plan on behalf of a
Participant that exceeds the limitations described in Section 7.4.


An "excess deferral" with respect to a Participant means that portion of a
Participant's 401(k) Contributions, excluding Catch-Up 401(k) Contributions, for
his taxable year that, when added to amounts deferred for such taxable year
under other plans or arrangements described in Code Section 401(k), 408(k), or
403(b) (other than any such plan or arrangement that is maintained by an
Employer or a Related Company and excluding any "catch-up contributions"), would
exceed the dollar limit imposed under Code Section 402(g) as in effect on
January 1 of the calendar year in which such taxable year begins and is
includible in the Participant's gross income under Code Section 402(g).


The "415 compensation" of a Participant for any "limitation year" means the
Participant's remuneration for services, including (A) his wages, salaries, fees
for professional service, and all other amounts received (without regard to
whether such amounts are paid in cash) for personal services actually rendered
in the course of employment with an Employer or a Related Company, to the extent
the amounts would have been received and includible in gross income, including,
but not limited to, commissions paid to salesperson, compensation for services
on the basis of a percentage of profits, commissions on insurance premiums,
tips, bonuses, fringe benefits, and reimbursements or other expense allowances
under a nonaccountable plan described in Treasury Regulations Section 1.62-2(c),
(B) in case of a Participant who is an employee within the meaning of Code
Section 401(c)(1), the Participant's earned income, as described in Code Section
401(c)(2) and regulations issued thereunder, (C) amounts described in Code
Section 104(a)(3), 105(a), or 105(h), but only to the extent such amounts are
includible in the gross

Plan#002                     27                     Contract#51344

--------------------------------------------------------------------------------



income of the Participant, (D) amounts paid or reimbursed by the Employer or a
Related Company for moving expenses incurred by the Participant, but only to the
extent it is reasonable to believe the amounts are not deductible by the
Participant under Code Section 217, (E) the value of a non-statutory option (an
option other than a statutory option, as defined in Treasury Regulations Section
1.421-1(b)) granted to the Participant by the Employer or a Related Company, but
only to the extent that the value of the option is includible in the gross
income of the Participant for the taxable year in which granted, (F) amounts
includible in the gross income of the Participant upon making an election
described in Code Section 83(b), and (G) amounts that are includible in the
gross income of the Participant under the rules of Code Section 409A or
457(f)(1)(A) or because the amounts are constructively received by the
Participant. "415 compensation" excludes (i) contributions (other than elective
contributions described in Code Section 402(e)(3), 408(k)(6), 408(p)(2)(A)(i),
or 457(b)) made on behalf of the Participant by an Employer or a Related Company
to a plan of deferred compensation (including a simplified employee pension
described in Code Section 408(k) or a simple retirement account described in
Code Section 408(p)), whether or not qualified, to the extent that, before
application of the limitations of Code Section 415 to such plan, the
contributions are not includible in the gross income of the Participant for the
taxable year in which contributed, (ii) any distributions from a plan of
deferred compensation, whether or not qualified, (except amounts received
pursuant to an unfunded non-qualified plan in the year such amounts are
includible in the gross income of the Participant), (iii) amounts realized from
the exercise of a non-qualified option or when restricted stock or other
property held by the Participant either becomes freely transferable or is no
longer subject to substantial risk of forfeiture, (iv) amounts received from the
sale, exchange or other disposition of stock acquired under a qualified stock
option, (v) any other amounts that receive special tax benefits, such as
premiums for group term life insurance (but only to the extent that the premiums
are not includible in the gross income of the Participant and are not salary
reduction amounts that are described in Code Section 125), and (vi) other items
that are similar to the items listed in (i) through (v) above.


Effective for "limitation years" beginning in 2005 and thereafter, "415
compensation" does not include amounts paid to a Participant following severance
from employment unless such amounts are paid within 2 ½ months of the
Participant's severance from employment and (i) would otherwise have been paid
to the Participant in the course of his employment and are regular compensation
for services during the Participant's regular working hours, compensation for
services outside the Participant's regular working hours (such as overtime or
shift differential pay), commissions, bonuses, or other similar compensation or
(ii) are payments for accrued bona fide sick, vacation or other leave, but only
if the Participant would have been able to use such leave if his employment had
continued.


"415 compensation" also includes (i) any elective deferral, as defined in Code
Section 402(g)(3) and (ii) any amount contributed or deferred by the Employer or
Related Company at the Participant's election which is not includable in the
Participant's gross income by reason of Code Section 125, 132(f)(4), or 457.


In no event, however, shall the "415 compensation" of a Participant taken into
account under the Plan for any "limitation year" exceed the limit in effect
under Code Section 401(a)(17) ($220,000 for "limitation years" beginning in
2006, subject to adjustment annually as provided in Code Sections 401(a)(17)(B)
and 415(d); provided, however, that the dollar increase in effect on January 1
of any calendar year, if any, is effective for "limitation years" beginning in
such calendar year). If the "415 compensation" of a Participant is determined
over a period of time that contains fewer than 12 calendar months, then the
annual compensation limitation described above shall be adjusted with respect to
that Participant by multiplying the annual compensation limitation in effect for
the Plan Year by a fraction the numerator of which is the number of full months
in the period and the denominator of which is 12; provided, however, that no
proration is required for a Participant who is covered under the Plan for fewer
than 12 months.



Plan#002                     28                     Contract#51344

--------------------------------------------------------------------------------



The "gap period" means the period between the close of the Plan Year in which
"excess contributions" were made and the date the contributions are distributed.


A "limitation year" means the Plan Year.


A "matching contribution" means any employer contribution allocated to an
Eligible Employee's account under any plan of an Employer or a Related Company
solely on account of "elective contributions" made on his behalf or "employee
contributions" made by him.


A "qualified matching contribution" means any employer contribution allocated to
an Eligible Employee's account under any plan of an Employer or a Related
Company solely on account of "elective contributions" made on his behalf or
"employee contributions" made by him that is a qualified matching contribution
as defined in regulations issued under Code Section 401(k), is nonforfeitable
when made, and is distributable only as permitted in regulations issued under
Code Section 401(k).


A "qualified nonelective contribution" means any employer contribution allocated
to an Eligible Employee's account under any plan of an Employer or a Related
Company that the Participant could not elect instead to receive in cash until
distributed from the Plan, that is a qualified nonelective contribution as
defined in Code Sections 401(k) and 401(m) and regulations issued thereunder, is
nonforfeitable when made, and is distributable (other than for hardships) only
as permitted in regulations issued under Code Section 401(k).


The "test compensation" of an Eligible Employee or "eligible participant" for
any Plan Year means his Compensation as defined in Article I, unless the
Administrator elects to substitute a different definition of compensation that
satisfies the requirements of Code Section 414(s).


If elected by the Administrator with respect to a Plan Year, "test compensation"
may exclude amounts earned by an individual during the Plan Year, but while the
individual was not an Eligible Employee or "eligible participant".


In no event, shall the "test compensation" of a Participant taken into account
under the Plan for any Plan Year exceed the limit in effect under Code Section
401(a)(17) ($220,000 for Plan Years beginning in 2006, subject to adjustment
annually as provided in Code Sections 401(a)(17)(B) and 415(d); provided,
however, that the dollar increase in effect on January 1 of any calendar year,
if any, is effective for Plan Years beginning in such calendar year).


The "testing year" under the current year testing method means the Plan Year
being tested. An Employer that has elected the current year testing method can
change its election and elect the prior year testing method for a subsequent
Plan Year only if either (1) the Plan has used the current year testing method
for each of the preceding 5 Plan Years (or, if fewer, the number of Plan Years
the Plan has been in existence) or (2) as a result of a merger or acquisition
described in Code Section 410(b)(6)(C)(i), the Employer maintains both a plan
using the prior year testing method and a plan using the current year testing
method and the change is made within the transition period described in Code
Section 410(b)(6)(C)(ii).


7.2
Code Section 402(g) Limit

In no event shall the amount of the 401(k) Contributions, excluding Catch-Up
401(k) Contributions, made on behalf of an Eligible Employee for his taxable
year, when aggregated with any "elective contributions" made on behalf of the
Eligible Employee under any other plan of an Employer or a Related Company for
his taxable year, exceed the dollar limit imposed under Code Section 402(g), as
in effect on January 1 of the calendar year in which such taxable year begins.
In the event that the Administrator determines that

Plan#002                     29                     Contract#51344

--------------------------------------------------------------------------------



the reduction percentage elected by an Eligible Employee will result in his
exceeding the Code Section 402(g) limit, the Administrator may adjust the
reduction authorization of such Eligible Employee by reducing the percentage of
his 401(k) Contributions to such smaller percentage that will result in the Code
Section 402(g) limit not being exceeded. If the Administrator determines that
the 401(k) Contributions made on behalf of an Eligible Employee would exceed the
Code Section 402(g) limit for his taxable year, the 401(k) Contributions for
such Participant shall be automatically suspended for the remainder, if any, of
such taxable year.


If an Employer notifies the Administrator that the Code Section 402(g) limit has
nevertheless been exceeded by an Eligible Employee for his taxable year, the
401(k) Contributions that, when aggregated with "elective contributions" made on
behalf of the Eligible Employee under any other plan of an Employer or a Related
Company, would exceed the Code Section 402(g) limit, plus any income and minus
any losses attributable thereto, shall be either re-characterized as Catch-Up
401(k) Contributions or distributed to the Eligible Employee no later than the
April 15 immediately following such taxable year.


Any 401(k) Contributions that are distributed to an Eligible Employee in
accordance with this Section shall not be taken into account in determining the
Eligible Employee's "deferral percentage" for the "testing year" in which the
401(k) Contributions were made, unless the Eligible Employee is a Highly
Compensated Employee.


If excess 401(k) Contributions are distributed to a Participant or are
re-characterized as Catch-Up 401(k) Contributions in accordance with this
Section, Matching Contributions that are attributable solely to the
re-characterized or distributed 401(k) Contributions, plus any income and minus
any losses attributable thereto, shall be forfeited by the Participant no
earlier than the date on which re-characterization or distribution of 401(k)
Contributions pursuant to this Section occurs and no later than the last day of
the Plan Year following the Plan Year for which the Matching Contributions were
made.


7.3
Distribution of "Excess Deferrals"

Notwithstanding any other provision of the Plan to the contrary, if a
Participant notifies the Administrator in writing no later than the March 1
following the close of the Participant's taxable year that "excess deferrals"
have been made on his behalf under the Plan for such taxable year, the "excess
deferrals", plus any income and minus any losses attributable thereto, shall be
distributed to the Participant no later than the April 15 immediately following
such taxable year.


Any 401(k) Contributions that are distributed to a Participant in accordance
with this Section shall nevertheless be taken into account in determining the
Participant's "deferral percentage" for the "testing year" in which the 401(k)
Contributions were made.


If 401(k) Contributions are distributed to a Participant in accordance with this
Section, Matching Contributions that are attributable solely to the distributed
401(k) Contributions, plus any income and minus any losses attributable thereto,
shall be forfeited by the Participant no earlier than the date on which
distribution of 401(k) Contributions pursuant to this Section occurs and no
later than the last day of the Plan Year following the Plan Year for which the
Matching Contributions were made.


7.4
Limitation on 401(k) Contributions of Highly Compensated Employees - ADP Test

Notwithstanding any other provision of the Plan to the contrary, the 401(k)
Contributions made with respect to a Plan Year on behalf of Eligible Employees
who are Highly Compensated Employees may not result in an average "deferral
percentage" for such Eligible Employees that exceeds the greater of:

Plan#002                     30                     Contract#51344

--------------------------------------------------------------------------------





(a)
a percentage that is equal to 125 percent of the average "deferral percentage"
for all other Eligible Employees for the "testing year"; or

(b)
a percentage that is not more than 200 percent of the average "deferral
percentage" for all other Eligible Employees for the "testing year" and that is
not more than two percentage points higher than the average "deferral
percentage" for all other Eligible Employees for the "testing year",

unless the "excess contributions", determined as provided in the following
Section are re-characterized or distributed as provided in Section 7.6.


If the Plan provides that Employees are eligible to make 401(k) Contributions
before they have satisfied the minimum age and service requirements under Code
Section 410(a)(1)(A) and applies Code Section 410(b)(4)(B) in determining
whether the cash or deferred arrangement meets the requirements of Code Section
410(b)(1), the Administrator may apply the limitations described above either:


(c)
by comparing the average "deferral percentage" of all Eligible Employees who are
Highly Compensated Employees for the Plan Year to the average "deferral
percentage" for the "testing year" of all other Eligible Employees who have
satisfied the minimum age and service requirements under Code Section
410(a)(1)(A); or

(d)
separately with respect to Eligible Employees who have not satisfied the minimum
age and service requirements under Code Section 410(a)(1)(A) and Eligible
Employees who have satisfied such minimum age and service requirements.

In order to assure that the limitation contained herein is not exceeded with
respect to a Plan Year, the Administrator is authorized to set a limit on the
percentage of Compensation that a Highly Compensated Employee may contribute to
the Plan as 401(k) Contributions for the Plan Year, to suspend completely
further 401(k) Contributions on behalf of Highly Compensated Employees for any
remaining portion of a Plan Year, or to adjust the projected "deferral
percentages" of Highly Compensated Employees by reducing the percentage of their
deferral elections for any remaining portion of a Plan Year to such smaller
percentage that will result in the limitation set forth above not being
exceeded. If the Administrator limits the 401(k) Contributions that may be made
by Highly Compensated Employees for a Plan Year, the Administrator shall
communicate that limit as soon as reasonably practicable. In the event of a
suspension or reduction, Highly Compensated Employees affected thereby shall be
notified of the reduction or suspension as soon as possible. An affected Highly
Compensated Employee may be entitled to make a new election for the following
Plan Year.


In determining the "deferral percentage" for any Eligible Employee who is a
Highly Compensated Employee for the Plan Year, "elective 401(k) contributions",
"qualified nonelective contributions", and "qualified matching contributions"
(to the extent that "qualified nonelective contributions" and "qualified
matching contributions" are taken into account in determining "deferral
percentages") made to his accounts under any plan of an Employer or a Related
Company that is not mandatorily disaggregated pursuant to Treasury Regulations
Section 1.410(b)-7(c), as modified by Section 1.401(k)-1(b)(4) (without regard
to the prohibition on aggregating plans with inconsistent testing methods
contained in Section 1.401(k)-1(b)(4)((iii)(B) and the prohibition on
aggregating plans with different plan years contained in Section
1.410(b)-7(d)(5)), shall be treated as if all such contributions were made to
the Plan; provided, however, that if such a plan has a plan year different from
the Plan Year, any such contributions made to the Highly Compensated Employee's
accounts under the other plan during the Plan Year shall be treated as if such
contributions were made to the Plan.

Plan#002                     31                     Contract#51344

--------------------------------------------------------------------------------





If one or more plans of an Employer or Related Company are aggregated with the
Plan for purposes of satisfying the requirements of Code Section 401(a)(4) or
410(b), then "deferral percentages" under the Plan shall be calculated as if the
Plan and such one or more other plans were a single plan. Pursuant to Treasury
Regulations Section 1.401(k)-1(b)(4)(v), an Employer may elect to calculate
"deferral percentages" aggregating ESOP and non-ESOP plans. In addition, an
Employer may elect to calculate "deferral percentages" aggregating bargained
plans maintained for different bargaining units, provided that such aggregation
is done on a reasonable basis and is reasonably consistent from year to year.
Plans may be aggregated under this paragraph only if they have the same plan
year and utilize the same testing method to satisfy the requirements of Code
Section 401(k).


The Administrator shall maintain records sufficient to show that the limitation
contained in this Section was not exceeded with respect to any Plan Year and the
amount of the "qualified nonelective contributions" and/or "qualified matching
contributions" taken into account in determining "deferral percentages" for any
Plan Year.


7.5
Determination and Allocation of "Excess Contributions" Among Highly Compensated
Employees

Notwithstanding any other provision of the Plan to the contrary, in the event
that the limitation on 401(k) Contributions described in the preceding Section
is exceeded in any Plan Year, the Administrator shall first determine the dollar
amount of the excess by reducing the dollar amount of the contributions included
in determining the "deferral percentage" of Highly Compensated Employees in
order of their "deferral percentages" as follows:


(a)
The highest "deferral percentage(s)" shall be reduced to the greater of (1) the
maximum "deferral percentage" that satisfies the limitation on 401(k)
Contributions described in the preceding Section or (2) the next highest
"deferral percentage".

(b)
If the limitation on 401(k) Contributions described in the preceding Section
would still be exceeded after application of the provisions of paragraph (a),
the Administrator shall continue reducing "deferral percentages" of Highly
Compensated Employees, continuing with the next highest "deferral percentage",
in the manner provided in paragraph (a) until the limitation on 401(k)
Contributions described in the preceding Section is satisfied.

The determination of the amount of "excess contributions" hereunder shall be
made after 401(k) Contributions and "excess deferrals" have been
re-characterized or distributed pursuant to Sections 7.2 and 7.3, if applicable.


After determining the dollar amount of the "excess contributions" that have been
made to the Plan, the Administrator shall then allocate such excess among Highly
Compensated Employees in order of the dollar amount of their "deferral
percentages" as follows:


(c)
The contributions included in the "deferral percentage(s)" of the Highly
Compensated Employee(s) with the largest dollar amount of "deferral percentage"
for the Plan Year shall be reduced by the dollar amount of the excess (with such
dollar amount being allocated equally among all such Highly Compensated
Employees), but not below the dollar amount of the "deferral percentage" of the
Highly Compensated Employee(s) with the next highest dollar amount of "deferral
percentage" for the Plan Year.


Plan#002                     32                     Contract#51344

--------------------------------------------------------------------------------



(d)
If the excess has not been fully allocated after application of the provisions
of paragraph (c), the Administrator shall continue reducing the contributions
included in the "deferral percentages" of Highly Compensated Employees,
continuing with the Highly Compensated Employees with the largest remaining
dollar amount of "deferral percentages" for the Plan Year, in the manner
provided in paragraph (c) until the entire excess determined above has been
allocated.

7.6
Treatment of "Excess Contributions"

Except to the extent that a Highly Compensated Employee's "excess contributions"
may be re-characterized as Catch-Up 401(k) Contributions, "excess contributions"
allocated to a Highly Compensated Employee pursuant to the preceding Section,
plus any income and minus any losses attributable thereto, shall be distributed
to the Highly Compensated Employee prior to the end of the next succeeding Plan
Year. If such excess amounts are distributed more than 2 1/2 months after the
last day of the Plan Year for which the excess occurred, an excise tax may be
imposed under Code Section 4979 on the Employer maintaining the Plan with
respect to such amounts.


If excess 401(k) Contributions are distributed to a Participant or are
re-characterized as Catch-Up 401(k) Contributions in accordance with this
Section, Matching Contributions that are attributable solely to the
re-characterized or distributed 401(k) Contributions, plus any income and minus
any losses attributable thereto, shall be forfeited by the Participant no
earlier than the date on which re-characterization or distribution of 401(k)
Contributions pursuant to this Section occurs and no later than the last day of
the Plan Year following the Plan Year for which the Matching Contributions were
made.


7.7
Limitation on Contributions of Highly Compensated Employees - ACP Test

Notwithstanding any other provision of the Plan to the contrary, the Matching
Contributions made with respect to a Plan Year on behalf of "eligible
participants" who are Highly Compensated Employees may not result in an average
"contribution percentage" for such "eligible participants" that exceeds the
greater of:


(a)
a percentage that is equal to 125 percent of the average "contribution
percentage" for all other "eligible participants" for the "testing year"; or

(b)
a percentage that is not more than 200 percent of the average "contribution
percentage" for all other "eligible participants" for the "testing year" and
that is not more than two percentage points higher than the average
"contribution percentage" for all other "eligible participants" for the "testing
year",

unless the "excess aggregate contributions", determined as provided in the
following Section are forfeited or distributed as provided in Section 7.8.


If the Plan provides that Employees are eligible to receive Matching
Contributions before they have satisfied the minimum age and service
requirements under Code Section 410(a)(1)(A) and applies Code Section
410(b)(4)(B) in determining whether the portion of the Plan subject to Code
Section 401(m) meets the requirements of Code Section 410(b)(1), the
Administrator may apply the limitations described above either:


(c)
by comparing the average "contribution percentage" of all "eligible
participants" who are Highly Compensated Employees for the Plan Year to the
average "contribution percentage" for the "testing year" of all other "eligible
participants" who have satisfied the minimum age and service requirements under
Code Section 410(a)(1)(A); or


Plan#002                     33                     Contract#51344

--------------------------------------------------------------------------------



(d)
separately with respect to "eligible participants" who have not satisfied the
minimum age and service requirements under Code Section 410(a)(1)(A) and
"eligible participants" who have satisfied such minimum age and service
requirements.

In determining the "contribution percentage" for any "eligible participant" who
is a Highly Compensated Employee for the Plan Year, "matching contributions",
"employee contributions", "qualified nonelective contributions", and "elective
401(k) contributions" (to the extent that "qualified nonelective contributions"
and "elective 401(k) contributions" are taken into account in determining
"contribution percentages") made to his accounts under any plan of an Employer
or a Related Company that is not mandatorily disaggregated pursuant to Treasury
Regulations Section 1.410(b)-7(c), as modified by Section 1.401(m)-1(b)(4)
(without regard to the prohibition on aggregating plans with inconsistent
testing methods contained in Section 1.401(m)-1(b)(4)((iii)(B) and the
prohibition on aggregating plans with different plan years contained in Section
1.410(b)-7(d)(5)), shall be treated as if all such contributions were made to
the Plan; provided, however, that if such a plan has a plan year different from
the Plan Year, any such contributions made to the Highly Compensated Employee's
accounts under the other plan during the Plan Year shall be treated as if such
contributions were made to the Plan.


If one or more plans of an Employer or a Related Company are aggregated with the
Plan for purposes of satisfying the requirements of Code Section 401(a)(4) or
410(b), the "contribution percentages" under the Plan shall be calculated as if
the Plan and such one or more other plans were a single plan. Pursuant to
Treasury Regulations Section 1.401(m)-1(b)(4)(v), an Employer may elect to
calculate "contribution percentages" aggregating ESOP and non-ESOP plans. In
addition, an Employer may elect to calculate "contribution percentages"
aggregating bargained plans maintained for different bargaining units, provided
that such aggregation is done on a reasonable basis and is reasonably consistent
from year to year. Plans may be aggregated under this paragraph only if they
have the same plan year and utilize the same testing method to satisfy the
requirements of Code Section 401(m).


The Administrator shall maintain records sufficient to show that the limitation
contained in this Section was not exceeded with respect to any Plan Year and the
amount of the "elective 401(k) contributions", "qualified nonelective
contributions", and/or "qualified matching contributions" taken into account in
determining "contribution percentages" for any Plan Year.


7.8
Determination and Allocation of Excess Aggregate Contributions Among Highly
Compensated Employees

Notwithstanding any other provision of the Plan to the contrary, in the event
that the limitation described in the preceding Section is exceeded in any Plan
Year, the Administrator shall first determine the dollar amount of the excess by
reducing the dollar amount of the contributions included in determining the
"contribution percentage" of Highly Compensated Employees in order of their
"contribution percentages", as follows:


(a)
The highest "contribution percentage(s)" shall be reduced to the greater of (1)
the maximum "contribution percentage" that satisfies the limitation described in
the preceding Section or (2) the next highest "contribution percentage".

(b)
If the limitation described in the preceding Section would still be exceeded
after application of the provisions of paragraph (a), the Administrator shall
continue reducing "contribution percentages" of Highly Compensated Employees,
continuing with the next highest "contribution percentage", in the manner
provided in paragraph (a) until the limitation described in the preceding
Section is satisfied.


Plan#002                     34                     Contract#51344

--------------------------------------------------------------------------------



The determination of the amount of the "excess aggregate contributions" shall be
made after application of Sections 7.2, 7.3, and 7.6, if applicable.


After determining the dollar amount of the "excess aggregate contributions" that
have been made to the Plan, the Administrator shall next allocate such excess
among Highly Compensated Employees in order of the dollar amount of their
"contribution percentages" as follows:


(c)
The contributions included in the "contribution percentages" of the Highly
Compensated Employee(s) with the largest dollar amount of "contribution
percentage" shall be reduced by the dollar amount of the excess (with such
dollar amount being allocated equally among all such Highly Compensated
Employees), but not below the dollar amount of the "contribution percentage" of
the Highly Compensated Employee(s) with the next highest dollar amount of
"contribution percentage" for the Plan Year.

(d)
If the excess has not been fully allocated after application of the provisions
of paragraph (c), the Administrator shall continue reducing the contributions
included in the "contribution percentages" of Highly Compensated Employees,
continuing with the Highly Compensated Employees with the largest remaining
dollar amount of "contribution percentages" for the Plan Year, in the manner
provided in paragraph (c) until the entire excess determined above has been
allocated.

7.9
Treatment of "Excess Aggregate Contributions"

"Excess aggregate contributions" allocated to a Highly Compensated Employee
pursuant to the preceding Section, plus any income and minus any losses
attributable thereto, shall be forfeited, to the extent forfeitable, or
distributed to the Participant prior to the end of the next succeeding Plan Year
as hereinafter provided. If such excess amounts are forfeited or distributed
more than 2 1/2 months after the last day of the Plan Year for which the excess
occurred, an excise tax of 10% will be imposed under Code Section 4979 on the
Employer maintaining the Plan with respect to such amounts.


Excess amounts shall be forfeited or distributed from a Highly Compensated
Employee's Account in the order prescribed by the Administrator, which order
shall be uniform with respect to all Highly Compensated Employees and
non-discriminatory.


"Excess aggregate contributions" that are vested shall in all cases be
distributed. Excess Matching Contributions that are not vested shall be
forfeited. Any amounts forfeited with respect to a Participant pursuant to this
Section shall be treated as a forfeiture under the Plan no later than the last
day of the Plan Year following the Plan Year for which the Matching
Contributions were made.


7.10
Treatment of Forfeited Matching Contributions

Any Matching Contributions that are forfeited pursuant to the provisions of the
preceding Sections of this Article shall be applied first against Plan expenses
for such Plan Year and then against the Employers' contribution obligations for
the Plan Year.


Notwithstanding the foregoing, however, should the amount of all such
forfeitures for any Plan Year exceed the amount of the Employers' contribution
obligations for the Plan Year, the excess amount of such forfeitures shall be
held unallocated in a suspense account and shall for all Plan purposes be
applied against Plan expenses and the Employers' contribution obligations for
the following Plan Year.



Plan#002                     35                     Contract#51344

--------------------------------------------------------------------------------



7.11
Determination of Income or Loss

The income or loss attributable to contributions in excess of a limit described
above that are distributed pursuant to this Article shall be determined by
multiplying the income or loss for the preceding Plan Year and the "gap period"
attributable to the Employee's Sub-Account to which the excess was credited by a
fraction, the numerator of which is the excess amount contributed to such
Sub-Account on the Employee's behalf for the preceding Plan Year and the
denominator of which is (a) the balance of the Sub-Account on the first day of
the preceding Plan Year, plus (b) the contributions made to such Sub-Account for
the preceding Plan Year and the "gap period". Notwithstanding the foregoing,
however, at the election of the Administrator, income for the "gap period" may
be calculated either under the fractional method set forth above or as the
product of ten percent of the amount of the income determined under the
fractional method set forth above for the Plan Year multiplied by the number of
calendar months that elapse during the "gap period". For purposes of determining
the number of calendar months that elapse during the "gap period", a
distribution that is made on or before the 15th day of the month shall be
treated as having been made on the last day of the preceding calendar month and
a distribution that is made after the 15th day of the month shall be treated as
having been made on the first day of the succeeding calendar month.


7.12
Code Section 415 Limitations on Crediting of Contributions and Forfeitures

Notwithstanding any other provision of the Plan to the contrary, the "annual
addition" with respect to a Participant for a "limitation year" shall in no
event exceed the lesser of (i) the maximum dollar amount permitted under Code
Section 415(c)(1)(A), adjusted as provided in Code Section 415(d) (e.g., $42,000
for the "limitation year" ending in 2005) or (ii) 100 percent of the
Participant's "415 compensation" for the "limitation year"; provided, however,
that the limit in clause (i) shall be pro rated for any short "limitation year".
The limit in clause (ii) shall not apply to any contribution for medical
benefits within the meaning of Code Section 401(h) or 419A(f)(2) after
separation from service which is otherwise treated as an "annual addition" under
Code Section 419A(d)(2) or 415(l)(1). A Participant's 401(k) Contributions may
be re-characterized as Catch-Up 401(k) Contributions and excluded from the
Participant's "annual additions" for the "limitation year" to satisfy the
preceding limitation.


If the "annual addition" to the Account of a Participant in any "limitation
year" would otherwise exceed the amount that may be applied for his benefit
under the limitation contained in this Section, the limitation shall be
satisfied by reducing contributions made to the Participant's Account to the
extent necessary in the following order:


401(k) Contributions made on behalf of the Participant for the "limitation year"
that have not been matched, if any, shall be reduced.


401(k) Contributions made on behalf of the Participant for the "limitation year"
that have been matched, if any, and the Matching Contributions attributable
thereto shall be reduced pro rata.


Nonelective Contributions otherwise allocable to the Participant's Account for
the "limitation year", if any, shall be reduced.


The amount of any reduction of 401(k) Contributions (plus any income
attributable thereto) shall be returned to the Participant. The amount of any
reduction of Employer Contributions shall be deemed a forfeiture for the
"limitation year".


Amounts deemed to be forfeitures under this Section shall be held unallocated in
a suspense account established for the "limitation year" and shall be applied
against the Employer's contribution obligation for

Plan#002                     36                     Contract#51344

--------------------------------------------------------------------------------



the next following "limitation year" (and succeeding "limitation years", as
necessary). If a suspense account is in existence at any time during a
"limitation year", all amounts in the suspense account must be applied against
the Employer's contribution obligation before any further contributions that
would constitute "annual additions" may be made to the Plan.


For purposes of this Article, excesses shall result only from the allocation of
forfeitures, a reasonable error in estimating a Participant's annual "415
compensation", a reasonable error in determining the amount of "elective
contributions" that may be made with respect to any Participant under the limits
of Code Section 415, or other limited facts and circumstances that justify the
availability of the provisions set forth above.


7.13
Application of Code Section 415 Limitations Where Participant is Covered Under
Other Qualified Defined Contribution Plan

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the "annual addition" for the "limitation
year" would otherwise exceed the amount that may be applied for the
Participant's benefit under the limitation contained in the preceding Section,
such excess shall be reduced first by reducing "annual additions" under the Plan
as provided in the preceding Section. If the limitation contained in the
preceding Section still is not satisfied, such excess shall be reduced as
provided in the defined contribution plans other than the Plan.


7.14
Scope of Limitations

The Code Section 415 limitations contained in the preceding Sections shall be
applicable only with respect to benefits provided pursuant to defined
contribution plans and defined benefit plans described in Code Section 415(k).
For purposes of applying the Code Section 415 limitations contained in the
preceding Sections, the term "Related Company" shall be adjusted as provided in
Code Section 415(h).

Plan#002                     37                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE VIII
TRUST FUNDS AND ACCOUNTS




8.1
General Fund

The Trustee shall maintain a General Fund as required to hold and administer any
assets of the Trust that are not allocated among the Investment Funds as
provided in the Plan or the Trust Agreement. The General Fund shall be held and
administered as a separate common trust fund. The interest of each Participant
or Beneficiary under the Plan in the General Fund shall be an undivided
interest.


8.2
Investment Funds

The Sponsor shall determine the number and type of Investment Funds and shall
communicate the same and any changes therein in writing to the Administrator and
the Trustee. Each Investment Fund shall be held and administered as a separate
common trust fund. The interest of each Participant or Beneficiary under the
Plan in any Investment Fund shall be an undivided interest.


The Sponsor may determine to offer one or more Investment Funds that are
invested primarily in equity securities issued by an Employer or a Related
Company that are publicly traded and are "qualifying employer securities" as
defined in ERISA Section 407(d)(5).


8.3
Loan Investment Fund

If a loan from the Plan to a Participant is approved in accordance with the
provisions of Article XII, the Sponsor shall direct the establishment and
maintenance of a loan Investment Fund in the Participant's name. The assets of
the loan Investment Fund shall be held as a separate trust fund. A Participant's
loan Investment Fund shall be invested in the note(s) reflecting the loan(s)
made to the Participant in accordance with the provisions of Article XII.
Notwithstanding any other provision of the Plan to the contrary, income received
with respect to a Participant's loan Investment Fund shall be allocated and the
loan Investment Fund shall be administered as provided in Article XII.


8.4
Income on Trust

Any dividends, interest, distributions, or other income received by the Trustee
with respect to any Trust Fund maintained hereunder shall be allocated by the
Trustee to the Trust Fund for which the income was received.


8.5
Accounts

As of the first date a contribution is made by or on behalf of a Covered
Employee there shall be established an Account in his name reflecting his
interest in the Trust. Each Account shall be maintained and administered for
each Participant and Beneficiary in accordance with the provisions of the Plan.
The balance of each Account shall be the balance of the account after all
credits and charges thereto, for and as of such date, have been made as provided
herein.



Plan#002                     38                     Contract#51344

--------------------------------------------------------------------------------



8.6
Sub-Accounts

A Participant's Account shall be divided into such separate, individual
Sub-Accounts as are necessary or appropriate to reflect the Participant's
interest in the Trust.

Plan#002                     39                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE IX
LIFE INSURANCE CONTRACTS




9.1
No Life Insurance Contracts

A Participant's Account may not be invested in life insurance contracts on the
life of the Participant.

Plan#002                     40                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE X
DEPOSIT AND INVESTMENT OF CONTRIBUTIONS




10.1
Future Contribution Investment Elections

Except as otherwise provided below, each Eligible Employee shall make an
investment election in the manner and form prescribed by the Administrator
directing the manner in which the contributions made on his behalf shall be
invested. An Eligible Employee's investment election shall specify the
percentage, in the percentage increments prescribed by the Administrator, of
such contributions that shall be allocated to one or more of the Investment
Funds with the sum of such percentages equaling 100 percent. The investment
election by a Participant shall remain in effect until his entire interest under
the Plan is distributed or forfeited in accordance with the provisions of the
Plan or until he records a change of investment election with the Administrator,
in such form as the Administrator shall prescribe. If recorded in accordance
with any rules prescribed by the Administrator, a Participant's change of
investment election may be implemented effective as of the date or dates
prescribed by the Administrator.


10.2
Deposit of Participant Directed Contributions

All contributions made on a Participant's behalf over which the Participant has
investment control shall be deposited in the Trust and allocated among the
Investment Funds in accordance with the Participant's currently effective
investment election Notwithstanding the foregoing, any contributions made to the
Plan in qualifying employer securities shall be allocated to the Employer stock
Investment Fund, pending directions to the Administrator regarding their future
investment. If no investment election is recorded with the Administrator at the
time contributions are to be deposited to a Participant's Account, his
contributions shall be allocated among the Investment Funds as directed by the
Administrator.


10.3
Investment and Deposit of Certain Contributions

Notwithstanding any other provision of the Plan to the contrary, the Sponsor
shall direct how Employer Contributions shall be invested. Upon contribution to
the Plan, all Employer Contributions shall be deposited in the Trust and
allocated among the Investment Funds as directed by the Sponsor.


10.4
Election to Transfer Between Funds

A Participant may elect to transfer investments of amounts attributable to
contributions over which he has investment control from any Investment Fund to
any other Investment Fund. The Participant's transfer election shall specify a
percentage, in the percentage increments prescribed by the Administrator, of the
amount eligible for transfer that is to be transferred, which percentage may not
exceed 100 percent. Any transfer election must be recorded with the
Administrator, in such form as the Administrator shall prescribe. Subject to any
restrictions pertaining to a particular Investment Fund, if recorded in
accordance with any rules prescribed by the Administrator, a Participant's
transfer election may be implemented effective as of the dte or dates prescribed
by the Administrator.


A Participant may not transfer investments of amounts attributable to Employer
Contributions. Notwithstanding any other provision of this Section to the
contrary, the Administrator may prescribe such rules restricting Participants'
transfer elections as it deems necessary or appropriate to preclude excessive or
abusive trading or market timing.

Plan#002                     41                     Contract#51344

--------------------------------------------------------------------------------





10.5
404(c) Protection

The Plan is intended to constitute a plan described in ERISA Section 404(c) and
regulations issued thereunder. The fiduciaries of the Plan may be relieved of
liability for any losses that are the direct and necessary result of investment
instructions given by a Participant, his Beneficiary, or an alternate payee
under a qualified domestic relations order.


A Participant's directions to the Trustee regarding investment in and transfers
to and from the Employer stock Investment Fund shall be communicated in
confidence and shall not be divulged to the Employers or to any officer,
director, or employee of the Employers. The Sponsor shall establish procedures
to provide and maintain such confidentiality and shall appoint a fiduciary with
the responsibility of overseeing such procedures. An independent fiduciary shall
be appointed to the extent required under Department of Labor Regulations
Section 2550.404c-1(d)(2)(ii)(E)(4)(ix) to maintain such confidentiality.


10.6
Voting and Tendering Employer Stock

Each Participant who has an interest in the Employer stock Investment Fund shall
have the right to direct the Trustee as to the manner in which the number of
shares credited to his Account or, if accounting under the Employer stock
Investment Fund is by units of participation, his proportionate interest in the
Employer stock Investment Fund, is to be voted. Upon receipt of a Participant's
direction, the Trustee shall vote the shares representing the Participant's
interest in the Employer stock Investment Fund as directed. Except as otherwise
required by law or as otherwise provided in the Trust Agreement, if the Trustee
does not receive direction from a Participant regarding how to vote the shares
representing his interest in the Employer stock Investment Fund, the Trustee
shall not vote such shares.


In addition, upon commencement of a tender offer for any securities held in the
Employer stock Investment Fund, each Participant who has an interest in the
Employer stock Investment Fund shall have the right to direct the Trustee
whether or not to tender all or any portion of the shares credited to his
Account or, if accounting under the Employer stock Investment Fund is by units
of participation, all or any portion of his proportionate interest in the
Employer stock Investment Fund. A Participant may change his direction regarding
the tender of shares representing his interest in the Employer stock Investment
Fund at any time prior to the tender offer withdrawal deadline. The Trustee
shall tender or not tender shares representing a Participant's interest in the
Employer stock Investment Fund in accordance with the Participant's directions.
Except as otherwise required by law, if the Trustee does not receive direction
from a Participant regarding whether or not to tender the shares representing a
Participant's interest in the Employer stock Investment Fund, the Trustee shall
not tender such shares. The proceeds received by the Trustee with respect to
shares of stock tendered by the Trustee in accordance with Participants'
directions shall be allocated to the Accounts of those Participants who elected
to tender their shares in proportion to their interest in the tendered shares.


All materials provided to other shareholders, including proxy solicitation
materials and all tender materials, shall be provided to each Participant with
an interest in the Employer stock Investment Fund.


A Participant's directions to the Trustee hereunder shall be communicated in
confidence and shall not be divulged to the Employers or to any officer,
director, or employee of the Employers. The Sponsor shall establish procedures
to provide and maintain such confidentiality and shall appoint a fiduciary with
the responsibility of overseeing such procedures. An independent fiduciary shall
be appointed to the extent required under Department of Labor Regulations
Section 2550.404c-1(d)(2)(ii)(E)(4)(ix) to maintain such confidentiality.

Plan#002                     42                     Contract#51344

--------------------------------------------------------------------------------





ARTICLE XI
CREDITING AND VALUING ACCOUNTS




11.1
Crediting Accounts

All contributions made under the provisions of the Plan shall be credited to
Accounts in the Trust Funds by the Trustee, in accordance with procedures
established in writing by the Administrator, either when received or on the
succeeding Valuation Date after valuation of the Trust Fund has been completed
for such Valuation Date as provided in Section 11.2, as shall be determined by
the Administrator.


11.2
Valuing Accounts

Accounts in the Trust Funds shall be valued by the Trustee on the Valuation
Date, in accordance with procedures established in writing by the Administrator,
either in the manner adopted by the Trustee and approved by the Administrator or
in the manner set forth in Section 11.3 as Plan valuation procedures, as
determined by the Administrator.


11.3
Plan Valuation Procedures

With respect to the Trust Funds, the Administrator may determine that the
following valuation procedures shall be applied. As of each Valuation Date
hereunder, the portion of any Accounts in a Trust Fund shall be adjusted to
reflect any increase or decrease in the value of the Trust Fund for the period
of time occurring since the immediately preceding Valuation Date for the Trust
Fund (the "valuation period") in the following manner:


(a)
First, the value of the Trust Fund shall be determined by valuing all of the
assets of the Trust Fund at fair market value.

(b)
Next, the net increase or decrease in the value of the Trust Fund attributable
to net income and all profits and losses, realized and unrealized, during the
valuation period shall be determined on the basis of the valuation under
paragraph (a) taking into account appropriate adjustments for contributions,
loan payments, and transfers to and distributions, withdrawals, loans, and
transfers from such Trust Fund during the valuation period.

(c)
Finally, the net increase or decrease in the value of the Trust Fund shall be
allocated among Accounts in the Trust Fund in the ratio of the balance of the
portion of such Account in the Trust Fund as of the preceding Valuation Date
less any distributions, withdrawals, loans, and transfers from such Account
balance in the Trust Fund since the Valuation Date to the aggregate balances of
the portions of all Accounts in the Trust Fund similarly adjusted, and each
Account in the Trust Fund shall be credited or charged with the amount of its
allocated share. Notwithstanding the foregoing, the Administrator may adopt such
accounting procedures as it considers appropriate and equitable to establish a
proportionate crediting of net increase or decrease in the value of the Trust
Fund for contributions, loan payments, and transfers to and distributions,
withdrawals, loans, and transfers from such Trust Fund made by or on behalf of a
Participant during the valuation period.


Plan#002                     43                     Contract#51344

--------------------------------------------------------------------------------



11.4
Unit Accounting Permitted

The Administrator may, for administrative purposes, establish unit values for
one or more Investment Fund (or any portion thereof) and maintain the accounts
setting forth each Participant's interest in such Investment Fund (or any
portion thereof) in terms of such units, all in accordance with such rules and
procedures as the Administrator shall deem to be fair, equitable, and
administratively practicable. In the event that unit accounting is thus
established for an Investment Fund (or any portion thereof), the value of a
Participant's interest in that Investment Fund (or any portion thereof) at any
time shall be an amount equal to the then value of a unit in such Investment
Fund (or any portion thereof) multiplied by the number of units then credited to
the Participant.


11.5
Finality of Determinations

The Trustee shall have exclusive responsibility for determining the value of
each Account maintained hereunder. The Trustee's determinations thereof shall be
conclusive upon all interested parties.


11.6
Notification

Within a reasonable period of time after the end of each Plan Year, the
Administrator shall notify each Participant and Beneficiary of the value of his
Account and Sub-Accounts as of a Valuation Date during the Plan Year.

Plan#002                     44                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE XII
LOANS




12.1
Application for Loan

A Participant who is a party in interest as defined in ERISA Section 3(14) may
make application to the Administrator for a loan from his Account. Loans shall
be made to Participants in accordance with written guidelines which are hereby
incorporated into and made a part of the Plan. To the extent that such written
guidelines comply with the requirements of Code Section 72(p), but are
inconsistent with the provisions of this Article, such written guidelines shall
be given effect.


12.2
Collateral for Loan

As collateral for any loan granted hereunder, the Participant shall grant to the
Plan a security interest in his vested interest under the Plan equal to the
amount of the loan; provided, however, that in no event may the security
interest exceed 50 percent of the Participant's vested interest under the Plan
determined as of the date as of which the loan is originated in accordance with
Plan provisions. In the case of a Participant who is an active employee, the
Participant also shall enter into an agreement to repay the loan by payroll
withholding.


No loan in excess of 50 percent of the Participant's vested interest under the
Plan shall be made from the Plan.


Loans shall not be made available to Highly Compensated Employees in an amount
greater than the amount made available to other employees.


A loan shall not be granted unless the Participant consents to the charging of
his Account for unpaid principal and interest amounts in the event the loan is
declared to be in default.


12.3
Reduction of Account Upon Distribution

Notwithstanding any other provision of the Plan, the amount of a Participant's
Account that is distributable to the Participant or his Beneficiary under
Article XIII or XV shall be reduced by the portion of his vested interest that
is held by the Plan as security for any loan outstanding to the Participant,
provided that the reduction is used to repay the loan. If distribution is made
because of the Participant's death prior to the commencement of distribution of
his Account and the Participant's vested interest in his Account is payable to
more than one individual as Beneficiary, then the balance of the Participant's
vested interest in his Account shall be adjusted by reducing the vested account
balance by the amount of the security used to repay the loan, as provided in the
preceding sentence, prior to determining the amount of the benefit payable to
each such individual.


12.4
Legal Requirements Applicable to Plan Loans

Notwithstanding any other provision of the Plan to the contrary, the following
terms and conditions shall apply to any loan made to a Participant under this
Article:



Plan#002                     45                     Contract#51344

--------------------------------------------------------------------------------



(a)
The amount of any loan to a Participant (when added to the outstanding balance
of all other loans to the Participant from the Plan or any other plan maintained
by an Employer or a Related Company) shall not exceed the lesser of:

(i)
$50,000, reduced by the excess, if any, of the highest outstanding balance of
any other loan to the Participant from the Plan or any other plan maintained by
an Employer or a Related Company during the preceding 12-month period over the
outstanding balance of such loans on the date a loan is made hereunder; or

(ii)
50 percent of the vested portions of the Participant's Account and his vested
interest under all other plans maintained by an Employer or a Related Company.

(b)
The term of any loan to a Participant shall be no greater than 5 years, except
in the case of a loan used to acquire any dwelling unit which within a
reasonable period of time is to be used (determined at the time the loan is
made) as a principal residence (as defined under Code Section 121) of the
Participant.

(c)
Substantially level amortization shall be required over the term of the loan
with payments made not less frequently than quarterly. Notwithstanding the
foregoing, if so provided in the written guidelines applicable to Plan loans,
the amortization schedule may be waived and payments suspended while a
Participant is on a leave of absence from employment with an Employer or any
Related Company (for periods in which the Participant does not perform military
service as described in paragraph (d) below), provided that all of the following
requirements are met:

(i)
Such leave is either without pay or at a reduced rate of pay that, after
withholding for employment and income taxes, is less than the amount required to
be paid under the amortization schedule;

(ii)
Payments resume after the earlier of (a) the date such leave of absence ends or
(b) the one-year anniversary of the date such leave began;

(iii)
The period during which payments are suspended does not exceed one year;

(iv)
Payments resume in an amount not less than the amount required under the
original amortization schedule; and

(v)
The waiver of the amortization schedule does not extend the period of the loan
beyond the maximum period permitted under this Article.

(d)
If a Participant is absent from employment with any Employer or any Related
Company for a period during which he performs services in the uniformed services
(as defined in chapter 45 of title 38 of the United States Code), whether or not
such services constitute qualified military service, the suspension of payments
shall not be taken into account for purposes of applying either paragraph (b) or
paragraph (c) of this Section provided that all of the following requirements
are met:

(i)
Payments resume upon completion of such military service;

(ii)
Payments resume in an amount not less than the amount required under the
original amortization schedule and continue in such amount until the loan is
repaid in full;


Plan#002                     46                     Contract#51344

--------------------------------------------------------------------------------



(iii)
Upon resumption, payments are made no less frequently than required under the
original amortization schedule and continue under such schedule until the loan
is repaid in full; and

(iv)
The loan is repaid in full, including interest accrued during the period of such
military service, no later than the maximum period otherwise permitted under
this Article extended by the period of such military service.

(e)
The loan shall be evidenced by a legally enforceable agreement that demonstrates
compliance with the provisions of this Section.

(f)
Subject to the requirements of the Servicemembers Civil Relief Act, the interest
rate on any loan to a Participant shall be a reasonable interest rate
commensurate with current interest rates charged for loans made under similar
circumstances by persons in the business of lending money.

12.5
Administration of Loan Investment Fund

Upon approval of a loan to a Participant, the Administrator shall direct the
Trustee to transfer an amount equal to the loan amount from the Investment Funds
in which it is invested, as directed by the Administrator, to the loan
Investment Fund established in the Participant's name. Any loan approved by the
Administrator shall be made to the Participant out of the Participant's loan
Investment Fund. All principal and interest paid by the Participant on a loan
made under this Article shall be deposited to his Account and shall be allocated
upon receipt among the Investment Funds in accordance with the Participant's
currently effective investment election. The balance of the Participant's loan
Investment Fund shall be decreased by the amount of principal payments and the
loan Investment Fund shall be terminated when the loan has been repaid in full.


12.6
Default

If either (i) a Participant fails to make or cause to be made, any payment
required under the terms of the loan by the end of the calendar quarter
following the calendar quarter in which the payment was due, unless payment is
not made because the Participant is on a leave of absence and the amortization
schedule is waived as provided in paragraph (c) or (d) of Section 12.4, or (ii)
there is an outstanding principal balance existing on a loan after the last
scheduled repayment date (extended as provided in Section 12.4(d), if
applicable), the Administrator shall direct the Trustee to declare the loan to
be in default, and the entire unpaid balance of such loan, together with accrued
interest, shall be immediately due and payable. In any such event, if such
balance and interest thereon is not then paid, the Trustee shall charge the
Account of the borrower with the amount of such balance and interest as of the
earliest date a distribution may be made from the Plan to the borrower without
adversely affecting the tax qualification of the Plan or of the cash or deferred
arrangement.


12.7
Deemed Distribution Under Code Section 72(p)

If a Participant's loan is in default as provided in Section 12.6, the
Participant shall be deemed to have received a taxable distribution in the
amount of the outstanding loan balance as required under Code Section 72(p),
whether or not distribution may actually be made from the Plan without adversely
affecting the tax qualification of the Plan.


If a Participant is deemed to have received distribution of an outstanding loan
balance hereunder, no further loans may be made to such Participant from his
Account.



Plan#002                     47                     Contract#51344

--------------------------------------------------------------------------------



12.8
Treatment of Outstanding Balance of Loan Deemed Distributed Under Code Section
72(p)

The balance of any loan that is deemed to have been distributed to a Participant
hereunder shall cease to be an outstanding loan for purposes of Code Section
72(p) and a Participant shall not be treated as having received a taxable
distribution when his Account is offset by such outstanding loan balance as
provided in Section 12.6. Any interest that accrues on a loan after it is deemed
to have been distributed shall not be treated as an additional loan to the
Participant and shall not be included in the Participant's taxable income as a
deemed distribution. Notwithstanding the foregoing, however, unless a
Participant repays such loan, with interest, the amount of such loan, with
interest thereon calculated as provided in the original loan note, shall
continue to be considered an outstanding loan for purposes of determining the
maximum permissible amount of any subsequent loan under Section 12.4(a).


If a Participant elects to make payments on a loan after it is deemed to have
been distributed hereunder, such payments shall be treated as "employee
contributions", as defined in Section 7.1, to the Plan solely for purposes of
determining the taxable portion of the Participant's Account and shall not be
treated as "employee contributions" for any other Plan purpose, including
application of the limitations on contributions applicable under Code Sections
401(m) and 415.


The provisions of this Section regarding treatment of loans that are deemed
distributed shall not apply to loans made prior to January 1, 2002, except to
the extent provided under the transition rules in Q & A 22(c)(2) of Section
1.72(p)-l of the Treasury Regulations.


12.9
Special Rules Applicable to Loans

Any loan made hereunder shall be subject to the following rules:


(a)
Minimum Loan Amount: A Participant may not request a loan for less than $1,000.

(b)
Maximum Number of Outstanding Loans: A Participant may not have more than two
outstanding loans at any time. A Participant with two outstanding loans may not
apply for another loan until all but one of the existing loans is repaid in full
and may not refinance an existing loan or obtain a third loan for the purpose of
paying off an existing loan. The provisions of this paragraph shall not apply to
any loans made prior to the effective date of this amendment and restatement;
provided, however, that any such loan shall be taken into account in determining
whether a Participant may apply for a new loan hereunder.

(c)
Pre-Payment Without Penalty: A Participant may pre-pay all or any part of the
outstanding balance of any loan hereunder prior to the date it is due without
penalty.

(d)
Effect of Termination of Employment: Upon a Participant's termination of
employment, the balance of any outstanding loan hereunder shall immediately
become due and owing.

(e)
No Roll Over of Loans: A Participant may not elect to roll over any loan note
held pursuant to the provisions of this Article.

12.10
Prior Loans

Notwithstanding any other provision of this Article to the contrary, any loan
made under the provisions of the Plan as in effect prior to this amendment and
restatement shall be administered in accordance with the provisions of the note
reflecting such loan and shall remain outstanding until repaid in accordance
with its terms.

Plan#002                     48                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE XIII
WITHDRAWALS WHILE EMPLOYED
13.1
Non-Hardship Withdrawals of Rollover Contributions

A Participant who is employed by an Employer or a Related Company and who has
attained age 59 1/2 may elect, subject to the limitations and conditions
prescribed in this Article, to make a cash withdrawal from his Rollover
Contributions Sub-Account.


13.2
Non-Hardship Withdrawals of Restricted Contributions

A Participant who is employed by an Employer or a Related Company and who has
attained age 59 1/2 may elect, subject to the limitations and conditions
prescribed in this Article, to make a cash withdrawal from his vested interest
in any of the following Sub-Accounts:


•
his 401(k) Contributions Sub-Account.

13.3
Non-Hardship Withdrawals of Nonelective Contributions

A Participant who is employed by an Employer or a Related Company may elect,
subject to the limitations and conditions prescribed in this Article, to make a
cash withdrawal of amounts held in his Nonelective Contributions Sub-Account if
any of the following requirements are met:


(a)
He has attained age 59 1/2.

13.4
Non-Hardship Withdrawals of Matching Contributions

A Participant who is employed by an Employer or a Related Company may elect,
subject to the limitations and conditions prescribed in this Article, to make a
cash withdrawal of amounts held in his Matching Contributions Sub-Account if any
of the following requirements are met:


(a)    He has attained age 59 1/2.


13.5
He has attained age 59 1/2.Overall Limitations on Non-Hardship Withdrawals

Non-hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:


(a)
A Participant must apply for a non-hardship withdrawal such number of days prior
to the date as of which it is to be effective as the Administrator may
prescribe.

(b)
Non-hardship withdrawals may be made effective as soon as administratively
practicable after the Administrator's approval of the Participant's withdrawal
application.

13.6
Hardship Withdrawals

A Participant who is employed by an Employer or a Related Company and who is
determined by the Administrator to have incurred a hardship in accordance with
the provisions of this Article may elect,

Plan#002                     49                     Contract#51344

--------------------------------------------------------------------------------



subject to the limitations and conditions prescribed in this Article, to make a
cash withdrawal from his vested interest in any of the following Sub-Accounts:


•
his 401(k) Contributions Sub-Account, excluding any income credited to such
Sub-Account.

•
his Rollover Contributions Sub-Account.

•
his Nonelective Contributions Sub-Account.

•
his Matching Contributions Sub-Account.

13.7
Hardship Determination

The Administrator shall grant a hardship withdrawal only if it determines that
the withdrawal is necessary to meet an immediate and heavy financial need of the
Participant. An immediate and heavy financial need of the Participant means a
financial need on account of:


(a)
expenses previously incurred by or necessary to obtain for the Participant, the
Participant's Spouse, or any dependent of the Participant (as defined in Code
Section 152, without regard to subsections (b)(1), (b)(2), and (d)(1)(B)
thereof) medical care deductible under Code Section 213(d), determined without
regard to whether the expenses exceed any applicable income limit;

(b)
costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

(c)
payment of tuition, related educational fees, and room and board expenses for
the next 12 months of post secondary education for the Participant, or the
Participant's Spouse, child or other dependent (as defined in Code Section 152,
without regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof);

(d)
payments necessary to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage on the Participant's principal
residence;

(e)
payment of funeral or burial expenses for the Participant's deceased parent,
Spouse, child or dependent (as defined in Code Section 152, without regard to
subsections (b)(1), (b)(2) and (d)(1)(B) thereof); and

(f)
expenses for the repair of damage to the Participant's principal residence that
would qualify for a casualty loss deduction under Code Section 165 (determined
without regard to whether the loss exceeds any applicable income limit).

13.8
Satisfaction of Necessity Requirement for Hardship Withdrawals

A withdrawal shall be deemed to be necessary to satisfy an immediate and heavy
financial need of a Participant only if the Participant satisfies all of the
following requirements:


(a)
The withdrawal is not in excess of the amount of the immediate and heavy
financial need of the Participant.

(b)
The Participant has obtained all distributions, other than hardship
distributions, and all non-taxable loans currently available under all plans
maintained by an Employer or any Related Company.


Plan#002                     50                     Contract#51344

--------------------------------------------------------------------------------



(c)
The Participant's 401(k) Contributions and the Participant's "elective
contributions" and "employee contributions", as defined in Section 7.1, under
all other qualified and non qualified deferred compensation plans maintained by
an Employer or any Related Company shall be suspended for at least 6 months
after his receipt of the withdrawal.

A Participant shall not fail to be treated as an Eligible Employee for purposes
of applying the limitations contained in Article VII of the Plan merely because
his 401(k) Contributions are suspended in accordance with this Section.


13.9
Conditions and Limitations on Hardship Withdrawals

Hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:


(a)
A Participant must apply for a hardship withdrawal such number of days prior to
the date as of which it is to be effective as the Administrator may prescribe.

(b)
Hardship withdrawals may be made effective as soon as administratively
practicable after the Administrator's approval of the Participant's withdrawal
application.

(c)
The amount of a hardship withdrawal may include any amounts necessary to pay any
Federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution.

13.10
Order of Withdrawal from a Participant's Sub-Accounts

Distribution of a withdrawal amount shall be made from a Participant's
Sub-Accounts, to the extent necessary, in the order prescribed by the
Administrator, which order shall be uniform with respect to all Participants and
non-discriminatory. If the Sub-Account from which a Participant is receiving a
withdrawal is invesinvested in more than one Investment Fund, the withdrawal
shall be charged against the Investment Funds as directed by the Administrator.

Plan#002                     51                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE XIV
TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE




14.1
Termination of Employment and Settlement Date

A Participant's Settlement Date shall occur on the date he terminates employment
with the Employers and all Related Companies because of death, disability,
retirement, or other termination of employment. Written notice of a
Participant's Settlement Date shall be given by the Administrator to the
Trustee.


14.2
Disposition of Non-Vested Amounts

That portion of a Participant's Employer Contributions Sub-Account that is not
vested upon the occurrence of his Settlement Date shall be disposed of as
follows:


(a)
If the Participant has no vested interest in his Account upon the occurrence of
his Settlement Date or his vested interest in his Account as of the date of
distribution does not exceed $5,000, resulting in the distribution or deemed
distribution to the Participant of his entire vested interest in his Account,
the non-vested balance in the Participant's Employer Contributions Sub-Account
shall be forfeited and his Account closed as of (i) the Participant's Settlement
Date, if the Participant has no vested interest in his Account and is therefore
deemed to have received distribution on that date, or (ii) the date actual
distribution is made to the Participant.

(b)
If the Participant's vested interest in his Account exceeds $5,000 and the
Participant is eligible for and consents in writing to a single sum payment of
his vested interest in his Account, the non-vested balance in the Participant's
Employer Contributions Sub-Account shall be forfeited and his Account closed as
of the date the single sum payment occurs, provided that such distribution is
made because of the Participant's Settlement Date. A distribution is deemed to
be made because of a Participant's Settlement Date if it occurs prior to the end
of the second Plan Year beginning on or after the Participant's Settlement Date.

(c)
If neither paragraph (a) nor paragraph (b) is applicable, the non-vested balance
remaining in the Participant's Employer Contributions Sub-Account shall continue
to be held in such Sub-Account and shall not be forfeited until the date the
Participant incurs 5-consecutive Breaks in Service.

14.3
Treatment of Forfeited Amounts

Whenever the non-vested balance of a Participant's Employer Contributions
Sub-Account is forfeited during a Plan Year in accordance with the provisions of
the preceding Section, the amount of such forfeiture shall be applied first
against Plan expenses and then against the Employer Contribution obligations for
any subsequent Contribution Period of the Employer for which the Participant
last performed services as an Employee. Notwithstanding the foregoing, however,
should the amount of all such forfeitures for any Contribution Period with
respect to any Employer exceed the amount of such Employer's Employer
Contribution obligations for the Contribution Period, the excess amount of such
forfeitures shall be held unallocated in a suspense account established with
respect to the Employer and shall be applied against Plan expenses and the
Employer's Employer Contribution obligations for the following Contribution
Period.



Plan#002                     52                     Contract#51344

--------------------------------------------------------------------------------



14.4
Recrediting of Forfeited Amounts

A former Participant who forfeited the non-vested portion of his Employer
Contributions Sub-Account in accordance with the provisions of paragraph (a) or
(b) of Section 14.2 and who is reemployed by an Employer or a Related Company
shall have such forfeited amounts recredited to a new Account in his name,
without adjustment for interim gains or losses experienced by the Trust, if:


(a)
he returns to employment with an Employer or a Related Company before he incurs
5-consecutive Breaks in Service commencing after the date he received, or is
deemed to have received, distribution of his vested interest in his Account;

(b)
he resumes employment covered under the Plan before the earlier of (i) the end
of the 5-year period beginning on the date he is reemployed or (ii) the date he
incurs 5-consecutive Breaks in Service commencing after the date he received, or
is deemed to have received, distribution of his vested interest in his Account;
and

(c)
if he received actual distribution of his vested interest in his Account, he
repays to the Plan the full amount of such distribution that is attributable to
Employer Contributions before the earlier of (i) the end of the 5-year period
beginning on the date he is reemployed or (ii) the date he incurs 5-consecutive
Breaks in Service commencing after the date he received distribution of his
vested interest in his Account.

Funds needed in any Plan Year to recredit the Account of a Participant with the
amounts of prior forfeitures in accordance with the preceding sentence shall
come first from forfeitures that arise during such Plan Year, and then from
Trust income earned in such Plan Year, to the extent that it has not yet been
allocated among Participants' Accounts as provided in Article XI, with each
Trust Fund being charged with the amount of such income proportionately, unless
his Employer chooses to make an additional Employer Contribution, and shall
finally be provided by his Employer by way of a separate Employer Contribution.

Plan#002                     53                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE XV
DISTRIBUTIONS




15.1
Distributions to Participants

Subject to the provisions of Section 15.3, a Participant whose Settlement Date
occurs shall receive distribution of his vested interest in his Account in the
form provided under Article XVI beginning as soon as reasonably practicable
following his Settlement Date or the date his application for distribution is
filed with the Administrator, if later.


15.2
Distributions to Beneficiaries

Subject to the provisions of Section 15.3, if a Participant dies prior to his
Benefit Payment Date, his Beneficiary shall receive distribution of the
Participant's vested interest in his Account in the form provided under Article
XVI beginning as soon as reasonably practicable following the date the
Beneficiary's application for distribution is filed with the Administrator. If
distribution is to be made to a Participant's Spouse, it shall be made available
within a reasonable period of time after the Participant's death that is no less
favorable than the period of time applicable to other distributions.


If a Participant dies after the date distribution of his vested interest in his
Account begins under this Article, but before his entire vested interest in his
Account is distributed, his Beneficiary shall receive distribution of the
remainder of the Participant's vested interest in his Account beginning as soon
as reasonably practicable following the Participant's date of death.


15.3
Code Section 401(a)(9) Requirements

The provisions of this Section take precedence over any inconsistent provision
of the Plan; provided, however, that the provisions of this Section are not
intended to create additional forms of payment that are not otherwise provided
under Article XVI.


To the extent required under Code Section 401(a)(9), all distributions made from
the Plan shall be determined and made in accordance with the provisions of Code
Section 401(a)(9) and the Treasury Regulations issued thereunder, as set forth
in this Section.


(a)
A Participant's vested interest in his Account shall be distributed to the
Participant no later than the Participant's Required Beginning Date.

(b)
If a Participant dies on or after his Required Beginning Date, but before his
vested interest in his Account has been distributed in full, the remainder of
the Participant's vested Account balance shall be distributed to the
Participant's Beneficiary in a single sum payment as soon as reasonably
practicable following the Participant's death.

(c)
If a Participant dies before his Required Beginning Date and before his vested
interest in his Account has been distributed in full, the Participant's vested
Account balance shall be distributed to the Participant's Beneficiary in a
single sum payment no later than the 5th anniversary of the Participant's death;
provided, however, that if the Participant's Spouse is his sole "designated
beneficiary" with respect to all or any portion of the Participant's vested
Account, the Spouse may elect to postpone payment until December 31 of the
calendar year in which the Participant would


Plan#002                     54                     Contract#51344

--------------------------------------------------------------------------------



have attained age 70 1/2, if later. The Spouse's election to defer payment must
be made no later than September 30 of the calendar year that contains the 5th
anniversary of the Participant's death.
If the Participant's Spouse is a sole "designated beneficiary" with respect to
all or any portion of the Participant's interest and the Spouse dies after the
Participant but before distribution to the Spouse is made, the rules described
above shall be applied with respect to the interest for which the Spouse was the
sole "designated beneficiary," substituting the date of the Spouse's death for
the date of the Participant's death. A Participant's Spouse qualifies as the
Participant's sole "designated beneficiary" if she is entitled to the
Participant's entire vested interest in his Account or his entire vested
interest in a segregated portion of the Participant's Account and no other
"designated beneficiary" is entitled to any portion of that interest unless the
Spouse dies prior to receiving full distribution of that interest.


(d)
For purposes of this Section the following terms have the following meanings:

(i)
A Participant's "designated beneficiary" means the individual who is the
Participant's Beneficiary under Article XVII of the Plan and is the designated
beneficiary under Code Section 401(a)(9) and Treasury Regulations Section
1.401(a)(9)-4.

15.4
Cash Outs and Participant Consent

Notwithstanding any other provision of the Plan to the contrary, if a
Participant's vested interest in his Account does not exceed $5,000,
distribution of such vested interest shall be made to the Participant in a
single sum payment or through a direct rollover, as described in Article XVI, as
soon as reasonably practicable following his Settlement Date.


If a Participant has no vested interest in his Account on his Settlement Date,
he shall be deemed to have received distribution of such vested interest on his
Settlement Date.


If a Participant's vested interest in his Account exceeds $5,000, distribution
shall not commence to such Participant prior to his Normal Retirement Date or
the date he attains age 62, if later, without the Participant's written consent.


15.5
Automatic Rollover of Mandatory Distributions

If distribution of a Participant's vested interest is to be made to a
Participant as provided in the preceding Section before the later of the
Participant's Normal Retirement Date or the date the Participant attains age 62,
and the amount of such vested interest exceeds $1,000, distribution of such
vested interest shall be made through a direct rollover to an individual
retirement plan selected by the Administrator, unless the Participant
affirmatively elects distribution in a single sum payment or through a direct
rollover to an "eligible retirement plan" (as defined in Code Section
402(c)(8)(B), modified as provided in Code Section 401(a)(31)(E)) specified by
the Participant. Any distribution made to a Participant's surviving Spouse or
other Beneficiary or to an alternate payee under a qualified domestic relations
order shall not be subject to the automatic rollover provisions described in the
preceding sentence.


15.6
Required Commencement of Distribution

Unless the Participant elects a later date, distribution of his vested interest
in his Account shall commence to the Participant no later than 60 days after the
close of the Plan Year in which occurs the latest of (i) the Participant's
Normal Retirement Date, (ii) the Participant's attainment of age 65, (iii) the
tenth anniversary of the year in which the Participant commenced participation,
or (iv) the Participant's Settlement Date. A

Plan#002                     55                     Contract#51344

--------------------------------------------------------------------------------



Participant who does not make application for his benefit to commence shall be
deemed to have elected to postpone distribution hereunder.


15.7
Reemployment of a Participant

If a Participant whose Settlement Date has occurred is reemployed by an Employer
or a Related Company, he shall lose his right to any distribution or further
distributions from the Trust arising from his prior Settlement Date and his
interest in the Trust shall thereafter be treated in the same manner as that of
any other Participant whose Settlement Date has not occurred.


15.8
Restrictions on Alienation

Except as provided in Code Section 401(a)(13) (relating to qualified domestic
relations orders), Code Section 401(a)(13)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Treasury Regulations Section
1.401(a)-13(b)(2) (relating to Federal tax levies and judgments), or as
otherwise required by law, no benefit under the Plan at any time shall be
subject in any manner to anticipation, alienation, assignment (either at law or
in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process; and no person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.


15.9
Facility of Payment

If the Administrator finds that any individual to whom an amount is payable
hereunder is incapable of attending to his financial affairs because of any
mental or physical condition, including the infirmities of advanced age, such
amount may, in the discretion of the Administrator, be paid to such individual's
court appointed guardian or to another person with a valid power of attorney.
The Trustee shall make such payment only upon receipt of written instructions to
such effect from the Administrator. Any such payment shall be charged to the
Account from which the payment would otherwise have been paid to the individual
found incapable of attending to his financial affairs and shall be a complete
discharge of any liability therefor under the Plan.


If distribution is to be made to a minor Beneficiary, the Administrator may, in
its discretion, pay the amount to a duly qualified guardian or other legal
representative, to an adult relative under the applicable state Uniform Gifts to
Minors Act, as custodian, or to a trust that has been established for the
benefit of the minor. Any such payment shall be charged to the Account from
which the payment would otherwise have been paid to the minor and shall be a
complete discharge of any liability therefor under the Plan.


15.10
Inability to Locate Payee and Non-Negotiated Checks

If any benefit becomes payable to any person, or to the executor or
administrator of any deceased person, and if that person or his executor or
administrator does not present himself to the Administrator within a reasonable
period after the Administrator mails written notice of his eligibility to
receive a distribution hereunder to his last known address and makes such other
diligent effort to locate the person as the Administrator determines, such as
(1) providing a distribution notice to the lost Participant at his/her last
known address by certified mail, (2) use of the Internal Revenue Service letter
forwarding program under

Plan#002                     56                     Contract#51344

--------------------------------------------------------------------------------



IRS Revenue Procedure 94-22, (3) use of a commercial locater service, the
internet or other general search method, or (4) use of the Social Security
Administration search program, that benefit will be forfeited. However, if the
payee later files a claim for that benefit, the benefit will be restored.


If a distribution check has been issued and is outstanding for more than 180
days and the Administrator has been unable to locate the payee after diligent
efforts have been made to do so, then except as specifically directed by the
Administrator, the amount of the check shall be re-deposited to the Plan and
forfeited. However, if the payee is subsequently located, the check amount will
be restored to an Account established on the payee's behalf, without adjustment
for investment gains or losses since the date of issuance.


Any amount forfeited under this Section shall be applied first against Plan
expenses and then against the Employer Contribution obligations for any
subsequent Contribution Period of the Employer for which the Participant last
performed services as an Employee. Notwithstanding the foregoing, however,
should the amount of all such forfeitures for any Contribution Period with
respect to any Employer exceed the amount of such Employer's Employer
Contribution obligations for the Contribution Period, the excess amount of such
forfeitures shall be held unallocated in a suspense account established with
respect to the Employer and shall be applied against Plan expenses and the
Employer's Employer Contribution obligations for the following Contribution
Period.


15.11
Distribution Pursuant to Qualified Domestic Relations Orders

Notwithstanding any other provision of the Plan to the contrary, if a qualified
domestic relations order so provides, distribution may be made to an alternate
payee pursuant to a qualified domestic relations order, as defined in Code
Section 414(p), regardless of whether the Participant's Settlement Date has
occurred or whether the Participant is otherwise entitled to receive a
distribution under the Plan.

Plan#002                     57                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE XVI
FORM OF PAYMENT




16.1
Form of Payment

Distribution shall be made to a Participant, or his Beneficiary, if the
Participant has died, in a single sum payment.


16.2
Direct Rollover

Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving distribution in the form of payment provided under this Article, a
"qualified distributee" may elect in writing, in accordance with rules
prescribed by the Administrator, to have a portion or all of any "eligible
rollover distribution" paid directly by the Plan to the "eligible retirement
plan" designated by the "qualified distributee". Any such payment by the Plan to
another "eligible retirement plan" shall be a direct rollover.


For purposes of this Section, the following terms have the following meanings:


(a)
An "eligible retirement plan" means any of the following: (i) an individual
retirement account described in Code Section 408(a), (ii) an individual
retirement annuity described in Code Section 408(b), (iii) an annuity plan
described in Code Section 403(a) that accepts rollovers, (iv) a qualified trust
described in Code Section 401(a) that accepts rollovers, (v) an annuity contract
described in Code Section 403(b), and (vi) an eligible plan under Code Section
457(b) that is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
that agrees to separately account for amounts transferred into such plan from
the Plan.

(b)
An "eligible rollover distribution" means any distribution of all or any portion
of the balance of a Participant's Account; provided, however, that an eligible
rollover distribution does not include the following:

(i)
any distribution to the extent such distribution is required under Code Section
401(a)(9).

(ii)
any hardship withdrawal made in accordance with the provisions of Article XIII.

(c)
A "qualified distributee" means a Participant, his surviving Spouse, or his
Spouse or former Spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p).

16.3
Notice Regarding Form of Payment

Within the 60-day period ending 30 days before a Participant's Benefit Payment
Date, the Administrator shall provide the Participant with a written explanation
of his right to defer distribution until his Normal Retirement Date, or such
later date as may be provided in the Plan, his right to make a direct rollover,
and the form of payment provided under the Plan. Distribution of the
Participant's Account may commence fewer than 30 days after such notice is
provided to the Participant if (i) the Administrator clearly informs the
Participant of his right to consider his election of whether or not to make a
direct rollover or to receive

Plan#002                     58                     Contract#51344

--------------------------------------------------------------------------------



a distribution prior to his Normal Retirement Date for a period of at least 30
days following his receipt of the notice and (ii) the Participant, after
receiving the notice, affirmatively elects an early distribution.


16.4
Distribution in the Form of Employer Stock

Notwithstanding any other provision of the Plan to the contrary, to the extent
that his Account is invested in Employer stock on the date distribution is to be
made to a Participant, the Participant may elect to receive distribution of such
Account in the form of Employer stock.

Plan#002                     59                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE XVII
BENEFICIARIES




17.1
Designation of Beneficiary

The Beneficiary of a Participant who does not have a Spouse shall be the person
or persons designated by such Participant in accordance with rules prescribed by
the Administrator. The Beneficiary of a Participant who has a Spouse shall be
his Spouse, unless the Participant designates a person or persons other than his
Spouse as Beneficiary with the written consent of his Spouse. For purposes of
this Section, a Participant shall be treated as not having a Spouse and such
Spouse's consent shall not be required if the Participant does not have a Spouse
on his Benefit Payment Date.


If no Beneficiary has been designated pursuant to the provisions of this
Section, or if no Beneficiary survives the Participant and he has no surviving
Spouse, then the Beneficiary under the Plan shall be the deceased Participant's
surviving children in equal shares or, if there are no surviving children, the
Participant's estate. If a Beneficiary dies after becoming entitled to receive a
distribution under the Plan but before distribution is made to him in full, and
if the Participant has not designated another Beneficiary to receive the balance
of the distribution in that event, the estate of the deceased Beneficiary shall
be the Beneficiary as to the balance of the distribution.


17.2
Spousal Consent Requirements

Any written consent given by a Participant's Spouse pursuant to this Article
must acknowledge the effect of the action taken and must be witnessed by a Plan
representative or a notary public. In addition, the Spouse's written consent
must either (i) specify any non-Spouse Beneficiary designated by the Participant
and that such Beneficiary may not be changed without the Spouse's written
consent or (ii) acknowledge that the Spouse has the right to limit consent to a
specific Beneficiary, but permit the Participant to change the designated
Beneficiary without the Spouse's further consent. A Participant's Spouse will be
deemed to have given written consent to the Participant's designation of
Beneficiary if the Participant establishes to the satisfaction of a Plan
representative that such consent cannot be obtained because the Spouse cannot be
located or because of other circumstances set forth in Section 401(a)(11) of the
Code and regulations issued thereunder. Any written consent given or deemed to
have been given by a Participant's Spouse hereunder shall be valid only with
respect to the Spouse who signs the consent.


17.3
Revocation of Beneficiary Designation Upon Divorce

Notwithstanding any other provision of this Article XVII to the contrary, if a
Participant designates his or her Spouse as Beneficiary under the Plan, such
designation shall automatically become null and void as of the date of any final
divorce or similar decree or order unless either (i) the Participant
re-designates such former Spouse as his or her Beneficiary after the date of the
final decree or order or (ii) such former Spouse is designated as the
Participant's Beneficiary under a qualified domestic relations order; provided,
however, that such former Spouse shall be the Participant's Beneficiary under
this clause (ii) only to the extent required in accordance with the qualified
domestic relations order.

Plan#002                     60                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE XVIII
ADMINISTRATION
18.1
Authority of the Sponsor

The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall be responsible for the
administration of the Plan and, in addition to the powers and authorities
expressly conferred upon it in the Plan, shall have all such powers and
authorities as may be necessary to carry out the provisions of the Plan,
including the power and authority to interpret and construe the provisions of
the Plan, to make benefit determinations, and to resolve any disputes which
arise under the Plan. The Sponsor may employ such attorneys, agents, and
accountants as it may deem necessary or advisable to assist in carrying out its
duties hereunder. The Sponsor shall be a "named fiduciary" as that term is
defined in ERISA Section 402(a)(2). The Sponsor, by action of its board of
directors, may:


(a)
allocate any of the powers, authority, or responsibilities for the operation and
administration of the Plan (other than trustee responsibilities as defined in
ERISA Section 405(c)(3)) among named fiduciaries; and

(b)
designate a person or persons other than a named fiduciary to carry out any of
such powers, authority, or responsibilities;

except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.


The Sponsor shall also have the authority and discretion to engage an
Administrative Delegate who shall perform, without discretionary authority or
control, administrative functions within the framework of policies,
interpretations, rules, practices, and procedures made by the Sponsor or other
"named fiduciary". Any action made or taken by the Administrative Delegate may
be appealed by an affected Participant to the Sponsor in accordance with the
claims review procedure as provided in Section 18.4. Any decisions which call
for interpretations of plan provisions not previously made by the Sponsor shall
be made only by the Sponsor. The Administrative Delegate shall not be considered
a fiduciary with respect to the services it provides.


18.2
Discretionary Authority

In carrying out its duties under the Plan, including making benefit
determinations, interpreting or construing the provisions of the Plan, making
factual determinations, and resolving disputes, the Sponsor (or any individual
to whom authority has been delegated in accordance with Section 18.1, other than
the Administrative Delegate) shall have absolute discretionary authority. The
decision of the Sponsor (or any individual to whom authority has been delegated
in accordance with Section 18.1, other than the Administrative Delegate) shall
be final and binding on all persons and entitled to the maximum deference
allowed by law.



Plan#002                     61                     Contract#51344

--------------------------------------------------------------------------------



18.3
Action of the Sponsor

Any act authorized, permitted, or required to be taken under the Plan by the
Sponsor and which has not been delegated in accordance with Section 18.1, may be
taken by a majority of the members of the board of directors of the Sponsor,
either by vote at a meeting, or in writing without a meeting, or by the employee
or employees of the Sponsor designated by the board of directors to carry out
such acts on behalf of the Sponsor. All notices, advice, directions,
certifications, approvals, and instructions required or authorized to be given
by the Sponsor under the Plan shall be in writing and signed by either (i) a
majority of the members of the Sponsor's board of directors or by such member or
members as may be designated by an instrument in writing, signed by all the
members thereof, as having authority to execute such documents on its behalf, or
(ii) the employee or employees authorized to act for the Sponsor in accordance
with the provisions of this Section.


18.4
Claims Review Procedure

Except to the extent that the provisions of any collective bargaining agreement
provide another method of resolving claims for benefits under the Plan, the
provisions of this Section shall control whenever a claim for benefits under the
Plan filed by any person (referred to in this Section as the "Claimant") is
denied. The provisions of this Section shall also control whenever a Claimant
seeks a remedy under any provision of ERISA or other applicable law in
connection with any error regarding his Account (including a failure or error in
implementing investment directions) and such claim is denied.


Whenever a claim under the Plan is denied, whether in whole or in part, the
Sponsor shall transmit a written notice of such decision to the Claimant within
90 days of the date the claim was filed or, if special circumstances require an
extension, within 180 days of such date, which notice shall be written in a
manner calculated to be understood by the Claimant and shall contain a statement
of (i) the specific reasons for the denial of the claim, (ii) specific reference
to pertinent Plan provisions on which the denial is based, (iii) a description
of any additional material or information necessary for the Claimant to perfect
the claim and an explanation of why such information is necessary, (iv) that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, (v) records and other information
relevant to the Claimant's claim, a description of the review procedures and in
the event of an adverse review decision, a statement describing any voluntary
review procedures and the Claimant's right to obtain copies of such procedures,
and (vi) a statement that there is no further administrative review following
the initial review, and that the Claimant has a right to bring a civil action
under ERISA Section 502(a) if the Sponsor's decision on review is adverse to the
Claimant. The notice shall also include a statement advising the Claimant that,
within 60 days of the date on which he receives such notice, he may obtain
review of such decision in accordance with the procedures hereinafter set forth.
Within such 60-day period, the Claimant or his authorized representative may
request that the claim denial be reviewed by filing with the Sponsor a written
request therefor, which request shall contain the following information:


(a)
the date on which the Claimant's request was filed with the Sponsor; provided,
however, that the date on which the Claimant's request for review was in fact
filed with the Sponsor shall control in the event that the date of the actual
filing is later than the date stated by the Claimant pursuant to this paragraph;

(b)
the specific portions of the denial of his claim which the Claimant requests the
Sponsor to review;

(c)
a statement by the Claimant setting forth the basis upon which he believes the
Sponsor should reverse the previous denial of his claim for benefits and accept
his claim as made; and


Plan#002                     62                     Contract#51344

--------------------------------------------------------------------------------



(d)
any written material (offered as exhibits) which the Claimant desires the
Sponsor to examine in its consideration of his position as stated pursuant to
paragraph (c) of this Section.

Within 60 days of the date determined pursuant to paragraph (a) of this Section
or, if special circumstances require an extension, within 120 days of such date,
the Sponsor shall conduct a full and fair review of the decision denying the
Claimant's claim for benefits and shall render its written decision on review to
the Claimant. The Sponsor's decision on review shall be written in a manner
calculated to be understood by the Claimant and shall specify the reasons and
Plan provisions upon which the Sponsor's decision was based.


Notwithstanding the foregoing, special procedures apply for processing claims
and reviewing prior claim determinations if a Claimant's claim for benefits is
contingent upon a determination as to whether a Participant is Disabled under
the Plan.


18.5
Special Rules Applicable to Claims Related to Investment Errors

Any person alleging that there has been a failure or error in implementing
investment directions with respect to a Participant's Account must file a claim
with the Administrator on or before the earlier of (a) 60 days from the mailing
of a trade confirmation, account statement, or any other document, from which
the error can be discovered, or (b) one year from the date of the transaction
related to the error. Any claim filed outside of such period shall be limited to
the benefit that would have been determined if the claim were timely filed, and
therefore any adjustments shall be calculated for such period only.


18.6
Exhaustion of Remedies

No civil action for benefits under the Plan shall be brought unless and until
the aggrieved person has (a) submitted a timely claim for benefits in accordance
with this Article, (b) been notified by the Administrator that the claim has
been denied, (c) filed a written request for a review of the claim in accordance
with the preceding Section, (d) been notified in writing of an adverse benefit
determination on review, and (e) filed the civil action within 1 year of the
date he receives a final adverse determination of his claim on review.


18.7
Qualified Domestic Relations Orders

The Sponsor shall establish reasonable procedures to determine the status of
domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Code Section 414(p) and
regulations issued thereunder.


18.8
Indemnification

In addition to whatever rights of indemnification the members of the Sponsor's
board of directors or any employee or employees of the Sponsor to whom any
power, authority, or responsibility is delegated pursuant to Section 18.3, may
be entitled under the articles of incorporation or regulations of the Sponsor,
under any provision of law, or under any other agreement, the Sponsor shall
satisfy any liability actually and reasonably incurred by any such person or
persons, including expenses, attorneys' fees, judgments, fines, and amounts paid
in settlement (other than amounts paid in settlement not approved by the
Sponsor), in connection with any threatened, pending or completed action, suit,
or proceeding which is related to the exercising or failure to exercise by such
person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan, or reasonably believed by such person or
persons to be provided hereunder, and any action taken by such person or persons
in connection therewith,

Plan#002                     63                     Contract#51344

--------------------------------------------------------------------------------



unless the same is judicially determined to be the result of such person or
persons' gross negligence or willful misconduct.


18.9
Prudent Man Standard of Care

The Trustee, the Sponsor and any other fiduciary under the Plan shall discharge
his duties under the Plan solely in the interests of Participants and
Beneficiaries and, in accordance with the requirements of ERISA Section
404(a)(1)(B), with the care, skill, prudence, and diligence under the prevailing
circumstances that a prudent man acting in a like capacity and familiar with
such matters would use in conducting an enterprise of like character with like
aims.


18.10
Actions Binding

Subject to the provisions of Section 18.4, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Trustee, all persons who have or who claim an interest
under the Plan, and all third parties dealing with the Employers or the Trustee.

Plan#002                     64                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE XIX
AMENDMENT AND TERMINATION




19.1
Amendment by Plan Sponsor

Subject to the provisions of Section 19.3, the Sponsor may at any time and from
time to time, by action of its board of directors, or such officers of the
Sponsor as are authorized by its board of directors, amend the Plan, either
prospectively or retroactively. Any such amendment shall be by written
instrument executed by the Sponsor.


19.2
Amendment by Volume Submitter Practitioner

In the event that there is a change in the law applicable to the Plan, as
reflected in the Code, regulations issued thereunder, revenue rulings, or other
statements published by the Internal Revenue Service, the "volume submitter
practitioner" may amend the Plan to comply with such changes on behalf of the
Sponsors who have adopted its "specimen plan" prior to the date that its
"specimen plan" is amended to comply with such change. In addition, the "volume
submitter practitioner" may amend the Plan to correct its prior approved
"specimen plan." No amendment by the "volume submitter practitioner" shall be
effective prior to February 17, 2005.


The "volume submitter practitioner" shall maintain, or have maintained on its
behalf, a record of the Sponsors adopting its "specimen plan." The "volume
submitter practitioner" shall make reasonable and diligent efforts to ensure
that a copy of any amendment adopted hereunder is provided to each Sponsor at
the Sponsor's last known address, as shown in the record maintained in
accordance with the preceding sentence. Where necessary, the "volume submitter
practitioner" shall make reasonable and diligent efforts to ensure that each
Sponsor adopts new documents when necessary.


An amendment made by the "volume submitter practitioner" in accordance with the
provisions of this Section may be made effective on a date prior to the first
day of the Plan Year in which it is adopted if, in published guidance, the
Internal Revenue Service either permits or requires such an amendment to be made
to enable the Plan and Trust to satisfy the applicable requirements of the Code
and all requirements for the retroactive amendment are satisfied.


The "volume submitter practitioner" may not amend a Plan on behalf of its
Sponsor if either (a) the Plan modifies the "specimen plan" to incorporate a
type of plan that is not permitted under the volume submitter program, as
described in applicable Revenue Procedures or other statements of the Internal
Revenue Service, or (b) the Internal Revenue Service has advised the Sponsor
that the Plan modifies the "specimen plan" in such a manner or to such an extent
that the Plan must be treated as an individually-designed plan and will not
receive the extended 6-year remedial amendment cycle applicable to volume
submitter plans.


For purposes of this Section, the following terms have the following meanings:


(a)
The "specimen plan" means the plan with respect to which the Internal Revenue
Service has issued an advisory letter to the "volume submitter practitioner."

(b)
The "volume submitter practitioner" means Thompson Hine, LLP d/b/a Plan Document
Systems.


Plan#002                     65                     Contract#51344

--------------------------------------------------------------------------------



19.3
Limitation on Amendment

Except as otherwise required by law, no amendment shall be made to the Plan that
decreases the accrued benefit of any Participant or Beneficiary, except that
nothing contained herein shall restrict the right to amend the provisions of the
Plan relating to the administration of the Plan and Trust. Moreover, no such
amendment shall be made hereunder which shall permit any part of the Trust to
revert to an Employer or any Related Company or be used or be diverted to
purposes other than the exclusive benefit of Participants and Beneficiaries. The
Sponsor shall make no retroactive amendment to the Plan unless such amendment
satisfies the requirements of Code Section 401(b) and/or Treasury Regulations
Section 1.401(a)(4)-11(g), as applicable.


19.4
Termination

The Sponsor reserves the right, by action of its board of directors, to
terminate the Plan as to all Employers at any time (the effective date of such
termination being hereinafter referred to as the "termination date"). Upon any
such termination of the Plan, the following actions shall be taken for the
benefit of Participants and Beneficiaries:


(a)
As of the termination date, each Investment Fund shall be valued and all
Accounts and Sub-Accounts shall be adjusted in the manner provided in Article
XI, with any unallocated contributions or forfeitures being allocated as of the
termination date in the manner otherwise provided in the Plan. The termination
date shall become a Valuation Date for purposes of Article XI. In determining
the net worth of the Trust, there shall be included as a liability such amounts
as shall be necessary to pay all expenses in connection with the termination of
the Trust and the liquidation and distribution of the property of the Trust, as
well as other expenses, whether or not accrued, and shall include as an asset
all accrued income.

(b)
All Accounts shall then be disposed of to or for the benefit of each Participant
or Beneficiary in accordance with the provisions of Article XV as if the
termination date were his Settlement Date; provided, however, that
notwithstanding the provisions of Article XV, if the Plan does not offer an
annuity option and if neither his Employer nor a Related Company establishes or
maintains another defined contribution plan (other than an employee stock
ownership plan as defined in Code Section 4975(e)(7)), the Participant's written
consent to the commencement of distribution shall not be required regardless of
the value of the vested portions of his Account.

(c)
Notwithstanding the provisions of paragraph (b) of this Section, no distribution
shall be made to a Participant of any portion of the balance of his 401(k)
Contributions Sub-Account on account of Plan termination (other than a
distribution made in accordance with Article XIII or required in accordance with
Code Section 401(a)(9)) unless (i) neither his Employer nor a Related Company
establishes or maintains another defined contribution plan (other than an
employee stock ownership plan as defined in Code Section 4975(e)(7), a tax
credit employee stock ownership plan as defined in Code Section 409, a
simplified employee pension as defined in Code Section 408(k), a SIMPLE IRA plan
as defined in Code Section 408(p), a plan or contract that meets the
requirements of Code Section 403(b), or a plan that is described in Code Section
457(b) or (f)) either at the time the Plan is terminated or at any time during
the period ending 12 months after distribution of all assets from the Plan;
provided, however, that this provision shall not apply if fewer than 2% of the
Eligible Employees under the Plan were eligible to participate at any time in
such other defined contribution plan during the 24 month period beginning 12
months before the Plan termination, and (ii) the distribution the Participant
receives is a "lump sum distribution" as


Plan#002                     66                     Contract#51344

--------------------------------------------------------------------------------



defined in Code Section 402(e)(4), without regard to clauses (I), (II), (III),
and (IV) of sub paragraph (D)(i) thereof.
Notwithstanding anything to the contrary contained in the Plan, upon any such
Plan termination, the vested interest of each Participant and Beneficiary in his
Employer Contributions Sub-Account shall be 100 percent; and, if there is a
partial termination of the Plan, the vested interest of each Participant and
Beneficiary who is affected by the partial termination in his Employer
Contributions Sub-Account shall be 100 percent. For purposes of the preceding
sentence only, the Plan shall be deemed to terminate automatically if there
shall be a complete discontinuance of contributions hereunder by all Employers.


19.5
Inability to Locate Payee on Plan Termination

If distribution of a Participant's Account is to be made to the Participant, his
Beneficiary, or an alternate payee under a qualified domestic relations order (a
"payee") on account of the termination of the Plan, and such payee does not
present himself to the Administrator within a reasonable period after the
Administrator mails written notice of his eligibility to receive a distribution
hereunder to his last known address and makes such other diligent effort to
locate the person as the Administrator determines, distribution of such Account
shall be made at the direction of the Administrator through a direct rollover to
an individual retirement plan established on behalf of the payee with a provider
selected by the Administrator, purchase of an annuity contract on behalf of the
payee, or transfer to another "eligible retirement plan", as defined in Section
16.2.


19.6
Reorganization

The merger, consolidation, or liquidation of any Employer with or into any other
Employer or a Related Company shall not constitute a termination of the Plan as
to such Employer.


19.7
Withdrawal of an Employer

An Employer other than the Sponsor may withdraw from the Plan at any time upon
notice in writing to the Administrator (the effective date of such withdrawal
being hereinafter referred to as the "withdrawal date"), and shall thereupon
cease to be an Employer for all purposes of the Plan. An Employer shall be
deemed automatically to withdraw from the Plan in the event of its complete
discontinuance of contributions, or, subject to Section 19.7 and unless the
Sponsor otherwise directs, it ceases to be a Related Company of the Sponsor or
any other Employer. Upon the withdrawal of an Employer, the withdrawing Employer
shall determine whether a partial termination has occurred with respect to its
Employees. In the event that the withdrawing Employer determines a partial
termination has occurred, the action specified in Section 19.4 shall be taken as
of the withdrawal date, as on a termination of the Plan, but with respect only
to Participants who are employed solely by the withdrawing Employer, and who,
upon such withdrawal, are neither transferred to nor continued in employment
with any other Employer or a Related Company. The interest of any Participant
employed by the withdrawing Employer who is transferred to or continues in
employment with any other Employer or a Related Company, and the interest of any
Participant employed solely by an Employer or a Related Company other than the
withdrawing Employer, shall remain unaffected by such withdrawal; no adjustment
to his Accounts shall be made by reason of the withdrawal; and he shall continue
as a Participant hereunder subject to the remaining provisions of the Plan.

Plan#002                     67                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE XX
ADOPTION BY OTHER ENTITIES
20.1
Adoption by Related Companies

A Related Company that is not an Employer may, with the consent of the Sponsor,
adopt the Plan and become an Employer hereunder by causing an appropriate
written instrument evidencing such adoption to be executed in accordance with
the requirements of its organizational authority. Any such instrument shall
specify the effective date of the adoption.


20.2
Effective Plan Provisions

An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.

Plan#002                     68                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE XXI
MISCELLANEOUS PROVISIONS




21.1
No Commitment as to Employment

Nothing contained herein shall be construed as a commitment or agreement upon
the part of any person to continue his employment with an Employer or Related
Company, or as a commitment on the part of any Employer or Related Company to
continue the employment, compensation, or benefits of any person for any period.


21.2
Benefits

Nothing in the Plan nor the Trust Agreement shall be construed to confer any
right or claim upon any person, firm, or corporation other than the Employers,
the Trustee, Participants, and Beneficiaries.


21.3
No Guarantees

The Employers, the Administrator, and the Trustee do not guarantee the Trust
from loss or depreciation, nor do they guarantee the payment of any amount which
may become due to any person hereunder.


21.4
Expenses

The expenses of operation and administration of the Plan, including the expenses
of the Administrator and fees of the Trustee, shall be paid from the Trust,
unless the Sponsor elects to make payment. To the extent paid from the Trust,
administrative expenses shall be paid first from any forfeitures. Any remaining
expenses shall be allocated among Participants' Accounts.


Notwithstanding the foregoing, the costs incident to the management of the
assets of an Investment Fund or to the purchase or sale of securities held in an
Investment fund shall be allocable to Accounts invested in such Investment Fund
and administrative expenses that are incurred directly with respect to an
individual Participant's Account will be allocated to that Account.


21.5
Precedent

Except as otherwise specifically provided, no action taken in accordance with
the Plan shall be construed or relied upon as a precedent for similar action
under similar circumstances.


21.6
Duty to Furnish Information

The Employers, the Administrator, and the Trustee shall furnish to any of the
others any documents, reports, returns, statements, or other information that
the other reasonably deems necessary to perform its duties hereunder or
otherwise imposed by law.


21.7
Merger, Consolidation, or Transfer of Plan Assets

The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to

Plan#002                     69                     Contract#51344

--------------------------------------------------------------------------------



the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).


21.8
Condition on Employer Contributions

Notwithstanding anything to the contrary contained in the Plan or the Trust
Agreement, any contribution of an Employer hereunder is conditioned upon the
continued qualification of the Plan under Code Section 401(a), the exempt status
of the Trust under Code Section 501(a), and the deductibility of the
contribution under Code Section 404. Except as otherwise provided in this
Section and Section 21.9, however, in no event shall any portion of the property
of the Trust ever revert to or otherwise inure to the benefit of an Employer or
any Related Company.


21.9
Return of Contributions to an Employer

Notwithstanding any other provision of the Plan or the Trust Agreement to the
contrary, in the event any contribution of an Employer made hereunder:


(a)
is made under a mistake of fact, or

(b)
is disallowed as a deduction under Code Section 404,

such contribution, reduced for any losses experienced by the Trust Fund, may be
returned to the Employer within one year after the payment of the contribution
or the disallowance of the deduction to the extent disallowed, whichever is
applicable. In the event the Plan does not initially qualify under Code Section
401(a), any contribution of an Employer made hereunder may be returned to the
Employer within one year of the date of denial of the initial qualification of
the Plan, but only if an application for determination was made within the
period of time prescribed under ERISA Section 403(c)(2)(B).


21.10
Validity of Plan

The validity of the Plan shall be determined and the Plan shall be construed and
interpreted in accordance with the laws of the state or commonwealth in which
the Sponsor has its principal place of business, except as preempted by
applicable Federal law. The invalidity or illegality of any provision of the
Plan shall not affect the legality or validity of any other part thereof.


21.11
Trust Agreement

The Trust Agreement and the Trust maintained thereunder shall be deemed to be a
part of the Plan as if fully set forth herein and the provisions of the Trust
Agreement are hereby incorporated by reference into the Plan.


21.12
Parties Bound

The Plan shall be binding upon the Employers, all Participants and Beneficiaries
hereunder, and, as the case may be, the heirs, executors, administrators,
successors, and assigns of each of them.


21.13
Application of Certain Plan Provisions

For purposes of the general administrative provisions and limitations of the
Plan, a Participant's Beneficiary or alternate payee under a qualified domestic
relations order shall be treated as any other person entitled to receive
benefits under the Plan. Upon any termination of the Plan, any such Beneficiary

Plan#002                     70                     Contract#51344

--------------------------------------------------------------------------------



or alternate payee under a qualified domestic relations order who has an
interest under the Plan at the time of such termination, which does not cease by
reason thereof, shall be deemed to be a Participant for all purposes of the
Plan. A Participant's Beneficiary, if the Participant has died, or alternate
payee under a qualified domestic relations order shall be treated as a
Participant for purposes of directing investments as provided in Article X.


21.14
Merged Plans

In the event another defined contribution plan (the "merged plan") is merged
into and made a part of the Plan, each Employee who was eligible to participate
in the "merged plan" immediately prior to the merger shall become an Eligible
Employee on the date of the merger. In no event shall a Participant's vested
interest in his Sub-Account attributable to amounts transferred to the Plan from
the "merged plan" (his "transferee Sub-Account") on and after the merger be less
than his vested interest in his account under the "merged plan" immediately
prior to the merger. Notwithstanding any other provision of the Plan to the
contrary, a Participant's service credited for eligibility and vesting purposes
under the "merged plan" as of the merger, if any, shall be included as
Eligibility and Vesting Service under the Plan to the extent Eligibility and
Vesting Service are credited under the Plan. Special provisions applicable to a
Participant's "transferee Sub-Account", if any, shall be specifically reflected
in the Plan or in an Addendum to the Plan.


21.15
Transferred Funds

If funds from another qualified plan are transferred or merged into the Plan,
such funds shall be held and administered in accordance with any restrictions
applicable to them under such other plan to the extent required by law and shall
be accounted for separately to the extent necessary to accomplish the foregoing.


21.16
Veterans Reemployment Rights

Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u). Any contributions required to
be made in accordance with this Section shall be contributed to the Plan within
the time period prescribed under applicable regulations or other guidance. Any
Matching Contributions required to be made because of 401(k) Contributions made
by a Participant in accordance with the provisions of Code Section 414(u), shall
be contributed to the Plan as soon as administratively practicable after the
date on which the Participant's contributions are paid to the Plan. The
Administrator shall notify the Trustee of any Participant with respect to whom
additional contributions are made because of qualified military service.
Additional contributions made in accordance with the provisions of this Section
that are treated as 401(k) Contributions shall not be included in applying the
limitations on 401(k) Contributions described in Article VII. In addition, any
Matching Contributions required to be made because of 401(k) Contributions made
by a Participant in accordance with the provisions of Code Section 414(u), shall
not be included in applying the limitations on Matching Contributions described
in Article VII.


21.17
Delivery of Cash Amounts

To the extent that the Plan requires the Employers to deliver cash amounts to
the Trustee, such delivery may be made through any means acceptable to the
Trustee, including wire transfer.


21.18
Written Communications

Any communication among the Employers, the Administrator, and the Trustee that
is stipulated under the Plan to be made in writing may be made in any medium
that is acceptable to the receiving party and permitted under applicable law. In
addition, any communication or disclosure to or from Participants and/

Plan#002                     71                     Contract#51344

--------------------------------------------------------------------------------



or Beneficiaries that is required under the terms of the Plan to be made in
writing may be provided in any other medium (electronic, telephonic, or
otherwise) that is acceptable to the Administrator and permitted under
applicable law.


21.19
Trust to Trust Transfer

Any Employee, including an Employee who has not yet satisfied any age and/or
service requirements to become an Eligible Employee under the Plan, may, with
the approval of the Administrator, have Transfer Contributions made to the Plan
on his behalf by causing assets to be directly transferred by the trustee of
another qualified retirement plan to the Trustee of the Plan.


Amounts contributed to the Plan through a direct rollover shall not constitute
Transfer Contributions.


Transfer Contributions made on behalf of an Employee shall be deposited in the
Trust and credited to a Transfer Contributions Sub-Account established in the
Employee's name. Such Sub-Account shall share in the allocation of earnings,
losses, and expenses of the Trust Fund(s) in which it is invested, but shall not
share in allocations of Employer Contributions.


In the event a Transfer Contribution is made on behalf of an Employee who has
not yet satisfied the requirements to become an Eligible Employee under the
Plan, such Transfer Contributions Sub-Account shall represent the Employee's
sole interest in the Plan until he becomes an Eligible Employee.


21.20
Plan Correction Procedures

The Employer shall take such action as it deems necessary to correct any Plan
failure, including, but not limited to, operational failures, documentation
failures (such as a failure to timely amend), failures affecting Plan
qualification, etc. Subject to the requirements of the Employee Plans Compliance
Resolution System, as set forth in Revenue Procedure 2006-27, or any superseding
guidance ("EPCRS"), the Employer may adopt any correction method that it deems
appropriate under the circumstances. In addition to any correction method
specified in the Plan, the Employer may, where appropriate, make correction in
accordance with EPCRS, including the making of a Qualified Nonelective
Contribution permitted under EPCRS, but not otherwise provided under the Plan.


In the event of a fiduciary breach or a prohibited transaction, correction shall
be made in accordance with the requirements of ERISA and the Code.

Plan#002                     72                     Contract#51344

--------------------------------------------------------------------------------







ARTICLE XXII
TOP-HEAVY PROVISIONS




22.1
Definitions

For purposes of this Article, the following terms shall have the following
meanings:


The "compensation" of an employee means his "415 compensation" as defined in
Section 7.1.


The "determination date" with respect to any Plan Year means the last day of the
preceding Plan Year, except that the "determination date" with respect to the
first Plan Year of the Plan, shall mean the last day of such Plan Year.


A "key employee" means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the "determination
date" was an officer of an Employer or a Related Company having annual
"compensation" greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5% owner of an
Employer or a Related Company, or a 1% owner of an Employer or a Related Company
having annual "compensation" of more than $150,000.


A "non-key employee" means any Employee who is not a "key employee".


A "permissive aggregation group" means those plans included in each Employer's
"required aggregation group" together with any other plan or plans of the
Employer or any Related Company, so long as the entire group of plans would
continue to meet the requirements of Code Sections 401(a)(4) and 410.


A "required aggregation group" means the group of tax-qualified plans maintained
by an Employer or a Related Company consisting of each plan in which a "key
employee" participates or participated at any time during the Plan Year
containing the "determination date" or any of the 4 preceding Plan Years
(regardless of whether the plan has terminated) and each other plan that enables
a plan in which a "key employee" participates to meet the requirements of Code
Section 401(a)(4) or Code Section 410.


A "top-heavy group" with respect to a particular Plan Year means a "required" or
"permissive aggregation group" if the sum, as of the "determination date", of
the present value of the cumulative accrued benefits for "key employees" under
all defined benefit plans included in such group and the aggregate of the
account balances of "key employees" under all defined contribution plans
included in such group exceeds 60 percent of a similar sum determined for all
employees covered by the plans included in such group.


A "top heavy plan" with respect to a particular Plan Year means (i) in the case
of a defined contribution plan (including any simplified employee pension plan),
a plan for which, as of the "determination date", the aggregate of the accounts
(within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) of "key employees" exceeds 60 percent of the aggregate of the
accounts of all participants under the plan, with the accounts valued as of the
relevant valuation date and increased for any distribution of an account balance
made during the 1-year period ending on the "determination date" (5-year period
ending on the "determination date" if distribution is made for any reason other
than severance from employment, death, or disability), (ii) in the case of a
defined benefit plan, a plan for which, as of the

Plan#002                     73                     Contract#51344

--------------------------------------------------------------------------------



"determination date", the present value of the cumulative accrued benefits
payable under the plan (within the meaning of Code Section 416(g) and the
regulations and rulings thereunder) to "key employees" exceeds 60 percent of the
present value of the cumulative accrued benefits under the plan for all
employees, with the present value of accrued benefits for employees (other than
"key employees") to be determined under the accrual method uniformly used under
all plans maintained by an Employer or, if no such method exists, under the
slowest accrual method permitted under the fractional accrual rate of Code
Section 411(b)(1)(C) and including the present value of any part of any accrued
benefits distributed during the 1-year period ending on the "determination date"
(5-year period ending on the "determination date" if distribution is made for
any reason other than severance from employment, death, or disability), and
(iii) any plan (including any simplified employee pension plan) included in a
"required aggregation group" that is a "top heavy group". For purposes of this
paragraph, the accounts and accrued benefits of any employee who has not
performed services for an Employer or a Related Company during the 1 year period
ending on the "determination date" shall be disregarded. For purposes of this
paragraph, the present value of cumulative accrued benefits under a defined
benefit plan for purposes of top heavy determinations shall be calculated using
the actuarial assumptions otherwise employed under such plan, except that the
same actuarial assumptions shall be used for all plans within a "required" or
"permissive aggregation group". A Participant's interest in the Plan
attributable to any Rollover Contributions, except Rollover Contributions made
from a plan maintained by an Employer or a Related Company, shall not be
considered in determining whether the Plan is a "top-heavy plan".
Notwithstanding the foregoing, if a plan is included in a "required" or
"permissive aggregation group" that is not a "top-heavy group", such plan shall
not be a "top-heavy plan".


The "valuation date" with respect to any "determination date" means the most
recent Valuation Date occurring within the 12-month period ending on the
"determination date".


22.2
Applicability

Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Article shall be applicable during any Plan Year in which the Plan is
determined to be a "top-heavy plan" as hereinafter defined.


22.3
Minimum Employer Contribution

If the Plan is determined to be a "top heavy plan" for a Plan Year, the Employer
Contributions allocated to the Account of each "non-key employee" who is an
Eligible Employee and who is employed by an Employer or a Related Company on the
last day of such top heavy Plan Year shall be no less than the lesser of (i)
three percent of his "compensation" or (ii) the largest percentage of
"compensation" that is allocated as an Employer Contribution and/or 401(k)
Contribution for such Plan Year to the Account of any "key employee"; except
that, in the event the Plan is part of a "required aggregation group", and the
Plan enables a defined benefit plan included in such group to meet the
requirements of Code Section 401(a)(4) or 410, the minimum allocation of
Employer Contributions to each such "non-key employee" shall be 3% of the
"compensation" of such "non key employee". Any minimum allocation to a "non-key
employee" required by this Section shall be made without regard to any social
security contribution made on behalf of the "non-key employee", his number of
hours of service, his level of "compensation", or whether he declined to make
elective or mandatory contributions.


Employer Contributions allocated to a Participant's Account in accordance with
this Section shall be considered "annual additions" under Article VII for the
"limitation year" for which they are made and shall be separately accounted for.
Employer Contributions allocated to a Participant's Account shall be

Plan#002                     74                     Contract#51344

--------------------------------------------------------------------------------



allocated upon receipt among the Investment Funds in accordance with the
Participant's currently effective investment election.


22.4
Exclusion of Collectively-Bargained Employees

Notwithstanding any other provision of this Article, Employees who are covered
by an agreement that the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and one or more employers shall not
be entitled to a minimum allocation or accelerated vesting under this Article,
unless otherwise provided in the collective bargaining agreement.


* * *


EXECUTED at
Houston
,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Texas
this
16th
day of
December
,
2009
.











SERVICE CORPORATION INTERNATIONAL
C/O JULIE DOUGLAS


By:
/s/ Jane D. Jones
 
 
 
 
 
Title:
Vice President, Human Resources










Plan#002                     75                     Contract#51344

--------------------------------------------------------------------------------







ADDENDUM A
SCI 401(k) RETIREMENT SAVINGS PLAN


Re: List of Adopting Employers




This Addendum incorporates the list of Employers that have adopted the Plan
pursuant to Article XX, which are as follows:


[insert list here]

Plan#002                     76                     Contract#51344

--------------------------------------------------------------------------------







ADDENDUM B
SCI 401(k) RETIREMENT SAVINGS PLAN


Re: List of Employees with Respect to Whom OPI is a Predecessor Employer




This Addendum lists the Employees with respect to whom OPI is a Predecessor
Employer, which are as follows:


Corina Slott
Naren Patel
Michael Lambright
Chris Pryor
Henry Higareda
Ken Mathew
Rosemary Amatong
John Messenger
Kim Kellog
James Lierman
Steve Webb
Steve Bixler
Anu Shah
Chirag Patel
Adrian Robles
Darren Felcman
Joseph Cherian
Chan Chang
Celestine Khuong
Daphne Chan
Colin Ramsey
Jasminka Blews
Rory Green
Cristina Esquivel
Fatima Skalski
Chris Hartman
Hector Lewis
Betty Davis
Charles Reynolds
Mara Stephenson
Lucille Bean
Dawn Jackson-Pinson
Jody Lewis
Valeria Rose







Plan#002                     77                     Contract#51344

--------------------------------------------------------------------------------







Final 411(a) regulations Compliance Appendix
TO
SCI 401(k) RETIREMENT SAVINGS PLAN


This Compliance Appendix amends the Plan to comply with final Treasury
Regulations issued under Code Section 411(a) addressing the interaction between
the anti-cutback requirements of Code Section 411(d)(6) and the
nonforfeitability requirements of Code Section 411(a). This Compliance Appendix
is intended as good faith compliance with the requirements of the final
regulations and is to be construed in accordance with the Treasury Regulations
construing Code Section 411(a) and is effective for amendments adopted on or
after August 9, 2006.
Accordingly, Section 6.11 of the Plan is amended in its entirety to provide as
follows:
6.11    Election of Former Vesting Schedule
If there is a change in the vesting schedule because the Plan Sponsor adopts an
amendment to the Plan that directly or indirectly affects the computation of a
Participant's vested interest in his Employer Contributions Sub-Account, the
following shall apply:
(a)
In no event shall a Participant's vested interest in his Account on the
effective date of the change in vesting schedule be less than his vested
interest in his Account immediately prior to the effective date of the
amendment.

(b)
In no event shall a Participant's vested interest in attributable to his Account
determined as of the later of (i) the effective date of such amendment or (ii)
the date such amendment is adopted, be determined on and after the effective
date of such amendment under a vesting schedule that is more restrictive than
the vesting schedule applicable to such Account immediately prior to the
effective date of such amendment.

(c)
Any Participant with 3 or more years of Vesting Service shall have a right to
have his vested interest in his Account (including amounts credited to such
Account following the effective date of such amendment) continue to be
determined under the vesting provisions in effect prior to the amendment rather
than under the new vesting provisions, unless the vested interest of the
Participant in his Account under the Plan as amended is not at any time less
than such vested interest determined without regard to the amendment. A
Participant shall exercise his right under this Section by giving written notice
of his exercise thereof to the Administrator within 60 days after the latest of
(i) the date he receives notice of the amendment from the Administrator, (ii)
the effective date of the amendment, or (iii) the date the amendment is adopted.


Plan#002                     78                     Contract#51344

--------------------------------------------------------------------------------







415 COMPLIANCE APPENDIX
TO
SCI 401(k) RETIREMENT SAVINGS PLAN


This Appendix amends the Plan to comply with final regulations released on April
4, 2007 under Code Section 401(k) ("401(k) regulations revisions") and Code
Section 415 ("final 415 regulations"). This Appendix is intended as good faith
compliance with the requirements of the 401(k) regulations revisions and final
415 regulations. To the extent the provisions of the Plan are inconsistent with
the provisions of this Appendix, the provisions of this Appendix shall be
controlling.


_________________________________________________




1.
Effective the first day of the first Plan Year beginning on or after July 1,
2007, the definition of "Compensation" in Section 1.1 of the Plan is amended by
the addition of the following provisions at the end of such definition. This
amendment shall have no effect on amounts included as Compensation for periods
prior to that date and shall not be construed as creating an inference as to
whether post-severance amounts were or were not included in Compensation prior
to that date.



Notwithstanding any other provision of the Plan to the contrary, effective for
Plan Years beginning on and after July 1, 2007, if a Participant has a severance
from employment (as defined in Treasury Regulations Section 1.401(k)-1(d)(2))
with the Employers and all Related Companies, Compensation shall not include
amounts received by the Participant following such severance from employment
except as provided below:


•
Compensation shall include amounts that would otherwise have been paid to the
Participant in the course of his employment and are regular compensation for
services during the Participant's regular working hours, compensation for
services outside the Participant's regular working hours (such as overtime or
shift differential pay), commissions, bonuses, or other similar compensation,
but only to the extent such amounts (1) would have been includable in
Compensation if his employment had continued and (2) are paid before the later
of (a) the close of the "limitation year" (as defined in Section 7.1) in which
the Participant's severance from employment occurs or (b) within 2 ½ months of
such severance.

•
Compensation shall include amounts that are payments for accrued bona fide sick,
vacation or other leave, but only if (1) the Participant would have been able to
use such leave if his employment had continued, (2) such amounts would have been
includable in Compensation if his employment had continued, and (3) such amounts
are paid before the later of (a) the close of the "limitation year" (as defined
in Section 7.1) in which the Participant's severance from employment occurs or
(b) within 2 ½ months of such severance.

•
Compensation shall include amounts received by the Participant pursuant to a
non-qualified, unfunded deferred compensation plan, but only if the Participant
would have received such payments at the same time if he had continued in
employment and only to the extent the payments (1) are includable in the
Participant's gross income and (2) are made before the later of (a) the close of
the "limitation year" (as defined in Section 7.1) in which the Participant's
severance from employment occurs or (b) within 2 ½ months of such severance.


Plan#002                     79                     Contract#51344

--------------------------------------------------------------------------------



2.
Effective beginning the first day of the first limitation year beginning on or
after July 1, 2007, the following replaces and supersedes the definition of
"annual addition" in Section 7.1.



The "annual addition" with respect to a Participant for a "limitation year"
means the sum of the following amounts credited to the Participant's account(s)
for the "limitation year":


(a)
all employer contributions credited to the Participant's account for the
"limitation year" under any qualified defined contribution plan maintained by an
Employer or a Related Company, including "elective contributions" (other than
"elective contributions" to an eligible deferred compensation plan under Code
Section 457) and amounts attributable to forfeitures applied to reduce the
employer's contribution obligation, but excluding "catch-up contributions";



(b)
all "employee contributions" credited to the Participant's account for the
"limitation year" under any qualified defined contribution plan maintained by an
Employer or a Related Company or any qualified defined benefit plan maintained
by an Employer or a Related Company if either separate accounts are maintained
under the defined benefit plan with respect to such employee contributions or
such contributions are mandatory employee contributions within the meaning of
Code Section 411(c)(2)(C) (without regard to whether the plan is subject to the
provisions of Code Section 411);



(c)
all forfeitures credited to the Participant's account for the "limitation year"
under any qualified defined contribution plan maintained by the Employer or a
Related Company;



(d)
all amounts credited for the "limitation year" to an individual medical benefit
account, as described in Code Section 415(l)(2), established for the Participant
as part of a pension or annuity plan maintained by the Employer or a Related
Company;



(e)
if the Participant is a key employee, as defined in Code Section 419A(d)(3), all
amounts derived from contributions paid or accrued after December 31, 1985, in
taxable years ending after that date, that are attributable to post-retirement
medical benefits credited for the "limitation year" to the Participant's
separate account under a welfare benefit fund, as defined in Code Section
419(e), maintained by the Employer or a Related Company; and



(f)
all amounts credited to the Participant for the "limitation year" under a
simplified employee pension.



Notwithstanding the foregoing, any restorative payment made to a plan by an
Employer or a Related Company to make up for losses to the plan resulting from
the action or non-action of a fiduciary for which there is a reasonable risk of
liability for a breach of fiduciary duty under ERISA or other applicable federal
or state law shall not be treated as an annual addition provided that similarly
situated participants are treated similarly with respect to the restorative
payment.


Except as otherwise specifically provided below, an amount will be treated as
credited to a Participant's account for a "limitation year" if such amount is
both (1) allocated to the Participant's account as of a date within such
"limitation year" (provided that if allocation of an amount is contingent upon
the satisfaction of a future condition, such amount shall not be treated as
allocated for purposes of determining "annual additions" for a "limitation year"
until the date all such conditions are satisfied) and (2) actually contributed
to the account within the applicable period described herein. If contributions
are made after the end of the applicable period, they shall be treated as
credited to the Participant's account for the "limitation year" in which they
are made. The applicable period for making "employee contributions" is

Plan#002                     80                     Contract#51344

--------------------------------------------------------------------------------



within 30 days of the close of the "limitation year." The applicable period for
making employer contributions is: (i) for contributions by a taxable entity,
within 30 days of the close of the period described in Code Section 404(a)(6),
as applicable to the entity's taxable year with or within which the "limitation
year" ends; or (ii) for contributions by a non-taxable entity (including a
governmental employer) within 15 days of the last day of the 10th calendar month
following the end of the calendar year or fiscal year (as applicable, based on
how the entity maintains its books) with or within which the "limitation year"
ends.


Forfeitures re-allocated to a Participant's account are treated as credited to
the Participant's account for the "limitation year" in which they are allocated
to such account. Corrective contributions and contributions required by reason
of qualified military service (as defined in Code Section 414(u)) are treated as
"annual additions" for the "limitation year" to which they relate, rather than
the "limitation year" in which they are made.


3.
Effective beginning the first day of the first limitation year beginning on or
after July 1, 2007, the definition of "415 compensation" in Section 7.1 of the
Plan is amended by the addition of the following provisions at the end of such
definition.



Notwithstanding any other provision of the Plan to the contrary, effective for
"limitation years" beginning on and after July 1, 2007, if a Participant has a
severance from employment (as defined in Treasury Regulations Section
1.415(a)-1(f)(5)) with the Employer and all Related Companies, "415
compensation" does not include amounts received by the Participant following
such severance from employment except amounts paid before the later of (a) the
close of the "limitation year" in which the Participant's severance from
employment occurs or (b) within 2 ½ months of such severance if such amounts:


•
would otherwise have been paid to the Participant in the course of his
employment, are regular compensation for services during the Participant's
regular working hours, compensation for services outside the Participant's
regular working hours (such as overtime or shift differential pay), commissions,
bonuses, or other similar compensation, and would have been included in the
Participant's "415 compensation" if he had continued in employment.

•
are payments for accrued bona fide sick, vacation or other leave, but only if
the Participant would have been able to use such leave if his employment had
continued and such amounts would have been includable in "415 compensation" if
his employment had continued.

•
are received by the Participant pursuant to a non-qualified, unfunded deferred
compensation plan, but only if the Participant would have received such payments
at the same time if he had continued in employment and only to the extent the
payments are includable in the Participant's gross income.

For purposes of this subsection, a Participant will not be considered to have
incurred a severance from employment if his new employer continues to maintain
the plan with respect to such Participant.


To be included in a Participant's "415 compensation" for a particular
"limitation year", an amount must have been received by the Participant (or
would have been received, but for the Participant's election under Code Section
125, 132(f)(4), 401(k), 402(h)(1)(B), 403(b), 408(p)(2)(A)(i), or 457) within
such "limitation year".


4.
Effective beginning the first day of the first Plan Year beginning on or after
July 1, 2007, the definition of "test compensation" in Section 7.1 of the Plan
is amended by the addition of the following


Plan#002                     81                     Contract#51344

--------------------------------------------------------------------------------



provisions at the end of such definition. Notwithstanding the foregoing, the
Administrator may elect to substitute a different definition of compensation
that satisfies the requirements of Code Section 414(s).


If a Participant has a severance from employment (as defined in Treasury
Regulations Section 1.401(k)-1(d)(2)) with the Employer and all Related
Companies, "test compensation" does not include amounts received by the
Participant following such severance from employment except amounts paid before
the later of (a) the close of the "limitation year" in which the Participant's
severance from employment occurs or (b) within 2 ½ months of such severance if
such amounts:


•
would otherwise have been paid to the Participant in the course of his
employment, are regular compensation for services during the Participant's
regular working hours, compensation for services outside the Participant's
regular working hours (such as overtime or shift differential pay), commissions,
bonuses, or other similar compensation, and would have been included in the
Participant's "test compensation" if he had continued in employment.

•
are payments for accrued bona fide sick, vacation or other leave, but only if
the Participant would have been able to use such leave if his employment had
continued and such amounts would have been includable in "test compensation" if
his employment had continued.

•
are received by the Participant pursuant to a non-qualified, unfunded deferred
compensation plan, but only if the Participant would have received such payments
at the same time if he had continued in employment and only to the extent the
payments are includable in the Participant's gross income.

5.
Effective beginning the first day of the first limitation year beginning on or
after July 1, 2007, the following replaces and supersedes Section 7.12 of the
Plan.



Notwithstanding any other provision of the Plan to the contrary, the "annual
addition" with respect to a Participant for a "limitation year" shall in no
event exceed the lesser of (i) the maximum dollar amount permitted under Code
Section 415(c)(1)(A), adjusted as provided in Code Section 415(d) (e.g., $46,000
for the "limitation year" beginning in 2008) or (ii) 100 percent of the
Participant's "415 compensation" for the "limitation year"; provided, however,
that the limit in clause (i) shall be pro‑rated for any short "limitation year".
The limit in clause (ii) shall not apply to any contribution to an individual
medical account, as defined in Code Section 415(l), or to a post-retirement
medical benefits account maintained for a key employee which is treated as an
"annual addition" under Code Section 419A(d)(2). A Participant's 401(k)
Contributions may be re-characterized as Catch-Up 401(k) Contributions and
excluded from the Participant's "annual additions" for the "limitation year" to
satisfy the preceding limitation.


If the Employer or a Related Company participates in a multiemployer plan, in
determining whether the "annual additions" made on behalf of a Participant to
the Plan, when aggregated with "annual additions" made on the Participant's
behalf under the multiemployer plan satisfy the above limitation, only "annual
additions" made by the Employer (or a Related Company) to the multiemployer plan
shall be aggregated with the "annual additions" under the Plan and "415
compensation" shall include only compensation paid to the Participant by the
Employer (or a Related Company).


If the "annual addition" to the Account of a Participant in any "limitation
year" beginning on or after July 1, 2007, nevertheless exceeds the amount that
may be applied for his benefit under the limitations described in clauses (i)
and (ii) above, correction shall be made in accordance with the Employee Plans
Compliance Resolution System, as set forth in Revenue Procedure 2006-27, or any
superseding guidance.

Plan#002                     82                     Contract#51344

--------------------------------------------------------------------------------





6.
Effective beginning the first day of the first limitation year beginning on or
after July 1, 2007, the following replaces and supersedes Section 7.13 of the
Plan.



If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the "annual addition" to be made under the
Plan for the "limitation year" when combined with the "annual addition" to be
made under such other qualified defined contribution plan(s) would otherwise
exceed the amount that may be applied for the Participant's benefit under the
limitation contained in the preceding Section, the "annual addition" to be made
under the Plan shall be reduced, to the extent necessary so that the limitation
in the preceding Section is satisfied.


If the "annual addition" to the Account of a Participant in any "limitation
year" beginning on or after July 1, 2007, when combined with the "annual
addition" made under any other qualified defined contribution plan maintained by
an Employer or a Related Company nevertheless exceeds the amount that may be
applied for the Participant's benefit under the limitation contained in the
preceding Section, correction shall be made in accordance with the Employee
Plans Compliance Resolution System, as set forth in Revenue Procedure 2006-27,
or any superseding guidance.





Plan#002                     83                     Contract#51344

--------------------------------------------------------------------------------







PPA, HEART, and WRERA COMPLIANCE APPENDIX
TO
SCI 401(k) RETIREMENT SAVINGS PLAN


This Appendix incorporates the elections made in the PPA, HEART, and WRERA
Compliance Election Form adopted by the Sponsor for purposes of amending the
Plan to comply with the Pension Protection Act of 2006 ("PPA"), the Heroes
Earnings Assistance and Relief Tax Act of 2008 ("HEART"), the Worker, Retiree,
and Employer Recovery Act of 2008 ("WRERA") and applicable guidance. This
Appendix, together with the PPA, HEART, and WRERA Compliance Election Form, is
intended as good faith compliance with the requirements of the PPA, HEART, and
WRERA and applicable guidance. To the extent the provisions of the Plan are
inconsistent with the provisions of this Appendix, the provisions of this
Appendix shall be controlling.
_________________________________________________
1.
Section 6.10 of the Plan is amended by the addition of the following paragraph.

For purposes of determining whether a Participant is 100 percent vested under
this Section, a Participant who is absent from employment as an Employee because
of military service and who dies after December 31, 2006, while performing
qualified military service (as described in the Uniformed Services Employment
and Reemployment Rights Act of 1994) shall be treated as having returned to
employment with an Employer or a Related Company immediately prior to his death
and as having died while employed by an Employer or a Related Company.
2.
Effective as of August 9, 2006, Section 6.11 of the Plan is amended in its
entirety to provide as follows.

If there is an amendment to the vesting schedule applicable to a Participant's
Employer Contributions Sub-Account because the Sponsor adopts an amendment to
the Plan that directly or indirectly affects the computation of a Participant's
vested interest in his Employer Contributions Sub Account, the following special
rules shall apply:
(a)
In no event shall a Participant's vested interest in his Employer Contributions
Sub Account accrued as of the later of (i) the effective date of such amendment
or (ii) the date such amendment is adopted, be less than his vested interest in
his Employer Contributions Sub Account immediately prior to such date.

(b)
In no event shall a Participant's vested interest in his Employer Contributions
Sub-Account accrued as of the later of (i) the effective date of such amendment
or (ii) the date such amendment is adopted, be determined on and after the
effective date of such amendment under a vesting schedule that is more
restrictive than the vesting schedule applicable to such Employer Contributions
Sub-Account immediately prior to the effective date of such amendment.


Plan#002                     84                     Contract#51344

--------------------------------------------------------------------------------



(c)
Any Participant with 3 or more years of Vesting Service shall have a right to
have his vested interest in his Employer Contributions Sub Account (including
amounts accrued following the effective date of such amendment) continue to be
determined under the vesting provisions in effect prior to the amendment rather
than under the new vesting provisions, unless the vested interest of the
Participant in his Employer Contributions Sub Account under the Plan as amended
is not at any time less than such vested interest determined without regard to
the amendment. A Participant shall exercise his right under this Section by
giving written notice of his exercise thereof to the Administrator within 60
days after the latest of (i) the date he receives notice of the amendment from
the Administrator, (ii) the effective date of the amendment, or (iii) the date
the amendment is adopted.

3.
The definition of "415 compensation" in Section 7.1 of the Plan is amended by
the addition of the following provision.

Notwithstanding any other provision of the Plan to the contrary, if a
Participant is absent from employment as a Covered Employee to perform service
in the uniformed services (as defined in Chapter 43 of Title 38 of the United
States Code), his Compensation will include any differential pay, as defined
hereunder, he receives or is entitled to receive from his Employer. For purposes
of this paragraph, "differential pay" means any payment made to the Participant
by the Employer after December 31, 2008, with respect to a period during which
the Participant is performing service in the uniformed services while on active
duty for a period of more than 30 days that represents all or a portion of the
wages the Participant would have received if he had continued employment with
the Employer as a Covered Employee.
4.
Section 7.11 of the Plan is amended by the addition of the following.

Effective for Plan Years beginning after December 31, 2007, income and loss for
the "gap period" shall not be distributed with respect to contributions in
excess of any limit described in the preceding Sections of this Article VII.
5.
A new Section is added at the end of Article X to provide as follows.

Diversification of Employer Stock
The provisions of this Section shall apply to any Plan that provides for
investment in Employer stock if such Employer stock is publicly traded or
treated as publicly traded under Code Section 401(a)(35). Employer stock that is
not publicly-traded shall be treated as publicly-traded securities if the
Employer or any member of its controlled group (determined as provided in Code
Section 414(b), but substituting 50 percent for 80 percent) has issued
publicly-traded securities, unless neither the Employer nor its parent company
has issued either (i) publicly-traded securities or (ii) a special class of
stock that grants particular rights to or bears particular risks for the holder
or issuer with respect to any member of the controlled group.
Notwithstanding any other provision of the Plan to the contrary, a Participant
whose 401(k) Contributions Sub-Account is invested, in whole or in part, in the
Employer stock Investment Fund shall be permitted to divest such investments and
re-invest such Sub-Account(s) in other Investment Funds provided under the Plan.

Plan#002                     85                     Contract#51344

--------------------------------------------------------------------------------



A Participant whose Employer Contributions Sub-Account is invested, in whole or
in part, in the Employer stock Investment Fund and who is credited with at least
3 years of Vesting Service shall be permitted to divest such investment and
re-invest his Employer Contributions Sub-Account in other Investment Funds
provided under the Plan.
The Plan shall offer at least three Investment Fund options as alternatives to
the Employer stock Investment Fund. Each such alternative Investment Fund shall
be diversified and shall have materially different risk and return
characteristics.
The Administrator shall notify each eligible Participant of his diversification
rights no later than 30 days prior to the date he is first eligible to divest
his investment in the Employer stock Investment Fund.
The Plan shall not be treated as meeting the requirements of this Section if the
Plan imposes any restrictions or conditions on investment in the Employer stock
Investment Fund that do not also apply to investment in the other Investment
Funds. Prohibited restrictions and conditions include, but are not limited to,
provisions that:
•
permit a Participant to divest investments in the Employer stock Investment Fund
on a less frequent basis than the Participant may divest his investments in any
other Investment Fund (e.g., quarterly divestment from the Employer stock
Investment Fund, but daily divestment from other Investment Funds);

•
treat a Participant who divests his investment in the Employer stock Investment
Fund less favorably than a Participant who retains such investment (e.g., the
Plan provides a higher match rate for Participants who invest in the Employer
stock Investment Fund); and

•
preclude a Participant who divests his investment in the Employer stock
Investment Fund from re-investing in the Employer stock Investment Fund for a
specified period of time.

The preceding provisions do not preclude the Plan from (a) limiting the extent
to which a Participant's Account may be invested in the Employer stock
Investment Fund or (b) treating the Employer stock Investment Fund as a closed
Investment Fund in which no future contributions are invested and to which no
other amounts may be transferred.
The provisions of this Section shall be effective as follows:
(a)
Except as otherwise specifically provided below with respect to restrictions or
conditions on investments in the Employer stock Investment Fund, the
diversification requirements shall apply with respect to Employer stock acquired
in Plan Years beginning on or after January 1, 2007.

(b)
Except as otherwise specifically provided below, the diversification
requirements shall be phased in, beginning with the 2007 Plan Year, with respect
to Employer stock acquired in prior Plan Years and shall apply to the applicable
percentage of such Employer stock, as determined for each Plan Year based on the
chart below:


Plan#002                     86                     Contract#51344

--------------------------------------------------------------------------------



Plan Year
Applicable Percentage
1st Plan Year beginning on or after January 1, 2007
33%
2nd Plan Year
66%
3rd Plan Year
100%

 
(c)
Notwithstanding the provisions of paragraph (b), if a participant is age 55 and
has completed 3 years of Vesting Service before the first day of the 2007 Plan
Year, the diversification requirements shall apply to the Participant's full
investment in the Employer stock Investment Fund.

(d)
Notwithstanding any other provision of this Section, any restriction or
condition on investments in the Employer stock Investment Fund that was in
effect on December 18, 2006, and that either (1) applied to all Investment Funds
other than a stable value Investment Fund or (2) provided for divestment of
investments in the Employer stock Investment Fund on a less frequent basis than
divestment was permitted with respect to other Investment Funds, may continue to
be applied through December 31, 2007, but may no longer be applied on or after
January 1, 2008.

(e)
Any other restriction or condition on investments in the Employer stock
Investment Fund that was in effect on December 18, 2006, may continue to be
applied through March 30, 2007, but may no longer be applied on or after March
31, 2007.

6.
A new Section is added to Article XIII to provide as follows.

Reservists Withdrawals of 401(k) Contributions
Notwithstanding any other provision of the Plan to the contrary, a Participant
who is a member of a reserve component (as defined in Section 101 of Title 37 of
the United States Code) who is ordered or called to active duty for a period in
excess of 179 days, or for an indefinite period, may elect to receive a cash
withdrawal of all or any portion of his 401(k) Contributions Sub-Account. Any
distribution made to a Participant pursuant to this Section must be made during
the period beginning on the date of his order or call to active duty and ending
on the close of his active duty period.
Any distribution made hereunder to a Participant who is ordered or called to
active duty after September 11, 2001 shall not be subject to the 10% excise tax
imposed under Code Section 72(t).
The provisions of this Section shall be effective for withdrawals made after
July 3, 2008.
7.
Effective January 1, 2007, the definition of "eligible retirement plan" in
paragraph (a) of Section 16.2 of the Plan is amended in its entirety to provide
as follows.

(a)
An "eligible retirement plan" means any of the following: (i) an individual
retirement account described in Code Section 408(a), (ii) an individual
retirement annuity described in Code Section 408(b), (iii) an annuity plan
described in Code Section 403(a) that accepts rollovers, (iv) a qualified trust
described in Code Section 401(a) that accepts rollovers, (v) an annuity contract
described in Code Section 403(b) that accepts rollovers, (vi) an eligible plan
under Code Section 457(b) that is maintained by a state, political subdivision
of a


Plan#002                     87                     Contract#51344

--------------------------------------------------------------------------------



state, or any agency or instrumentality of a state or political subdivision of a
state and that agrees to separately account for amounts transferred into such
plan from the Plan, or (vii) effective for distributions made on or after
January 1, 2008, a Roth IRA, as described in Code Section 408A, provided, that
for distributions made prior to January 1, 2010, such rollover shall be subject
to the limitations contained in Code Section 408A(c)(3)(B).
8.
The definition of "eligible retirement plan" in paragraph (a) of Section 16.2 of
the Plan is amended by the addition of the following paragraph.

Notwithstanding the foregoing, effective for distributions made in Plan Years
beginning after December 31, 2009, an "eligible retirement plan" with respect to
a "qualified distributee" other than the Participant, the Participant's Spouse,
or the Participant's former Spouse means either an individual retirement account
described in Code Section 408(a) or an individual retirement annuity described
in Code Section 408(b) (an "IRA"). Such IRA must be treated as an IRA inherited
from the deceased Participant by the "qualified distributee" and must be
established in a manner that identifies it as such.
9.
The definition of "qualified distributee" in paragraph (c) of Section 16.2 of
the Plan is amended by the addition of the following sentence.

Notwithstanding the foregoing, effective for distributions made in Plan Years
beginning after December 31, 2009, a "qualified distributee" includes a
Participant's non-spouse Beneficiary who is his designated beneficiary within
the meaning of Code Section 401(a)(9)(E).
10.
Section 16.3 of the Plan is amended by the addition of the following.

Notwithstanding the foregoing, effective for Plan Years beginning after December
31, 2006, the written explanation provided by the Administrator shall include a
description of the consequences to the Participant of electing an immediate
distribution of his vested Account balance instead of deferring payment to his
Normal Retirement Date.
11.
Section 21.16 of the Plan is amended by the addition of the following paragraph.

If a Participant who is absent from employment as a Covered Employee because of
military service dies after December 31, 2006, while performing qualified
military service (as defined in Code Section 414(u)), the Participant shall be
treated as having returned to employment as a Covered Employee on the day
immediately preceding his death for purposes of determining the Participant's
vested interest in his Account and his Beneficiary's eligibility for a death
benefit under the Plan. Notwithstanding the foregoing, such a Participant shall
not be entitled to additional contributions with respect to his period of
military leave.



Plan#002                     88                     Contract#51344

--------------------------------------------------------------------------------

SCI 401(K) Retirement Savings Plan                                    51344-1

Final Employer Stock Diversification Regulations
COMPLIANCE APPENDIX
TO
PDS Custom-Fit™ Volume Submitter 401(k) Savings/PS Plan
This Appendix is adopted by the "volume submitter practitioner" (as defined in
Section 16.2 of the Plan) to reflect final Treasury regulations released May 11,
2010 interpreting the provisions of the Pension Protection Act of 2006 ("PPA")
regarding requirements for diversification of Employer stock that are applicable
to qualified defined contribution plans. To the extent the provisions of the
Plan, including a prior Compliance Appendix addressing PPA changes, are
inconsistent with the provisions of this Appendix, the provisions of this
Appendix shall be controlling. Notwithstanding the foregoing, if the Plan
includes a HEART (Notice 2010-15) Compliance Appendix that includes specific
provisions regarding Employer stock diversification, the provisions of the more
specific Appendix shall continue to apply.
Capitalized terms used in this Appendix refer to those terms as defined and used
in the EGTRRA version of volume submitter specimen plan M580395a. If the Plan
has been modified to substitute a different term for the defined term used in
the EGTRRA document, the provisions of the Appendix shall be deemed to apply as
if reference were made to the modified term used in the Plan.
References to provisions by Article and title are to the provisions associated
with the Article and title in the EGTRRA version of volume submitter specimen
plan M580395a. If the Plan has been modified in such a way that the Article
numbers or titles have been changed, references are to the provisions in the
Plan that are associated with the Article numbers or titles in the EGTRRA
document.
_________________________________________________
The provisions of this Appendix apply only with respect to a Plan that provides
for investment in Employer stock that is publicly traded or treated as publicly
traded under the final regulations. The provisions of this Appendix do NOT apply
to an ESOP that (1) does not include any contributions to which Code Section
401(k) or 401(m) apply and (2) is separate from any other plan maintained by the
Employer for purposes of Code Section 414(l) .
_________________________________________________
The Section of Article X entitled "Diversification of Employer Stock", as added
by the PPA, HEART and WRERA Compliance Appendix, if applicable, is revised in
its entirety to provide as follows.
Diversification of Employer Stock
The provisions of this Section shall apply to any Plan that provides for
investment in Employer stock if such Employer stock is publicly traded or
treated as publicly traded under Code Section 401(a)(35). Employer stock that is
not publicly-traded shall be treated as publicly-traded securities if the
Employer or any member of its controlled group (determined as provided in Code
Section 414(b), but substituting 50 percent for 80 percent) has issued
publicly-traded securities, unless neither the Employer nor its parent company
has issued either (i) publicly-traded securities or (ii) a special class of
stock that grants particular rights to or bears particular risks for the holder
or issuer with respect to any member of the controlled group.



--------------------------------------------------------------------------------

SCI 401(K) Retirement Savings Plan                                    51344-1

Subject to the effective date provisions of this Section, but notwithstanding
any other provision of the Plan to the contrary, to the extent the Plan provides
for 401(k) Contributions, After-Tax Contributions, and/or Rollover Contributions
and permits any or all of such contributions to be invested in the Employer
stock Investment Fund, a Participant whose 401(k), After-Tax, and/or Rollover
Contributions Sub-Accounts are invested, in whole or in part, in the Employer
stock Investment Fund shall be permitted to divest such investments and
re-invest such Sub-Account(s) in other Investment Funds provided under the Plan.
This paragraph shall also apply to an alternate payee who has an Account under
the Plan and the Beneficiary of a deceased Participant.
To the extent the Plan provides for Employer Contributions and permits such
contributions to be invested in the Employer stock Investment Fund, a
Participant whose Employer Contributions Sub-Account is invested, in whole or in
part, in the Employer stock Investment Fund shall be permitted to divest such
investment and re-invest his Employer Contributions Sub-Account in other
Investment Funds provided under the Plan beginning on the date he completes 3
years of Vesting Service or, if the Plan does not credit Vesting Service, the
day immediately preceding the third anniversary of his date of hire. This
paragraph shall also apply to an alternate payee who has an Account under the
Plan with respect to a Participant who meets the requirements of this paragraph
and the Beneficiary of a deceased Participant.
The Plan shall offer at least 3 Investment Fund options (other than employer
securities) as alternatives to the Employer stock Investment Fund. Each such
alternative Investment Fund shall be diversified and shall have materially
different risk and return characteristics.
The Administrator shall notify each eligible Participant of his diversification
rights no later than 30 days prior to the date he is first eligible to divest
his investment in the Employer stock Investment Fund.
Except as otherwise specifically provided below, the Plan shall not be treated
as meeting the requirements of this Section if the Plan imposes any restrictions
or conditions on investment in the Employer stock Investment Fund, either
directly or indirectly, that do not also apply to investment in the other
Investment Funds. A prohibited restriction or condition means:
•
conditioning a benefit on investment in the Employer stock Investment Fund or



•
restricting a Participant's right to divest his investment in the Employer stock
Investment Fund if such restriction does not also apply to the Participant's
right to divest his investment in any other Investment Fund



Examples of prohibited restrictions and conditions include, but are not limited
to, provisions that:
•
permit a Participant to divest investments in the Employer stock Investment Fund
on a less frequent basis than the Participant may divest his investments in any
other Investment Fund (e.g., quarterly divestment from the Employer stock
Investment Fund, but daily divestment from other Investment Funds)



•
treat a Participant who divests his investment in the Employer stock Investment
Fund less favorably than a Participant who retains such investment (e.g., the
Plan provides a higher match rate for Participants who invest in the Employer
stock Investment Fund)






--------------------------------------------------------------------------------

SCI 401(K) Retirement Savings Plan                                    51344-1

•
preclude a Participant who divests his investment in the Employer stock
Investment Fund from re-investing in the Employer stock Investment Fund for a
specified period of time.



Notwithstanding the foregoing, the following restrictions or conditions may be
imposed under the Plan:
•
The Plan may limit the extent to which a Participant's Account may be invested
in the Employer stock Investment Fund, provided such limit applies without
regard to a Participant's prior exercise of rights to divest investment in the
Employer stock Investment Fund.



•
The Plan may impose reasonable restrictions on the timing and number of
investment elections a Participant may make with respect to the Employer stock
Investment Fund, provided the restrictions are designed to limit short-term
trading in Employer stock.



•
The Plan will not be considered to condition a benefit on investment in the
Employer stock Investment Fund if it imposes fees on other Investment Funds that
are not imposed on the Employer stock Investment Fund.



•
The Plan will not be considered to have impermissibly restricted diversification
of investments in the Employer stock Investment Fund if it imposes a reasonable
fee for the divestment of Employer stock.



•
The Plan may allow transfers into or out of a stable value or similar Investment
Fund more frequently than it allows transfers into or out of the Employer stock
Investment Fund. A stable value of similar Investment Fund means an Investment
Fund designed to preserve principal and provide a reasonable rate of return,
while providing liquidity.



•
The Plan may allow transfers out of a qualified default investment option,
within the meaning of Department of Labor Regulations Section 2550.404c-5(e),
more frequently than it allows transfers out of the Employer stock Investment
Fund.



•
The Plan may treat the Employer stock Investment Fund as a closed Investment
Fund in which no future contributions are invested and to which no other amounts
may be transferred. (The Plan may provide for dividends paid on Employer stock
held under the Plan to be re-invested in the Employer stock Investment Fund
without violating this requirement. If the Plan is an ESOP that provides for
Matching Contributions, the Plan will not violate this requirement if it
provides for the release of Employer stock in the form of Matching Contributions
from a suspense account holding Employer stock acquired in a Plan Year beginning
before January 1, 2007, with the proceeds of an exempt loan that has not been
refinanced after the end of the last Plan Year beginning before January 1,
2007.)



The provisions of this Section shall be effective as follows:
(a)
Except as otherwise specifically provided below with respect to restrictions or
conditions on investments in the Employer stock Investment Fund, the
diversification requirements shall apply with respect to Employer stock acquired
in Plan Years beginning on or after January 1, 2007; provided that for Plan
Years beginning on or after January 1, 2007 and before January 1, 2011, the Plan
may be administered in accordance with (1) Notice




--------------------------------------------------------------------------------

SCI 401(K) Retirement Savings Plan                                    51344-1

2006-107, (2) the proposed regulations issued in January, 2008, or (3) the
foregoing provisions.
(b)
Except as otherwise specifically provided below, the diversification
requirements shall be phased in, beginning with the 2007 Plan Year, with respect
to Employer stock acquired in prior Plan Years and shall apply to the applicable
percentage of such Employer stock, as determined for each Plan Year based on the
chart below:

Plan Year
Applicable Percentage
1st Plan Year beginning on or after January 1, 2007
33%
2nd Plan Year
66%
3rd Plan Year
100%

 
(c)
Notwithstanding the provisions of paragraph (b), if a Participant is age 55 and
has completed 3 years of Vesting Service before the first day of the 2007 Plan
Year, the diversification requirements shall apply to the Participant's full
investment in the Employer stock Investment Fund.

(d)
Notwithstanding any other provision of this Section, any restriction or
condition on investments in the Employer stock Investment Fund that was in
effect on December 18, 2006, and that either (1) applied to all Investment Funds
other than a stable value Investment Fund or (2) provided for divestment of
investments in the Employer stock Investment Fund on a less frequent basis than
divestment was permitted with respect to other Investment Funds, may continue to
be applied through December 31, 2007, but, except as otherwise provided above,
may no longer be applied on or after January 1, 2008.

(e)
Any other restriction or condition on investments in the Employer stock
Investment Fund that was in effect on December 18, 2006, may continue to be
applied through March 30, 2007, but, except as otherwise provided above, may no
longer be applied on or after March 31, 2007.




--------------------------------------------------------------------------------





FIRST AMENDMENT
TO
SCI 401(k) RETIREMENT SAVINGS PLAN
January 1, 2009 Restatement


The SCI 401(k) Retirement Savings Plan, originally effective as of July 1, 2000,
as presently maintained under an amendment and restatement made effective as of
January 1, 2009, is hereby amended, effective as of April 1, 2010, in the
following respects:


1.    The following paragraph is added at the end of the Plan's Preamble:


Effective as of April 1, 2010 (the "merger date"), the Retirement Savings Plan
of Palm Mortuary, Inc. (the "merged plan") is merged into the Plan. All assets
and liabilities of the "merged plan" are transferred to and made a part of the
Plan. Each Covered Employee who was eligible to participate in the "merged plan"
immediately prior to the "merger date" shall continue to be eligible to
participate in the Plan on and after the "merger date". In no event shall a
Participant's vested interest in his Sub-Account attributable to amounts
transferred to the Plan from the "merged plan" (his "transferee Sub-Account") on
and after the "merger date" be less than his vested interest in his account
under the "merged plan" immediately prior to the "merger date". Notwithstanding
any other provision of the Plan to the contrary, a Participant's service
credited for eligibility and vesting purposes under the "merged plan" as of the
"merger date", if any, shall be included as Eligibility and Vesting Service
under the Plan to the extent Eligibility and Vesting Service are credited under
the Plan; provided, however, that inclusion of such service shall not duplicate
the Eligibility and Vesting Service otherwise credited under the Plan for
periods prior to the "merger date".




2.    The definition of "Disabled" in Section 1.1 is amended to provide as
follows:


"Disabled" means a Participant can no longer continue in the service of his
employer because of a mental or physical condition that is likely to result in
death or is expected to be of long-continued or indefinite duration. A
Participant shall be considered Disabled only if he meets one or more of the
following criteria:


•
He is eligible to receive a disability benefit under the terms of the Social
Security Act.



•
The Administrator determines he is Disabled based on a written certificate of a
physician acceptable to it.

3.    New definitions of "Prior Palm Mortuary Matching Contribution" and "Prior
Palm Mortuary Nonelective Contribution" are added to Section 1.1, which provide
as follows:


A "Prior Palm Mortuary Matching Contribution" means any matching contribution
transferred to the Plan as a result of the merger of the Retirement Savings Plan
of Palm Mortuary, Inc.

Plan#002                     1                     Contract#51344

--------------------------------------------------------------------------------





A "Prior Palm Mortuary Nonelective Contribution" means any nonelective employer
contribution transferred to the Plan as a result of the merger of the Retirement
Savings Plan of Palm Mortuary, Inc.




4.    Section 6.9 of the Plan is amended to provide as follows:


6.9    Vesting of Employer Contributions


A Participant's vested interest in his Nonelective and Matching Contributions
Sub-Accounts shall be zero percent until the Participant has completed 3 years
of Vesting Service at which time his vested interest in his Nonelective and
Matching Contributions Sub-Accounts shall be 100 percent.


A Participant's vested interest in his Prior Palm Mortuary Matching
Contributions Sub-Account shall be at all times 100%.


A Participant's vested interest in his Prior Palm Mortuary Nonelective
Contributions Sub-Account shall be determined in accordance with the following
schedule:


Years of Vesting Service
Vested Interest
Less than 1
—%
1, but less than 2
20%
2, but less than 3
40%
3, but less than 4
60%
4, but less than 5
80%
5 or more
100%





5.    Section 12.9(b) of the Plan is amended to provide as follows:


(b)
Maximum Number of Outstanding Loans: A Participant may not have more than two
outstanding loans at any time. A Participant with two outstanding loans may not
apply for another loan until all but one of the existing loans is repaid in full
and may not refinance an existing loan or obtain a third loan for the purpose of
paying off an existing loan. The provisions of this paragraph shall not apply to
any loans made prior to the effective date of this amendment and restatement or
made under the provisions of a prior plan before the date such plan was merged
into the Plan; provided, however, that any such loan shall be taken into account
in determining whether a Participant may apply for a new loan hereunder.





6.    Section 12.10 of the Plan is amended to provide as follows:


12.10    Prior Loans


Notwithstanding any other provision of this Article to the contrary, any loan
made under the provisions of the Plan as in effect prior to this amendment and
restatement or made under the provisions of a prior plan before the date such
plan was merged into the Plan shall be administered in accordance with the
provisions of the note reflecting such loan and shall remain outstanding until
repaid in accordance with its terms.

Plan#002                     2                     Contract#51344

--------------------------------------------------------------------------------





7.    Section 13.6 of the Plan is amended to provide as follows:


13.6    Hardship Withdrawals


A Participant who is employed by an Employer or a Related Company and who is
determined by the Administrator to have incurred a hardship in accordance with
the provisions of this Article may elect, subject to the limitations and
conditions prescribed in this Article, to make a cash withdrawal from his vested
interest in any of the following Sub-Accounts:


•
his 401(k) Contributions Sub-Account, excluding any income credited to such
Sub-Account.



•
his Rollover Contributions Sub-Account.



•
his Nonelective Contributions Sub-Account.



•
his Matching Contributions Sub-Account.



•
his Prior Palm Mortuary Matching Contributions Sub-Account.



•
his Prior Palm Mortuary Nonelective Contribution Sub-Account.



8.
A new Section14.5 is added to Article XIV which provides as follows:



14.5    Separate Accounting for Non-Vested Amounts


If as of a Participant's Settlement Date the Participant's vested interest in
his Employer Contributions Sub-Account is less than 100 percent, that portion of
his Employer Contributions Sub-Account that is not vested shall be accounted for
separately from the vested portion and shall be disposed of as provided in the
following Section. If prior to such Settlement Date the Participant received a
distribution under the Plan and the non-vested portion of his Employer
Contributions Sub-Account was not forfeited as provided in the following
Section, his vested interest in his Employer Contributions Sub-Account shall be
an amount ("X") determined by the following formula:


X = P(AB + D) - D


For purposes of the formula:


P
=    The Participant's vested interest in his Employer Contributions Sub-Account
on the date distribution is to be made.



AB
=    The balance of the Participant's Employer Contributions Sub-Account as of
the Valuation Date immediately preceding the date distribution is to be made.



D
=    The amount of all prior distributions from the Participant's Employer
Contributions Sub-Account. Amounts deemed to have been distributed to a
Participant pursuant to Code Section 72(p), but which have not actually been
offset against the Participant's Account balance shall not be considered
distributions hereunder.


Plan#002                     3                     Contract#51344

--------------------------------------------------------------------------------







9.    Section 16.1 of the Plan is amended to provide as follows:


16.1    Form of Payment


Distribution shall be made to a Participant, or his Beneficiary, if the
Participant has died, in a single sum payment.


Notwithstanding any other provision of the Plan or the "merged plan" (as defined
in the Preamble) to the contrary, the form of payment described in the preceding
paragraph shall be the only form of payment available for the portion of a
Participant's Account attributable to amounts transferred to the Plan from the
Retirement Savings Plan of Palm Mortuary, Inc.


* * *


 
EXECUTED at
SCI
,
 
this
25th
day of
 
 
 
 
 
 
 
 
 
March
,
2010
.
 
 
 
 



    




SERVICE CORPORATION INTERNATIONAL


By:
/s/ Jane D. Jones
 
 
 
 
 
Title:
Vice President, Human Resources






















Plan#002                     4                     Contract#51344

--------------------------------------------------------------------------------



SECOND AMENDMENT
TO
SCI 401(k) RETIREMENT SAVINGS PLAN


January 1, 2009 Restatement


The SCI 401(k) Retirement Savings Plan, originally effective as of July 1, 2000,
as presently maintained under an amendment and restatement made effective as of
January 1, 2009, as amended, is hereby further amended, effective as of March
26, 2010, by amending the definition of "Predecessor Employer" in Section 1.1 to
provide as follows:
A "Predecessor Employer" means any company that is a predecessor organization to
an Employer under the Code, provided that the Employer maintains a plan of such
predecessor organization. In addition, the following shall be treated as
Predecessor Employer(s) for purposes of crediting Eligibility and Vesting
Service under the Plan: OPI, with respect to the Employees identified in
Addendum B, Wilson Financial Group, other than the Kelly Funeral Home, Inc.
division, and Keystone Group.


* * *


 
EXECUTED at
Houston
,
Texas
this
13th
day of
 
 
 
 
 
 
 
 
 
May
,
2010
.
 
 
 
 







SERVICE CORPORATION INTERNATIONAL


By:
/s/ Jane D. Jones
 
 
 
 
 
Title:
Vice President, Human Resources












Plan#002                     1                     Contract#51344

--------------------------------------------------------------------------------





THIRD AMENDMENT
TO
SCI 401(k) RETIREMENT SAVINGS PLAN


January 1, 2009 Restatement


The SCI 401(k) Retirement Savings Plan, originally effective as of July 1, 2000,
as presently maintained under an amendment and restatement made effective as of
January 1, 2009, as amended, is hereby further amended, effective as of January
1, 2011, in the following respects:


1.    A new paragraph is added at the end of the Plan's Preamble which provides
as follows:


Effective as of January 1, 2011 (the "merger date"), the WFG Employee Savings
Plan (the "merged plan") is merged into the Plan. All assets and liabilities of
the "merged plan" are transferred to and made a part of the Plan. Each Covered
Employee who was eligible to participate in the "merged plan" immediately prior
to the "merger date" shall continue to be eligible to participate in the Plan on
and after the "merger date". In no event shall a Participant's vested interest
in his Sub-Accounts attributable to amounts transferred to the Plan from the
"merged plan" on and after the "merger date" be less than his vested interest in
his account under the "merged plan" immediately prior to the "merger date".
Notwithstanding any other provision of the Plan to the contrary, a Participant's
service credited for eligibility and vesting purposes under the "merged plan" as
of the "merger date", if any, shall be included as Eligibility and Vesting
Service under the Plan to the extent Eligibility and Vesting Service are
credited under the Plan; provided, however, that inclusion of such service shall
not duplicate the Eligibility and Vesting Service otherwise credited under the
Plan for periods prior to the "merger date".




2.    New definitions of "Prior WFG Matching Contribution" and "Prior WFG
Nonelective Contribution" are added to Section 1.1 of the Plan which provide as
follows:


A "Prior WFG Matching Contribution" means any matching contribution transferred
to the Plan as a result of the merger of the WFG Employee Savings Plan.


A "Prior WFG Nonelective Contribution" means any nonelective employer
contribution transferred to the Plan as a result of the merger of the WFG
Employee Savings Plan.


3.    The second paragraph of Section 6.9 of the Plan is amended to provide as
follows:


A Participant's vested interest in his Prior Palm Mortuary Matching
Contributions Sub-Account, his Prior WFG Matching Contributions Sub-Account, and
his Prior WFG Nonelective Contributions Sub-Account shall be at all times 100%.





Plan#002                     1                     Contract#51344

--------------------------------------------------------------------------------



4.    Section 13.2 of the Plan is amended to provide as follows:


13.2    Non-Hardship Withdrawals of Restricted Contributions


A Participant who is employed by an Employer or a Related Company and who has
attained age 59 1/2 may elect, subject to the limitations and conditions
prescribed in this Article, to make a cash withdrawal from his vested interest
in any of the following Sub-Accounts:


•
    his 401(k) Contributions Sub-Account.



•
    his Prior WFG Matching Contributions Sub-Account.



•
    his Prior WFG Nonelective Contributions Sub-Account.





5.    Section 13.6 of the Plan is amended to provide as follows:


13.6    Hardship Withdrawals


A Participant who is employed by an Employer or a Related Company and who is
determined by the Administrator to have incurred a hardship in accordance with
the provisions of this Article may elect, subject to the limitations and
conditions prescribed in this Article, to make a cash withdrawal from his vested
interest in any of the following Sub-Accounts:


•
    his 401(k) Contributions Sub-Account, excluding any income credited to such
Sub-Account.



•
    his Rollover Contributions Sub-Account.



•
    his Nonelective Contributions Sub-Account.



•
    his Matching Contributions Sub-Account.



•
    his Prior Palm Mortuary Matching Contributions Sub-Account.



•
    his Prior Palm Mortuary Nonelective Contribution Sub-Account.



•
    his Prior WFG Matching Contributions Sub-Account.



•
    his Prior WFG Nonelective Contributions Sub-Account.





6.    Section 16.1 of the Plan is amended to provide as follows:


16.1    Form of Payment


Distribution shall be made to a Participant, or his Beneficiary, if the
Participant has died, in a single sum payment.


Notwithstanding any other provision of the Plan or the "merged plan" (as defined
in the Preamble) to the contrary, the form of payment described in the preceding
paragraph shall be the only form of payment available for the portion of a
Participant's Account attributable to amounts transferred to the Plan from the
Retirement Savings Plan of Palm Mortuary, Inc.

Plan#002                     2                     Contract#51344

--------------------------------------------------------------------------------





Notwithstanding the foregoing, a former participant in the WFG Employee Savings
Plan ("WFG Plan") who was receiving installment payments under the WFG Plan as
of January 1, 2011, shall continue to receive distribution of the portion of his
Account attributable to amounts transferred to the Plan from the WFG Plan in
such optional form until such time as the Participant elects to receive
distribution of his remaining Account balance in a single sum payment. Any such
installment payment made under the Plan shall be subject to Section 15.3 and
shall be made and administered in accordance with the provisions of the WFG Plan
in effect on December 31, 2010. A former participant in the WFG Plan who was not
receiving installment payments under the WFG Plan as of January 1, 2011, may not
elect installment payments as an optional form of distribution for any portion
of his Account, including the portion of his Account attributable to amounts
transferred to the Plan from the WFG Plan.




7.    Section 16.2(b) of the Plan is amended to provide as follows:


(b)
An "eligible rollover distribution" means any distribution of all or any portion
of the balance of a Participant's Account; provided, however, that an eligible
rollover distribution does not include the following:



(i)
any distribution to the extent such distribution is required under Code Section
401(a)(9);



(ii)
any distribution that is one of a series of substantially equal periodic
payments made not less frequently than annually for the life or life expectancy
of the "qualified distributee" or the joint lives or life expectancies of the
"qualified distributee" and the "qualified distributee's" designated
beneficiary, or for a specified period of ten years or more; and



(iii)
any hardship withdrawal made in accordance with the provisions of Article XIII.



* * *




 
EXECUTED at
Houston
,
Texas
this
14th
day of
 
 
 
 
 
 
 
 
 
December
,
2010
.
 
 
 
 





SERVICE CORPORATION INTERNATIONAL


By:
/s/ Jane D. Jones
 
 
 
 
 
Title:
Vice President, Human Resources








Plan#002                     3                     Contract#51344